Execution Copy












RECEIVABLES FINANCING AGREEMENT




dated as of September 17, 2018






among






HERC RECEIVABLES U.S. LLC
and
THE ADDITIONAL CANADIAN BORROWER TO THE EXTENT ADDED AS A PARTY HERETO
as Co-Borrowers








HERC RENTALS INC.
Individually and as Servicer and Performance Guarantor,








THE LENDERS AND MANAGING AGENTS FROM TIME TO TIME PARTY HERETO




and






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
as Administrative Agent




162989721

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION    HEADING    PAGE
    
 
 
 
 
 
 
ARTICLE I     DEFINITIONS
1
 
Section 1.1.Defined Terms
1
 
Section 1.2.Interpretation
1
ARTICLE II AMOUNTS AND TERMS OF ADVANCES
2
 
Section 2.1.Advances
2
 
Section 2.2.Procedure for Advances.
3
 
Section 2.3.Computations.
4
 
Section 2.4.Daily Releases; Settlement Date Procedures.
5
 
Section 2.5.Fees
9
 
Section 2.6.Payments and Computations, Etc.
9
 
Section 2.7.Increased Costs
10
 
Section 2.8.Selection and Allocation of Accrued Interest Rates
11
 
Section 2.9.Inability to Determine Rates; Changes in Legality.
11
ARTICLE II CONDITIONS TO ADVANCES
12
 
Section 3.1.Conditions Precedent to Effectiveness of the Agreement
12
 
Section 3.2.Conditions Precedent to Each Advance
12
 
Section 3.3.Conditions Precedent to Canadian Borrower
12
ARTICLE IV REPRESENTATIONS AND WARRANTIES; COVENANTS
12
 
Section 4.1.Representations and Warranties
12
 
Section 4.2.Covenants
12
ARTICLE V GRANT OF SECURITY INTEREST
13
 
Section 5.1.Grant of Security Interest by the Borrowers
13
 
Section 5.2.Borrowers Remain Liable
14
 
Section 5.3.Borrower Covenants with Respect to the Collateral
14
ARTICLE VI INDEMNIFICATION
14
 
Section 6.1.Indemnities by the Borrowers
14
 
Section 6.2.Indemnities by the Servicer
16
 
Section 6.3.Taxes
17
ARTICLE VII ADMINISTRATION AND COLLECTIONS
19
 
Section 7.1.Appointment of the Servicer
19
 
Section 7.2.Duties of the Servicer
20
 
Section 7.3.Lock-Box and Bank Account Arrangements
21
 
Section 7.4.Enforcement Rights
23



162989721

--------------------------------------------------------------------------------




 
Section 7.5.Responsibilities of the Servicer
24
 
Section 7.6.Servicing Fee
24
ARTICLE VIII     PERFORMANCE GUARANTY
25
 
Section 8.1.Guaranty
25
 
Section 8.2.Guaranty Absolute
25
 
Section 8.3.Waiver
27
 
Section 8.4.Subrogation
27
ARTICLE IX EVENTS OF DEFAULT
27
 
Section 9.1.Events of Default
27
ARTICLE X REMEDIES
27
 
Section 10.1.Actions Upon an Event of Default
27
 
Section 10.2.Receipt of Payments in Trust
28
 
Section 10.3.Application of Proceeds
28
 
Section 10.4.Exercise of Remedies
29
 
Section 10.5.Severability of Remedies
29
 
Section 10.6.Waiver of Agreement
29
 
Section 10.7.Power of Attorney
29
ARTICLE XI  THE AGENTS
30
 
Section 11.1.Appointment and Authorization
30
 
Section 11.2.Delegation of Duties
31
 
Section 11.3.Exculpatory Provisions
31
 
Section 11.4.Reliance by Agents
32
 
Section 11.5.Notice of Events of Default
32
 
Section 11.6.Non-reliance on Administrative Agent and Managing Agents
33
 
Section 11.7.Administrative Agent, Lenders, Managing Agents and Affiliates
33
 
Section 11.8.Indemnification
33
 
Section 11.9.Successor Administrative Agent
34
ARTICLE XII MISCELLANEOUS
34
 
Section 12.1.Amendments, Etc.
34
 
Section 12.2.Notices, Etc.
35
 
Section 12.3.Successors and Assigns; Participations; Assignments
35
 
Section 12.4.Costs; Expenses
38
 
Section 12.5.Confidentiality
38
 
Section 12.6.Tax Forms; FATCA
39
 
Section 12.7.Tax Treatment
41
 
Section 12.8.GOVERNING LAW AND JURISDICTION
42
 
Section 12.9.Execution in Counterparts
42
 
Section 12.10.Survival of Termination; Third Party Beneficiaries
42
 
Section 12.11.WAIVER OF JURY TRIAL
42
 
Section 12.12.Entire Agreement
42
 
Section 12.13.Headings
43
 
Section 12.14.Special Damages
43



-ii-
162989721

--------------------------------------------------------------------------------




 
Section 12.15.Patriot Act
43
 
Section 12.16.No Proceedings
43
 
Section 12.17.Limitation of Payments
43
 
Section 12.18.Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
43
 
Section 12.19. Limited Liability
44
 
Section 12.20. Judgment Currency
45







-iii-
162989721

--------------------------------------------------------------------------------






EXHIBIT I        Definitions; Construction
EXHIBIT II        Conditions Precedent
EXHIBIT III        Representations and Warranties
EXHIBIT IV        Covenants
EXHIBIT V        Events of Default
EXHIBIT VI        Tranched Loans


SCHEDULE I        Credit and Collection Guidelines
SCHEDULE II        Account Banks, Collection Accounts and Concentration Accounts
SCHEDULE III        Lock-Boxes
SCHEDULE IV        Names
SCHEDULE V        Addresses for Notice
SCHEDULE VI        Additional Ineligible Receivables


ANNEX A        Form of Information Package
ANNEX B        Form of Borrowing Request
ANNEX C        Form of Paydown Notice
ANNEX D        Forms of U.S. Tax Compliance Certificates
ANNEX E        Form of Assumption Agreement
ANNEX F        Form of Transfer Supplement
ANNEX G        Form of Request for Increase in Aggregate Commitment
ANNEX H        Form of Joinder Agreement










-iv-
162989721

--------------------------------------------------------------------------------






RECEIVABLES FINANCING AGREEMENT


This RECEIVABLES FINANCING AGREEMENT (together with the Exhibits, Schedules and
Annexes hereto, in each case, as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of September 17, 2018,
is by and among HERC RECEIVABLES U.S. LLC, a Delaware limited liability company
(the “US Borrower”), and THE ADDITIONAL CANADIAN BORROWER TO THE EXTENT ADDED AS
A PARTY HERETO, as co-borrowers (each, a “Borrower” and, collectively, the
“Borrowers”), HERC RENTALS INC., a Delaware corporation (“Herc”), individually
and as initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, the “Servicer”) and as performance guarantor
(in such capacity, together with its successors and permitted assigns in such
capacity, the “Performance Guarantor”), the LENDERS and MANAGING AGENTS (in each
case, as defined herein) from time to time party hereto, and CREDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“CACIB”), as Administrative Agent (in such
capacity, together with its successors and assigns in such capacity, the
“Administrative Agent”).
PRELIMINARY STATEMENTS
1.    Herc desires to obtain financing secured by receivables generated by it
and certain of its United States subsidiaries, and has formed the US Borrower to
obtain Advances pursuant to this Agreement, such Advances to be secured by the
Pool Receivables and the associated Related Security and Collections.
2.    Herc may in the future wish to include a Canadian entity, to be named Herc
Receivables Canada ULC or such other name as Herc may elect (the “Canadian
Borrower”), in order to obtain financing secured by receivables generated by
certain of Herc’s Canadian subsidiaries, and may request that, with the consent
of the Administrative Agent and the Lender Groups as provided herein, the
Canadian Borrower become able to obtain Advances pursuant to this Agreement,
such Advances (as well as Advances to the US Borrower) to be secured by all Pool
Receivables and the associated Related Security and Collections.
3.    The Lenders are prepared to make Advances on a revolving basis, subject to
the terms and conditions of, and as otherwise provided in, this Agreement.
4.    In consideration of the mutual agreements, provisions and covenants
contained herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS



Section 1.1.    Defined Terms. Certain terms that are capitalized and used in
this Agreement are defined in Exhibit I. References to this “Agreement” in the
Exhibits, Schedules and Annexes hereto refer to this Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

Section 1.2.    Interpretation. Except as otherwise indicated, all agreements
defined in this Agreement refer to the same as from time to time amended or
supplemented or as the terms of such agreements are waived or modified in
accordance with their terms. As used in this Agreement, the word “including”
(and words correlative thereto), where not followed by the phrase “without
limitation,” shall be deemed to be followed by that phrase unless the context
otherwise shall require. As used in this Agreement, references to any asset or
to any property, and like references, means all applicable property (whether
personalty or realty or mixed, and whether tangible or intangible) unless the
context otherwise shall require. The words “hereof,” “herein” and “hereunder”
and words of similar import refer to this Agreement as a whole and not to any


162989721    

--------------------------------------------------------------------------------




particular provision. References to any Article, Section, Exhibit, Schedule or
Annex and similar references, are to those of this Agreement unless the context
requires otherwise.

ARTICLE II
AMOUNTS AND TERMS OF ADVANCES
    

Section 2.1.    Advances.
(a)    On the terms and subject to the conditions hereof (including Section
2.2(b) below), the Borrowers may from time to time request that (x) the Conduit
Lenders ratably (based on the aggregate Commitments of the Committed Lenders in
their respective Lender Groups) make advances (each an “Advance” and
collectively the “Advances”), or (y) only if there is not a Conduit Lender in
the applicable Lender Group or if a Conduit Lender (i) denies a request to make
an Advance, or (ii) is otherwise unable or unwilling to fund such Advance (and
provides written notice of such to the Borrowers, the Servicer, the
Administrative Agent and its Managing Agent), the Committed Lenders ratably make
such Advances. Each Committed Lender severally hereby agrees, on the terms and
subject to the conditions hereof, to make Advances to the Borrowers from time to
time from the Closing Date to (but excluding) the Facility Maturity Date, based
on the applicable Lender Group’s Group Commitment Percentage of each Advance
requested pursuant to Section 2.2(a) (and, in the case of each Committed Lender
in a Lender Group, its Commitment Percentage of such Lender Group’s Group
Commitment Percentage of such Advance).
(b)    Under no circumstances shall any Lender be required to make any Advance
if, after giving effect to such Advance (i) any event has occurred and is
continuing, or would result from such Advance, that constitutes an Event of
Default or an Unmatured Event of Default, (ii) a Borrowing Base Deficiency would
exist, (iii) the outstanding Advance Principal Balance of such Lender, when
added to the aggregate Advance Principal Balance of all other Lenders in such
Lender’s Lender Group outstanding at such time, would exceed its Lender Group’s
Group Commitment; or (iv) the Aggregate Advance Principal Balance would exceed
the Aggregate Commitment.
(c)    The Borrowers may, upon at least sixty (60) days written notice to the
Administrative Agent and each Managing Agent, terminate the financing facility
provided for in this Section in whole or, upon at least thirty (30) days written
notice to the Administrative Agent and each Managing Agent, from time to time,
irrevocably reduce in part the unused portion of the Aggregate Commitment (but
not below the amount that would cause the Aggregate Advance Principal Balance to
exceed the Aggregate Commitment or would cause the aggregate outstanding Advance
Principal Balance of any Lender Group to exceed its Group Commitment, in either
case, after giving effect to such reduction); provided, that each partial
reduction shall be in the amount of at least $5,000,000, or an integral multiple
of $1,000,000 in excess thereof, and that, unless terminated in whole, the
Aggregate Commitment shall in no event be reduced below $100,000,000. In
connection with each such reduction of the Aggregate Commitment, the Commitment
of each Committed Lender and the Group Commitment of each Lender Group shall
automatically be ratably reduced by a proportionate amount. The Administrative
Agent shall advise the Managing Agents of any notice received by it pursuant to
this Section 2.1(c); it being understood and agreed that no such termination of
the financing facility provided hereunder shall be effective unless and until
(i) the Aggregate Advance Principal Balance is reduced to zero and (ii) all
other amounts then owed to the Administrative Agent, the Managing Agents and the
Lenders under the Transaction Documents have been paid in full.
(d)    The Borrowers may, upon at least ten (10) Business Days prior written
notice to the Administrative Agent, request an increase in the Aggregate
Commitment. The Managing Agents may, in their sole discretion, approve any such
increase, subject to appropriate credit and due diligence reviews;


-2-
162989721

--------------------------------------------------------------------------------




provided, however, that (i) after giving effect to any such increase, the
Aggregate Commitment shall not, at any time, exceed the Program Limit, (ii) the
Borrowers, the Servicer and the Performance Guarantor are then in compliance
with all covenants in this Agreement and the other Transaction Documents and no
Event of Default or Unmatured Event of Default shall have occurred and be
continuing, (iii) the Borrowers shall not previously have reduced the Aggregate
Commitment pursuant to Section 2.1(c), and (iv) the Administrative Agent shall
have received, in substantially the form set forth in Annex G hereto, (x) the
written acknowledgement of, and agreement by, the Performance Guarantor to such
increase and (y) Officer’s Certificates of the Borrowers, the Servicer and the
Performance Guarantor (1) in the case of the Borrowers, certifying and attaching
resolutions of each Borrower approving or consenting to such increase, (2)
certifying as to the matters reflected in clauses (i)-(iii) above, and (3)
certifying that, before and after giving effect to such extension, the
representations and warranties of the Borrowers, the Servicer and the
Performance Guarantor contained in Exhibit III hereof and in the other
Transaction Documents are true and correct on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date. In
connection with any such increase in the Aggregate Commitment, the
Administrative Agent and/or the Lenders shall be entitled to charge an
additional upfront fee on any increased Aggregate Commitment pursuant to this
Section 2.1(d), which fee shall be fully earned, due and payable in full
(without reduction, set-off or refund in the event of any early termination of
this Agreement) by the Borrowers on the effective date of such increase.

Section 2.2.    Procedure for Advances.    
(a)    Each Advance hereunder shall be made on the requested date of an Advance
upon the Borrowers’ irrevocable written notice in the form of Annex B (the
“Borrowing Request”) delivered to the Administrative Agent and each Managing
Agent in accordance with Section 12.2 by 2:00 p.m., New York, New York time, at
least two (2) Business Days before the requested date of an Advance, which
notice shall specify: (i) the amount requested to be paid to the Borrowers (such
amount, which shall not be less than $1,000,000 and shall be in integral
multiples of $100,000 in excess thereof) with respect to each Lender Group in
connection with such Advance, the portion thereof allocated to each Borrower and
the bank account for each Borrower to which the funds are to be remitted; (ii)
the date of such Advance; and (iii) a pro forma calculation of the Advance
Principal Balance of each Lender after giving effect to the increase in
Aggregate Advance Principal Balance resulting from such Advance.
(b)    On the date of each Advance hereunder, each applicable Conduit Lender or
Committed Lender, as the case may be in accordance with Section 2.1(a), shall,
upon satisfaction of the applicable conditions set forth in Section 3.2 and
Exhibit II, make available to the Borrowers in same day funds, at the account
for each Borrower designated in writing by the Borrowers to the Administrative
Agent and each Managing Agent in the Borrowing Request, an amount equal to the
portion of Advance Principal Balance to be funded by such Lender (as determined
in accordance with Sections 2.1(a) and 2.2(b)).
(c)    Each Committed Lender’s obligations hereunder shall be several, such that
the failure of any Committed Lender to make a payment in connection with any
Advance hereunder shall not relieve any other Committed Lender of its obligation
hereunder to make payment for any Advance.
(d)    The Borrowers may, with the written consent of the Administrative Agent
(which consent may be at the Administrative Agent’s sole discretion), (i) add
additional financial institutions as Lenders (including by creating new Lender
Groups) or (ii) subject to Section 2.1(d), cause an existing Lender to increase
its Commitment in connection with a corresponding increase in the Aggregate
Commitment. Each new Lender (or Lender Group) shall become a party hereto, by
executing and delivering to the Administrative Agent and the Borrowers, an
Assumption Agreement in the form of Annex E hereto (which Assumption


-3-
162989721

--------------------------------------------------------------------------------




Agreement shall, in the case of any new Lender or Lenders, be executed by each
Person in such new Lender’s Lender Group).
(e)    The Borrowers and the Administrative Agent acknowledge that the Advances
made by any Lender identified on Exhibit VI hereto (a “Tranched Advance Lender”)
shall, to the extent so specified on Exhibit VI hereto, be deemed to consist of
a “Class A” interest in such Advances and a “Class B” interest in such Advances.
The Class B interest shall be subordinate to the Class A interest. Except as
specifically set forth herein, none of the Borrowers, the Servicer, the
Performance Guarantor, the Administrative Agent or any other Secured Party shall
have any obligations under this Agreement or any other Transaction Document with
respect to the tranching of the Advances made by any Tranched Advance Lender
into Class A interests and Class B interests or any other matter related
thereto; provided that, in no event shall the obligations of the Borrowers under
the Transaction Documents be increased or decreased in any respect as a result
thereof. A Tranched Advance Lender’s (i) Class A interest shall initially
consist of the “Class A Percentage” (as specified on Exhibit VI) of the Advances
made by it hereunder and (ii) Class B interest shall initially consist of the
“Class B Percentage” (as specified on Exhibit VI) of the Advances made by it
hereunder; provided, that, any Tranched Advance Lender may upon notice to its
Managing Agent and the Administrative Agent modify the percentages of its
Advances constituting Class A interests and Class B interests, respectively, so
long as the respective percentages equal 100% of such Lender’s Advances.
The Administrative Agent, the Servicer and the Borrowers acknowledge that (i)
all payments of the portion of Aggregate Advance Principal Balance owing to any
Tranched Advance Lender on each Settlement Date in respect of the Advances made
by such Tranched Advance Lender hereunder shall be deemed to be allocated (x)
first to such Tranched Advance Lender’s Class A interest, until the principal
amount of the Class A interest is reduced to zero and (y) second to such
Tranched Advance Lender’s Class B interest, until the Class B interest is
reduced to zero, and (ii) all payments constituting interest made to such
Tranched Advance Lender on each Settlement Date in respect of the Advances made
by it hereunder shall be deemed to be allocated to such Tranched Advance
Lender’s Class A interest and such Tranched Advance Lender’s Class B interest,
pro rata, based on the outstanding principal amount of such Tranched Advance
Lender’s Class A interest and Class B interest on such Settlement Date. It is
understood and agreed that, notwithstanding anything in this Agreement to the
contrary, (i) none of the Borrowers, the Servicer, the Performance Guarantor,
the Administrative Agent or any other Secured Party shall be responsible for the
calculation of any amounts due to any Tranched Advance Lender’s Class A interest
or Class B interest, respectively, or the outstanding amount of any Tranched
Advance Lender’s Class A interest or Class B interest and such amounts shall not
appear on any monthly report or other report provided by the Administrative
Agent, the Servicer or the Borrowers and (ii) the Servicer shall send one
combined payment to the applicable Managing Agent for any Tranched Advance
Lender(s) representing amounts due to the Lenders in such Lender Group on the
related Settlement Date to the extent provided for in, and in accordance with,
this Agreement.
(f)    Each of the parties hereto intends that no Advance hereunder shall
constitute, or be deemed to constitute, a “security” under U.S. securities Laws
or within the meaning of the UCC.

Section 2.3.    Computations.    
(a)    Interest will accrue on each Advance at the Accrued Interest Rate, and
interest accrued during each Interest Calculation Period will be payable on the
following Settlement Date.
(b)    The Lenders will be entitled to an Unused Fee on each Settlement Date to
the extent the Aggregate Advance Principal Balance is less than the Aggregate
Commitment during the preceding Settlement Period.


-4-
162989721

--------------------------------------------------------------------------------




(c)    Until the Facility Maturity Date, the Net Receivables Pool Balance and
the Borrowing Base shall be automatically recomputed (or deemed to be
recomputed) on each Business Day.

Section 2.4.    Daily Releases; Settlement Date Procedures.    
(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Borrowers shall provide to the
Servicer on a timely basis all information needed for such administration,
including current computations of the Aggregate Advance Principal Balance (and
the components thereof).
(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or on the next applicable Settlement Date for any Pool Receivables
(or portion thereof) deemed received) by the Borrowers or the Servicer:
(i)    set aside in the Concentration Accounts, for the benefit of each Lender
Group, out of such Collections, an amount equal to the sum of (w) the Accrued
Interest accrued through such day on the Advance Principal Balance of each
Lender not previously paid (determined based on the most recent Accrued Interest
Rate available to the Servicer), to the extent not previously so set aside, (x)
an amount equal to the fees owing to the Lenders, the Administrative Agent and
the Servicer accrued and unpaid through such day, and (y) all other amounts then
due and payable by the Borrowers under this Agreement to the Lenders, the
Managing Agents, the Administrative Agent, and any other Indemnified Party or
Affected Person;
(ii)    subject to Section 2.4(f), so long as no Event of Default or Unmatured
Event of Default has occurred and is continuing, an amount up to the remainder
of the Collections not set aside pursuant to clause (b)(i) of this Section 2.4
shall at the direction of the Servicer be remitted to the Borrowers for
application by the Borrowers to payment of the purchase price for Pool
Receivables, and associated Related Security, Collections and other proceeds
with respect thereto pursuant to the Purchase and Contribution Agreements, or if
not required therefor then for other purposes; provided, however, that, if after
giving effect to any such release of funds, there would be a Borrowing Base
Deficiency, as determined by the Servicer, then the Servicer shall not so
release funds, but shall set aside and hold in the Concentration Accounts for
the benefit of the Lenders a portion of such Collections that, in addition to
the other Collections set aside pursuant to this paragraph, shall equal the
amount necessary to cure any Borrowing Base Deficiency, such amount to be
applied as a prepayment of outstanding Advances within two (2) Business Days in
accordance with Section 2.4(f); and
(iii)    if such day occurs during any period during which an Event of Default
or Unmatured Event of Default has occurred and is continuing, set aside in the
Concentration Accounts for the benefit of each Lender Group, the entire amount
of such Collections.
(c)    On or prior to each Interest Invoice Due Date, each Managing Agent shall
deliver to the Servicer by electronic mail an invoice for such Managing Agent’s
Lender Group setting forth the Accrued Interest accrued with respect to the
daily Advance Principal Balance for each Lender in its Lender Group during the
preceding Interest Calculation Period.
(d)    On each Settlement Date prior to the acceleration of the Facility
Maturity Date pursuant to Section 9.1 hereof, the Servicer shall direct that
amounts held in the Concentration Accounts (to the extent held in the form of
Canadian Dollars, then converted to US Dollars) be applied as follows:


-5-
162989721

--------------------------------------------------------------------------------




(i)    if such Settlement Date is not during the continuance of an Event of
Default,
first, to the Servicer, the Servicing Fee, to the extent accrued and unpaid
through the last day of the immediately preceding Settlement Period until such
accrued fees are paid in full, to the extent (if the Servicer is not Herc or any
other Affiliate of the Borrowers) not otherwise netted out from Collections by
the Servicer;
second, to the extent such amounts are then payable hereunder, to each Managing
Agent (for the benefit of the Lenders within such Managing Agent’s Lender
Group), in payment in full of, all Accrued Interest for the related Interest
Calculation Period with respect to each portion of Aggregate Advance Principal
Balance maintained by such Lenders (it being understood that each Managing Agent
shall distribute such amounts to the Lenders within its Lender Group ratably in
accordance with each Lender’s Advance Principal Balance);
third, ratably to the Managing Agents and the Administrative Agent, all accrued
fees (including program fees) owing to the Lenders (it being understood that
each Managing Agent shall distribute such amounts to the Lenders within its
Lender Group ratably in accordance with each such Lender’s Advance Principal
Balance) and to the Administrative Agent;
fourth, to each Managing Agent (for the benefit of the Lenders within such
Managing Agent’s Lender Group), (x) if such day is a day on which there is a
Borrowing Base Deficiency, the amount necessary to cure such Borrowing Base
Deficiency; and (y) if the Servicer has set aside amounts in respect of a
reduction of the Aggregate Advance Principal Balance pursuant to Section 2.4(f),
in payment in full of the related reduction in Aggregate Advance Principal
Balance, it being understood in each case that each Managing Agent shall
distribute such amounts to the Lenders within its Lender Group ratably in
accordance with each such Lender’s Advance Principal Balance; and
fifth, subject to the conditions for release of funds set forth in Section
2.4(b), either retained in the Concentration Account or, at the direction of the
Servicer, released to the Borrowers for their own account.
(ii)    if such distribution occurs during the continuance of an Event of
Default, prior to acceleration of the Advances pursuant to Section 9.1:
first, if the Servicer is not Herc or any other Affiliate of the Borrowers, to
the Servicer, the Servicing Fee, to the extent accrued and unpaid through the
last day of the immediately preceding Settlement Period until such accrued fees
are paid in full, to the extent not otherwise netted out from Collections by the
Servicer;
second, to each Managing Agent (for the benefit of the Lenders within such
Managing Agent’s Lender Group), in payment in full of, all Accrued Interest for
the related Interest Calculation Period with respect to each portion of
Aggregate Advance Principal Balance maintained by such Lenders (it being
understood that each Managing Agent shall distribute such amounts to the Lenders
within its Lender Group ratably in accordance with each Lender’s Advance
Principal Balance);


-6-
162989721

--------------------------------------------------------------------------------




third, ratably to the Managing Agents and the Administrative Agent, such accrued
fees owing to the Lenders (it being understood that each Managing Agent shall
distribute such amounts to the Lenders within its Lender Group ratably in
accordance with each Lender’s Advance Principal Balance) and to the
Administrative Agent;
fourth, to each Managing Agent (for the benefit of the Lenders within such
Managing Agent’s Lender Group), in payment in full of each Lender’s Advance
Principal Balance, it being understood that each Managing Agent shall distribute
such amounts to the Lenders within its Lender Group ratably in accordance with
each Lender’s Advance Principal Balance;
fifth, if the Aggregate Advance Principal Balance and Aggregate Accrued Interest
and fees with respect thereto have been reduced to zero, and all accrued
Servicing Fees payable to the Servicer (if the Servicer is not Herc or an
Affiliate thereof) have been paid in full, to the Lenders, the Administrative
Agent and any other Indemnified Party or Affected Person in payment in full of
any other Aggregate Unpaids owed thereto by the Borrowers hereunder (other than
contingent indemnification obligations as to which no claim has been made);
sixth, if the Servicer is Herc or any other Affiliate of the Borrowers, to the
Servicer, the Servicing Fee, to the extent accrued and unpaid through the last
day of the immediately preceding Settlement Period until such accrued fees are
paid in full, to the extent not otherwise netted out from Collections by the
Servicer; and
seventh, to the Borrowers for their own account.
(e)    For the purposes of this Section 2.4:
(i)    if on any day the Outstanding Balance of any Pool Receivable is reduced
or canceled as a result of (x) without duplication, any revision, cancellation,
allowance, rebate, dilution, discount, or other adjustment (including, without
limitation, an extension or adjustment made pursuant to the applicable Credit
and Collection Guidelines) made by the Borrowers, the Servicer or any
Originator, including in connection with the cancellation and reissuance of any
Pool Receivable, or (y) any set-off or dispute between the Borrowers or any
Originator and an Obligor (any such reduction or cancellation, a “Dilution”), in
any such case, the Borrowers shall be deemed to have received on such day a
Collection of such Pool Receivable in the amount of such reduction, adjustment,
cancellation or dispute (which, in the case of a cancellation and reissuance of
any Pool Receivable, shall be an amount equal to the full Outstanding Balance of
the cancelled Pool Receivable) and shall, subject to Section 2.4(e)(v), on the
Settlement Date for the applicable Settlement Period, pay from its own funds any
and all such amounts in respect thereof to the applicable Concentration Account
for the benefit of each Lender Group and for application pursuant to this
Section 2.4;
(ii)    if on any day any of the representations or warranties in Section 1(g)
or (m) of Exhibit III is not true with respect to any Pool Receivable or a
Collection of the full Outstanding Balance of such Pool Receivable, the
Borrowers shall, subject to Section 2.4(e)(v), within one (1) Business Day, pay
an amount equal to the full Outstanding Balance of such Pool Receivable from its
own funds in respect thereof to the applicable Concentration Account for the
benefit of each Lender Group and for application pursuant to this Section 2.4
(Collections deemed to have been received pursuant to Sections 2.4(e)(i) or (ii)
are hereinafter referred to as “Deemed Collections”);


-7-
162989721

--------------------------------------------------------------------------------




(iii)    except as provided in Sections 2.4(e)(i) or (ii), or as otherwise
required by applicable Law, all Collections received from an Obligor of any Pool
Receivable shall be applied to the Pool Receivables of such Obligor in the order
of the age of such Receivables, starting with the oldest such Receivable, unless
such Obligor designates its payment for application to specific Receivables;
(iv)    if and to the extent the Administrative Agent or any Lender shall be
required for any reason to pay over to an Obligor (or any trustee, receiver,
custodian or similar official in any Insolvency Proceeding) any amount received
by it hereunder, such amount shall be deemed not to have been so received by the
Administrative Agent or such Lender but rather to have been retained by the
Borrowers and, accordingly, the Administrative Agent or such Lender, as the case
may be, shall have a claim against the Borrowers for such amount, payable when
and to the extent that any distribution from or on behalf of such Obligor is
made in respect thereof; and
(v)    if at any time before the Facility Maturity Date the Borrowers are deemed
to have received any Deemed Collection under Sections 2.4(e)(i) or (ii), the
Borrowers may satisfy their obligation to deliver the amount of such Deemed
Collections to the applicable Concentration Account by instead recalculating (or
being deemed to have recalculated) the Advance Principal Balance by decreasing
the Net Receivables Pool Balance by the amount of such Deemed Collections, so
long as such adjustment does not cause a Borrowing Base Deficiency.
(f)    At any time, the Borrowers may elect to prepay (a “Voluntary
Prepayment”), or to the extent provided in Section 2.4(b)(ii) shall be required
to prepay (a “Mandatory Prepayment”), all or a portion of the Aggregate Advance
Principal Balance in accordance with this Section 2.4(f). The Borrowers shall do
so as follows:
(i)    the Borrowers shall deliver to the Administrative Agent, each Managing
Agent and the Servicer written notice in substantially the form of Annex C (the
“Paydown Notice”) at least two (2) Business Days prior to the date of any such
prepayment of Aggregate Advance Principal Balance, which notice shall include
the amount of such prepayment and the proposed date on which such prepayment
will be made;
(ii)    in the case of a Mandatory Prepayment, funds held in the Concentration
Accounts pursuant to Section 2.4(b) shall be applied to a prepayment of the
Advance Principal Balance, together with Accrued Interest on such prepayment
through the date of prepayment, on the date specified in Section 2.4(b)(ii);
(iii)    in the case of a Voluntary Prepayment, funds in US Dollars sufficient
(when taken together with funds in US Dollars already in the Concentration
Accounts and eligible for release therefrom) to make such prepayment together
with Accrued Interest payable thereon shall have been deposited in the
Concentration Accounts prior to delivering such notice, and all such funds shall
be retained in the Concentration Account until applied to make such prepayment
on the date specified in such notice;
(iv)    such prepayment of principal shall be paid to the Managing Agents pro
rata, based on the respective Advance Principal Balances of the related Lender
Groups, and shall be accompanied by payment of Accrued Interest thereon through
the date of prepayment, and
(v)    the Aggregate Advance Principal Balance shall be deemed reduced in the
amount of principal to be paid to a Managing Agent only when in fact finally so
paid;


-8-
162989721

--------------------------------------------------------------------------------




provided, that the amount of any such Voluntary Prepayment (if not a reduction
to zero) shall be not less than $1,000,000 and shall be an integral multiple of
$100,000, and the entire Aggregate Advance Principal Balance after giving effect
to such reduction shall be not less than $10,000,000 (unless the entire
Aggregate Advance Principal Balance shall have been reduced to zero).

Section 2.5.    Fees. (a)    The Borrowers shall pay to each Managing Agent for
the benefit of the Lenders in the related Lender Group in accordance with the
provisions set forth in Section 2.4(d) certain fees in the amounts and on the
dates set forth in that certain fee letter agreement, dated the Closing Date (as
may be amended, restated, supplemented or otherwise modified, including in order
to add any Lender and its related Lender Group that become party hereto pursuant
to an Assumption Agreement, a Transfer Supplement or otherwise), among the
Servicer, the Borrowers, and each Managing Agent (the “Lender Group Fee
Letter”).
(b)    The Borrowers shall pay to the Administrative Agent in accordance with
the provisions set forth in Section 2.4(d) certain fees in the amounts and on
the dates set forth in the Administrative Agent Fee Letter, if any.

Section 2.6.    Payments and Computations, Etc.
(a)    All amounts to be paid or deposited by the Borrowers or the Servicer
hereunder shall be made in US Dollars and all amounts under this Agreement or
under any other Transaction Document shall be made without reduction for offset
or counterclaim and shall be paid or deposited no later than 2:00 p.m. (New
York, New York time) on the day when due in same day funds to the account for
each Lender maintained by the applicable Managing Agent as may be designated
from time to time by such Managing Agent to the Borrowers and the Servicer. All
amounts received after 3:00 p.m. (New York, New York time) will be deemed to
have been received on the next Business Day. Amounts payable by the Borrowers to
the Lenders shall be paid directly to such Lenders. Except as expressly set
forth herein, any such amounts payable to the Lenders shall be paid by the
Borrowers (and to the extent any such amounts are received by a Managing Agent,
such Managing Agent shall distribute the amounts paid to it hereunder for the
benefit of the Lenders in its Lender Group to the Lenders within its Lender
Group) ratably (x) in the case of such amounts paid in respect of Accrued
Interest and fees, according to the Accrued Interest and fees payable to such
Lenders and (y) in the case of such amounts paid in respect of Advance Principal
Balance (or in respect of any other obligations other than Accrued Interest and
fees), according to the outstanding Advance Principal Balance funded by such
Lenders.
(b)    The Borrowers (with respect to amounts payable by the Borrowers) or the
Servicer (with respect to amounts payable by the Servicer), as the case may be,
shall, to the extent permitted by law, pay interest on any amount not paid or
deposited by the Borrowers or the Servicer, as the case may be, when due and
payable hereunder, at an interest rate equal to 2.00% per annum above the Base
Rate, payable on demand; provided, that such rate shall not at any time exceed
the maximum rate permitted by applicable Law.
(c)    All computations of interest under Section 2.6(b) and all computations of
Accrued Interest, fees and other amounts hereunder shall be made on the basis of
a year of three hundred and sixty (360) days (or three hundred and sixty-five
(365) or three hundred and sixty-six (366) days, as applicable, with respect to
Accrued Interest or other amounts calculated by reference to the Base Rate) for
the actual number of days elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next Business Day and such extension of time shall
be included in the computation of such payment or deposit. For the purposes of
the Interest Act (Canada) and disclosure under such legislation, whenever
interest to be paid under this Agreement is to be calculated on


-9-
162989721

--------------------------------------------------------------------------------




the basis of a year of three hundred and sixty (360) days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by either three hundred and sixty-five
(365), three hundred and sixty (360) or such other period of time, as the case
may be. The Administrative Agent acknowledges and agrees that it shall, upon the
request of the Canadian Borrower, provide the Canadian Borrower with a written
statement setting forth the calculation of any interest provided for in
accordance with this Section 2.6(c) and the Canadian Borrower acknowledges and
agrees that for the purposes of the Interest Act (Canada), such written
statement given by the Lenders constitutes an express statement of the yearly
rate or percentage of interest to which such interest rate or percentage is
equivalent.

Section 2.7.    Increased Costs.
(a)Generally. If (A) the adoption after the date hereof of any Regulatory Change
or any change therein after the date hereof, (B) any change after the date
hereof in the interpretation or administration of any Regulatory Change by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such Governmental Authority, or (C) without regard to the
date of adoption, effectiveness or implementation, any of the following or any
Regulatory Change promulgated by any Governmental Authority in connection with
any of the following: (x) the United States capital rules and related
supervisory guidance, including but not limited to rules implementing Basel III
international banking regulations, Capital Adequacy, Transition Provisions,
Prompt Corrective Action, Standardized Approach and Advanced Approach for
Risk-Weighted Assets, Risk-Based Capital, and Market Risk Capital, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act, or (z) any accord or
other pronouncement of the Bank for International Settlements, the Basel
Committee on Banking Supervision or any successor or similar authority, shall:
(i)     subject any Affected Person to any Tax or other charge with respect to
any Specified Matter, or shall change the basis of taxation of payments to any
Affected Person of amounts payable under or otherwise in respect of any
Specified Matter (except for changes in the rate of general corporate,
franchise, net income or other income tax imposed on such Affected Person by the
jurisdiction in which such Affected Person’s principal executive office is
located);
(ii)     impose, modify or deem applicable any reserve, assessment, fee,
insurance charge, special deposit, requirement for the maintenance of assets or
capital, liquidity or similar requirement against assets of, deposits with or
for the account of, liabilities of or credit extended by, any Affected Person or
shall impose on any Affected Person or on the United States market for
commercial paper or the London interbank market any other condition affecting or
otherwise in respect of any Specified Matter; or
(iii)     impose any other condition the result of which is to increase the cost
to an Affected Person of performing its obligations under or in connection with
this Agreement, or to reduce the rate of return on Affected Person’s capital or
assets as a consequence of its obligations under or in connection with this
Agreement, or to reduce the amount of any sum received or receivable by an
Affected Person, or to require any payment calculated by reference to the amount
of interests or Advances held or interest received by it;
then, promptly following demand by such Affected Person through the
Administrative Agent, the Borrowers shall pay to the Administrative Agent for
the benefit of such Affected Person, such additional amount or amounts as will
compensate such Affected Person for such Tax, increased cost or reduction.


-10-
162989721

--------------------------------------------------------------------------------




(b)Adoption of Regulatory Changes. The Borrowers acknowledge that any Affected
Person may institute measures in anticipation of a Regulatory Change (including,
without limitation, the imposition of internal charges on such Affected Person’s
interests or obligations under any Transaction Document or Program Support
Agreement), and may commence allocating charges to or seeking compensation from
the Borrowers under this Section 2.7 in connection with such measures, in
advance of the effective date of such Regulatory Change, and the Borrowers agree
to pay such charges or compensation to such Affected Person, following demand
therefor in accordance with the terms of this Section 2.7, without regard to
whether such effective date has occurred.
(c)Delay in Requests. Failure or delay on the part of any Affected Person to
demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate an Affected Person pursuant to
this Section 2.7 for any increased costs incurred or reductions suffered more
than two hundred seventy (270) days prior to the date that such Affected Person
notifies the Borrowers of the Regulatory Change giving rise to such increased
costs or reductions and of such Affected Person’s intention to claim
compensation therefor (except that, if the Regulatory Change giving rise to such
increased costs or reductions is retroactive, then the two hundred seventy (270)
day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 2.8.    Selection and Allocation of Accrued Interest Rates. Subject to
the requirements set forth in this Agreement, the Administrative Agent and the
Managing Agents shall from time to time, only for purposes of computing Accrued
Interest with respect to each Lender, account for such Lender’s portion of
Advance Principal Balance in terms of one or more portions (or classes), and the
applicable Accrued Interest Rate may be different for each portion of such
Advance Principal Balance, whether due to a different source of funds, timing of
funding or otherwise. Each Lender’s Advance Principal Balance shall be allocated
to each portion of Advance Principal Balance by the Administrative Agent or the
applicable Managing Agent to reflect the funding sources for each such portion
of such Advance Principal Balance, so that:
(a)    there will be an Accrued Interest Rate for the portion of Advance
Principal Balance funded or maintained through the issuance of Commercial Paper
Notes; and
(b)    there will be an Accrued Interest Rate for the portion of Advance
Principal Balance, if any, not funded or maintained through the issuance of
Commercial Paper Notes (including by outstanding Liquidity Advances, by funding
under any Program Support Agreement or otherwise).

Section 2.9.    Inability to Determine Rates; Changes in Legality.
(a)    If any Managing Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto) before the first day of any
Interest Calculation Period, by reason of circumstances affecting the interbank
Eurodollar market, either that: (i) dollar deposits in the relevant amounts and
for the relevant Interest Calculation Period or day, as applicable, are not
available, (ii) adequate and reasonable means do not exist for ascertaining the
LIBO Rate for such Interest Calculation Period or day, as applicable, or (iii)
the LIBO Rate determined pursuant hereto does not accurately reflect the cost to
the applicable Affected Person (as conclusively determined by such Managing
Agent) of maintaining any portion of Advance Principal Balance during such
Interest Calculation Period or day, as applicable, such Managing Agent shall
promptly give telephonic notice of such determination, confirmed in writing, to
the Borrowers before the first day of any Interest Calculation Period. Upon
delivery of such notice: (i) no portion of Advance Principal Balance shall be
funded thereafter at the Base Rate determined by reference to the LIBO Rate
unless and until such Managing Agent shall have given notice to the Borrowers
that the circumstances giving


-11-
162989721

--------------------------------------------------------------------------------




rise to such determination no longer exist, and (ii) with respect to any
outstanding portion of Advance Principal Balance then funded at the Base Rate
determined by reference to the LIBO Rate, such Base Rate shall automatically be
converted to the Base Rate determined without reference to the LIBO Rate on the
last day of the then-current Interest Calculation Period.
(b)    If, on or before the first (1st) day of any Interest Calculation Period,
any Managing Agent shall have been notified by any Affected Person that such
Affected Person has determined (which determination shall be final and
conclusive) that any Regulatory Change, or compliance by such Affected Person
with any Regulatory Change, shall make it unlawful or impossible for such
Affected Person to fund or maintain any portion of Advance Principal Balance at
or by reference to the LIBO Rate, such Managing Agent shall notify the
Borrowers, the Administrative Agent and each other Managing Agent thereof. Upon
receipt of such notice, until the applicable Managing Agent notifies the
Borrowers, the Administrative Agent and each other Managing Agent that the
circumstances giving rise to such determination no longer apply, (i) no portion
of Advance Principal Balance shall be funded at or by reference to the LIBO Rate
and (ii) the Accrued Interest for any outstanding portions of Advance Principal
Balance then funded at the Base Rate determined by reference to the LIBO Rate
shall be converted to the Base Rate determined without reference to the LIBO
Rate either (x) on the last day of the then-current Interest Calculation Period,
only if such Affected Person may lawfully continue to maintain such portion of
Advance Principal Balance at or by reference to the LIBO Rate prior to such
conversion, or (y) immediately, if such Affected Person may not lawfully
continue to maintain such portion of Advance Principal Balance at or by
reference to the LIBO Rate during such period.

ARTICLE III
CONDITIONS TO ADVANCES



Section 3.1.    Conditions Precedent to Effectiveness of the Agreement. The
effectiveness of this Agreement is subject to satisfaction of the conditions set
forth in Section 1 of Exhibit II hereto.

Section 3.2.    Conditions Precedent to Each Advance. Each Advance (including
the initial Advance) shall be subject to the further conditions precedent set
forth in Section 2 of Exhibit II hereto.

Section 3.3.    Conditions Precedent to Addition of Canadian Borrower. Herc may
at any time request that the Canadian Borrower be added as an additional
Borrower hereunder, but such additional Borrower shall be added only with (i)
the consent of the Administrative Agent, the Managing Agents and the Lenders,
acting in their sole discretion, as evidenced by their execution of a Joinder
Agreement in the form of Annex H hereto and (ii) amendments to the applicable
Transaction Documents to reflect any necessary updates and/or modifications
thereto, including, without limitation, any applicable formulas and ratios set
forth herein and therein. The addition of the Canadian Borrower as an additional
Borrower hereunder shall be subject to the further conditions precedent set
forth in Section 3 of Exhibit II hereto.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES; COVENANTS    



Section 4.1.    Representations and Warranties. Each of the Borrowers, the
Servicer and the Performance Guarantor hereby makes the representations and
warranties applicable to it as set forth in Exhibit III hereto as of the date of
each Advance.

Section 4.2.    Covenants. Each of the Borrowers, the Servicer and the
Performance Guarantor hereby agrees to perform and observe the covenants
applicable to it set forth in Exhibit IV hereto.


-12-
162989721

--------------------------------------------------------------------------------





ARTICLE V
GRANT OF SECURITY INTEREST



Section 5.1.    Grant of Security Interest by the Borrowers. As security for the
prompt payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Secured Obligations, each Borrower hereby
assigns and pledges to the Administrative Agent, as agent for the Secured
Parties, and grants to the Administrative Agent, as agent for the Secured
Parties, a security interest in and lien upon, all of its right, title and
interest in, to and under all accounts, cash and currency, chattel paper,
tangible chattel paper, electronic chattel paper, equipment, fixtures, contract
rights, general intangibles, instruments, certificates of deposit, certificated
securities, uncertificated securities, financial assets, security entitlements,
commercial tort claims, deposit accounts, documents, inventory, investment
property, letter-of-credit rights, software, supporting obligations, accessions,
and other property, including, without limitation, all of its right, title and
interest in the following, in each case whether now or hereafter existing or in
which either of the Borrowers now has or hereafter acquires an interest and
wherever the same may be located (collectively, the “Collateral”):
(a)    all Receivables, all interest and penalties applicable to Receivables,
and the applicable Borrower’s interest in any Related Security;
(b)    all other amounts now or hereafter received with respect to the
Receivables, including, without limitation, all interest and penalties
applicable to any of the foregoing;
(c)    all assignments, affidavits, certifications, instruments, documents,
agreements and books and Records of the Borrowers at any time in the Borrowers’,
the Servicer’s or the Administrative Agent’s possession;
(d)    each Purchase and Contribution Agreement and all documents and other
agreements now or hereafter in effect relating to the ownership, purchase,
servicing or processing of Receivables (the “Borrower Assigned Agreements”),
including (i) all rights of each Borrower to receive moneys due and to become
due under or pursuant to the Borrower Assigned Agreements, (ii) all rights of
the Borrowers to receive proceeds of any insurance, indemnity, warranty or
guaranty with respect to the Borrower Assigned Agreements, (iii) each Borrower’s
right of foreclosure as lienholder of the Related Security for such Receivables;
(iv) claims of each Borrower for damages arising out of or for breach of or
default under the Borrower Assigned Agreements, and (v) the right of each
Borrower to amend, waive or terminate the Borrower Assigned Agreements, to
perform under the Borrower Assigned Agreements and to compel performance and
otherwise exercise all remedies and rights under the Borrower Assigned
Agreements;
(e)    all of the following (the “Borrower Bank Account Collateral”):
(i)    The Concentration Accounts, the Collection Accounts and any other bank
account into which Collections on or in respect of the Collateral or in payment
of the Secured Obligations may from time to time be deposited, all funds held in
such Bank Accounts, and, if any, certificates and instruments, from time to time
representing or evidencing such Bank Accounts or such funds;
(ii)    all notes, certificates of deposit and other instruments from time to
time delivered to or otherwise possessed by the Administrative Agent or its
respective assignees or agents on behalf of the Secured Parties in substitution
for or in addition to any of the then existing Borrower Bank Account Collateral;
and


-13-
162989721

--------------------------------------------------------------------------------




(iii)    all interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any and all of the then existing Borrower Bank Account Collateral;
(f)    all additional property that may from time to time hereafter be granted
and pledged by the Borrowers or by anyone on their respective behalves under
this Agreement, including the deposit with any Lender or the Administrative
Agent of additional moneys by the Borrowers;
(g)    all UCC financing statements filed by the Borrowers against the
Originators under or in connection with the Purchase and Contribution
Agreements; and
(h)    all proceeds, accessions, substitutions and profits of any and all of the
foregoing Collateral (including proceeds that constitute property of the types
described in Sections 5.1(a) through (g) above) and, to the extent not otherwise
included, all payments under insurance (whether or not the Secured Party or any
assignee or agent on behalf of the Secured Party is the loss payee thereof) or
any indemnity, warranty or guaranty payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral.

Section 5.2.    Borrowers Remain Liable. Notwithstanding anything in this
Agreement to the contrary, (a) each Borrower and the Servicer shall remain
liable under the Pool Receivables, Borrower Assigned Agreements and other
agreements included in the Collateral to perform all of their respective duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent as agent of the Secured
Parties of any of its rights under this Agreement shall not release the
Borrowers or the Servicer from any of their respective duties or obligations
under the Receivables, the Borrower Assigned Agreements or other agreements
included in the Collateral, (c) the Administrative Agent as agent of the Secured
Parties shall not have any obligation or liability under the Pool Receivables,
the Borrower Assigned Agreements or other agreements included in the Collateral
by reason of this Agreement, and (d) neither the Administrative Agent nor any of
the Lenders shall be obligated to perform any of the obligations or duties of
the Borrowers or the Servicer under the Pool Receivables, the Borrower Assigned
Agreements or other agreements included in the Collateral or to take any action
to collect or enforce any claim for payment assigned under this Agreement.

Section 5.3.    Borrower Covenants with Respect to the Collateral. In connection
with each Advance and each acquisition of new Pool Receivables by the Borrowers
and the grant of the security interest in the Collateral set forth in Section
5.1, the Borrowers hereby authorize the filing by the Administrative Agent of
all applicable UCC financing statements and amendments thereto in all
jurisdictions necessary to perfect (and to continue the perfection of) the
security interest created hereby, including, without limitation, any financing
statement containing a collateral description of “all assets” or language
similar thereto.

ARTICLE VI
INDEMNIFICATION



Section 6.1.    Indemnities by the Borrowers. Without limiting any other rights
that the Administrative Agent, any Managing Agent, any Lender, any Liquidity
Provider, any other Program Support Provider, the Program Administrative Agent
or any of their respective Affiliates, agents, employees, officers, and
directors (each, an “Indemnified Party”) may have hereunder or under applicable
Law, the Borrowers hereby agree jointly and severally to indemnify each
Indemnified Party and hold each Indemnified Party harmless from and against any
and all claims, damages, expenses, costs, losses and liabilities, including
Attorney Costs (all of the foregoing being collectively referred to as
“Indemnified Amounts”) arising out of or resulting from this Agreement, the use
of proceeds of Advances, or any interest therein, or the purchase


-14-
162989721

--------------------------------------------------------------------------------




or other acquisition by the Borrowers of any Pool Receivable, Related Security
or Contract pursuant to the Purchase and Contribution Agreements, or in respect
of any other Transaction Document except (a) to the extent resulting from gross
negligence or willful misconduct on the part of such Indemnified Party; (b) for
which indemnification would constitute recourse (except as otherwise
specifically provided in this Agreement to be paid by the Borrowers hereunder)
for uncollectible Pool Receivables; and (c) in respect of Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. Without limiting the foregoing, but subject to the exclusions set forth
in the preceding sentence, the Borrowers shall pay on demand (which demand shall
be accompanied by documentation of the Indemnified Amounts, in reasonable
detail) to each Indemnified Party any and all amounts necessary to indemnify
such Indemnified Party from and against any and all Indemnified Amounts relating
to or resulting from any of the following:
(i.)the failure of any Receivable included in the calculation of the Net
Receivables Pool Balance as an Eligible Receivable to be an Eligible Receivable
as of the date of such calculation, the failure of any information contained in
any Information Package to be true and correct, or the failure of any other
information required to be provided to any Lender, Managing Agent or the
Administrative Agent with respect to the Receivables or this Agreement to be
true and correct;
(ii.)the failure of any representation or warranty made or deemed made by the
Borrowers (or any of its officers, employees or agents) under or in connection
with this Agreement, any other Transaction Document to have been true and
correct as of the date made or deemed made;
(iii.)the failure by the Borrowers to comply with any applicable Law with
respect to any Pool Receivable or the related Contract, or the failure of any
Pool Receivable or the related Contract to conform to any such applicable Law;
(iv.)the failure to vest in the Administrative Agent, for the benefit of each
Lender Group, a First Priority Interest in the Collateral to the extent required
under this Agreement;
(v.)any commingling of funds to which the Administrative Agent, any Managing
Agent or any Lender is entitled hereunder with any other funds;
(vi.)any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable in, or
purporting to be in, the Receivables Pool (including a defense based on such
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the goods or services related to
such Receivable or the furnishing or failure to furnish such goods or services
or relating to collection activities with respect to such Receivable or any
Contract related thereto (if such collection activities were performed by the
Borrowers or any of their Affiliates or by any agent or independent contractor
retained by the Borrowers or any of their Affiliates);
(vii.)any failure by either Borrower to perform its duties or obligations in
accordance with the provisions hereof, any other Transaction Document or under
the Contracts;
(viii.)any products liability, environmental or other claim by an Obligor or
other third party arising out of the goods or services which are the subject of
any Pool Receivable or the related Contract;
(ix.)the use of proceeds of Advances or of any funds released pursuant to
Section 2.4(b) or (d);


-15-
162989721

--------------------------------------------------------------------------------




(x.)the failure by either Borrower to pay when due any Taxes and other
governmental charges payable by such Borrower in connection with any of the Pool
Receivables or this Agreement;
(xi.)any investigation, litigation or proceeding related to this Agreement, any
of the other Transaction Documents or the ownership of the Pool Receivables or
any other Collateral;
(xii.)any failure of an Account Bank (A) to comply with the terms of the
applicable Account Control Agreement, (B) in respect of each Concentration
Account, to maintain a short term unsecured debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, (C) in respect of each Collection Account
- Class A, to maintain a short term unsecured debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, and (D) in respect of each Collection
Account - Class B located at an Account Bank that has a short term unsecured
debt rating from Standard & Poor’s and/or Moody’s, to maintain such short term
unsecured debt rating of at least A-2 by Standard & Poor’s and P-2 by Moody’s;
(xiii.)any action taken by the Borrowers, the Servicer or any Originator (or any
of their respective Affiliates) in the enforcement or collection of any Pool
Receivable;
(xiv.)the failure or delay in providing any Obligor with an invoice or other
evidence of indebtedness; or
(xv.)the failure of the sale or pledge of any Pool Receivable under the
Transaction Documents to comply with the notice requirements of FACA or any
analogous State or local Laws.

Section 6.2.    Indemnities by the Servicer. Without limiting any other rights
that the Administrative Agent, any Managing Agent, any Lender or any other
Indemnified Party may have hereunder or under applicable Law, the Servicer
hereby agrees to indemnify each Indemnified Party and hold each Indemnified
Party harmless from and against any and all Indemnified Amounts arising out of
or resulting from a breach by the Servicer of any of its obligations or
representations and warranties under this Agreement or any other Transaction
Document except (a) to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party; (b) for which indemnification
would constitute recourse (except as otherwise specifically provided in this
Agreement to be paid by the Servicer hereunder) for uncollectible Pool
Receivables; and (c) in respect of Taxes other than any Taxes that represent
losses, claims, damages, etc., arising from any non-Tax claim. Without limiting
the foregoing, but subject to the exclusions set forth in the preceding
sentence, the Borrowers shall pay on demand (which demand shall be accompanied
by documentation of the Indemnified Amounts, in reasonable detail) to each
Indemnified Party any and all amounts necessary to indemnify such Indemnified
Party from and against any and all Indemnified Amounts relating to or resulting
from any of the following:
(i)the failure of any information provided by or on behalf of the Servicer for
inclusion in any Information Package (including without limitation the
identification of a Pool Receivable as being an Eligible Receivable) to be true
and correct, or the failure of any other information required to be provided to
such Indemnified Party by, or on behalf of, the Servicer to be true and correct
in any material respect;
(ii)the failure of any representation, warranty or statement made or deemed made
by the Servicer (or any of its officers) under or in connection with this
Agreement to have been true and correct in any material respect as of the date
made or deemed made;


-16-
162989721

--------------------------------------------------------------------------------




(iii)any direction to release Collections pursuant to Section 2.4(b) when there
is, or that would result in, a Borrowing Base Deficiency;
(iv)the failure by the Servicer to comply with any applicable Law with respect
to any Pool Receivable or the related Contract;
(v)any dispute, claim, offset or defense of the Obligor to the payment of any
Receivable in, or purporting to be in, the Receivables Pool resulting from or
related to the collection activities of the Servicer with respect to such
Receivable;
(vi)the commingling by the Servicer of Collections at any time with other funds;
(vii)any failure to perform the Servicer’s duties or obligations in accordance
with the provisions hereof or any other Transaction Document to which it is a
party;
(viii)any failure of an Account Bank (A) to comply with the terms of the
applicable Account Control Agreement, (B) in respect of each Concentration
Account, to maintain a short term unsecured debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, (C) in respect of each Collection Account
- Class A, to maintain a short term unsecured debt rating of at least A-1 by
Standard & Poor’s and P-1 by Moody’s, and (D) in respect of each Collection
Account - Class B located at an Account Bank that has a short term unsecured
debt rating from Standard & Poor’s and/or Moody’s, to maintain such short term
unsecured debt rating of at least A-2 by Standard & Poor’s and P-2 by Moody’s;
or
(ix)the failure of the sale or pledge of any Pool Receivable under the
Transaction Documents to comply with the notice requirements of FACA or any
analogous State or local Laws.

Section 6.3.    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Transaction Party hereunder shall be made without deduction or
withholding for any Taxes, except as required by applicable Law. If any
applicable Law requires the deduction or withholding of any Tax from any such
payment by a Transaction Party, then the Transaction Party shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Transaction Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Transaction Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Indemnification by the Transaction Parties. The Transaction Parties will
jointly and severally indemnify each Affected Person, within ten (10) days after
demand therefor, for the full amount of (i) any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 6.3) payable or paid by such Affected Person or required to
be withheld or deducted from a payment to such Affected Person and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant


-17-
162989721

--------------------------------------------------------------------------------




Governmental Authority, and (ii) any Taxes resulting from such Affected Person’s
Advances being treated in a manner contrary to the first sentence of Section
12.7. A certificate as to the amount of such payment or liability delivered to
the Transaction Parties by an Affected Person other than the Administrative
Agent (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of another Affected Person, shall be conclusive
absent manifest error.
(d)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Transaction Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Transaction Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 12.3(a) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 6.3(d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Transaction Party to a Governmental Authority pursuant to this Section
6.3, such Transaction Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(f)    Refunds. If an Affected Person determines, in its sole discretion,
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 6.3, it shall pay over such
refund to the indemnifying party (but only to the extent of indemnity payments
made, or additional amounts paid, by a Transaction Party under this Section 6.3
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such Affected Person and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund net of any applicable Taxes payable in respect of such interest);
provided, that the indemnifying party agrees to repay each such Affected Person,
promptly after the request of such Affected Person, the amount paid over to the
indemnifying party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such Affected Person is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 6.3(f), in no event will any Affected Person be
required to pay any amount to an indemnifying party the payment of which would
place such Affected Person in a less favorable net after-Tax position than such
Affected Person would have been in if the Taxes subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Taxes had never been paid. This Section 6.3(f) shall not be construed to require
any Affected Person to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.
(g)    Designation of Different Funding Office. If any Lender requests
compensation under Section 2.7, or requires a Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to this Section 6.3, then such Lender agrees


-18-
162989721

--------------------------------------------------------------------------------




that it will (at the request of the Borrowers) use reasonable efforts to
designate a different funding office or assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would reduce or eliminate
amounts payable pursuant to Section 2.7 or this Section 6.3, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed
additional costs or legal or regulatory burdens and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(h)    Replacement of Lenders. If any Lender requests compensation under
Section 2.7, or if either Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to this Section 6.3 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 6.3(g) above, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.3), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.7 or this Section 6.3) and obligations under this Agreement and the
related Transaction Documents to a Person eligible to be a Purchasing Committed
Lender under Section 12.3(b) that shall assume such obligations (which such
Purchasing Committed Lender may be another Lender, if such Lender accepts such
assignment); provided that:
(i)    such Affected Person shall have received payment of an amount equal to
the outstanding principal of its Commitment, Accrued Interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other
Transaction Documents from the assignee (to the extent of such outstanding
principal and Accrued Interest and accrued fees) or the Borrowers (in the case
of all other amounts);
(ii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.7 or payments required to be made pursuant to this
Section 6.3, such assignment will result in a reduction in such compensation or
payments thereafter; and
(iii)    such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
(i)    Survival. Each party’s obligations under this Section 6.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any
Transaction Document.

ARTICLE VII
ADMINISTRATION AND COLLECTIONS



Section 7.1.    Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrative Agent gives notice to
Herc (in accordance with this Section 7.1) of the designation of a new Servicer,
Herc is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer


-19-
162989721

--------------------------------------------------------------------------------




pursuant to the terms hereof. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may (and at the direction of the Majority
Managing Agents, shall), upon ten (10) Business Days prior written notice,
designate as Servicer any Person (including itself) to succeed Herc or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof, and in respect of such appointment the Servicer
shall comply with Section 7.4, including without limitation that the Servicer
shall (A) assemble all of the records necessary or desirable to collect the Pool
Receivables and the Related Security, and transfer or license (to the extent
permitted under applicable contracts) to a successor Servicer the use of all
software necessary or desirable to collect the Pool Receivables and the Related
Security, and make the same available to the Administrative Agent or its
designee (for the benefit of each Lender Group) at a place selected by the
Administrative Agent.
(b)    Upon the designation of a successor Servicer as set forth in Section
7.1(a), Herc agrees that it will terminate its activities as Servicer hereunder
in a manner that the Administrative Agent determines will facilitate the
transition of the performance of such activities to the new Servicer, and Herc
shall cooperate with and assist such new Servicer. Such cooperation shall
include providing access to and transferring related records and permitting use
by the new Servicer of all licenses, hardware or software necessary or desirable
to collect the Pool Receivables and the Related Security, in each case unless
prohibited by law or any contract relating to any such license, hardware or
software.
(c)    Herc acknowledges that, in making their decision to execute and deliver
this Agreement, the Administrative Agent, each Managing Agent and each Lender
have relied on Herc’s agreement to act as Servicer hereunder. Accordingly, Herc
agrees that it will not voluntarily resign as Servicer.
(d)    The Servicer may delegate its duties and obligations hereunder to any
sub-servicer (each a “Sub-Servicer”); provided, that, in each such delegation
(i) such Sub-Servicer shall agree in writing to perform the duties and
obligations of the Servicer pursuant to the terms hereof; (ii) the Servicer
shall remain primarily liable for the performance of the duties and obligations
so delegated; (iii) the Borrowers, the Administrative Agent and each Lender
Group shall have the right to look solely to the Servicer for performance; (iv)
the terms of any agreement with any Sub-Servicer shall provide that such
agreement shall terminate upon the termination of the Servicer hereunder by
giving notice of its desire to terminate such agreement to the Servicer (and the
Servicer shall provide appropriate notice to each such Sub-Servicer) and (v) if
such Sub-Servicer is not an Originator or is an Originator acting as
Sub-Servicer for Pool Receivables other than those originated by it, the
Administrative Agent shall have consented in writing in advance to such
delegation; provided, further, that any Sub-Servicer servicing and administering
Pool Receivables originated by the Canadian Originator in Canada shall not be
conferred with any powers to enter into contracts in the name of the Servicer or
the Canadian Borrower.

Section 7.2.    Duties of the Servicer.
(a)    The Servicer shall take or cause to be taken all such action as may be
necessary to administer and collect each Pool Receivable, all in accordance with
this Agreement and applicable Law, with reasonable care and diligence, and in
accordance with the Credit and Collection Guidelines. The Servicer shall set
aside (or cause the Borrowers to set aside and hold), for the accounts of the
Borrowers and each Lender Group, the amount of the Collections to which each is
entitled in accordance with Article II, and, in particular, shall be responsible
for assuring that no funds are released from the Concentration Accounts if any
such release would result in a Borrowing Base Deficiency (whether by operation
of Section 2.4(b), Section 2.4(d) or otherwise). The Servicer may, in accordance
with the applicable Credit and Collection Guidelines, extend the maturity of any
Pool Receivable and extend the maturity or adjust the Outstanding Balance of any


-20-
162989721

--------------------------------------------------------------------------------




Defaulted Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof or as required under applicable Law or the applicable
Contract; provided, that for the purposes of this Agreement, (i) such extension
shall not change the number of days such Pool Receivable has remained unpaid
from the date of the original invoice related to such Pool Receivable unless
such Pool Receivable has been cancelled and reissued with an appropriate Deemed
Collection in an amount equal to the Outstanding Balance of the cancelled Pool
Receivable being recorded pursuant to Section 2.4(e)(i); and (ii) such extension
or adjustment shall not alter the status of such Pool Receivable as a Delinquent
Receivable or a Defaulted Receivable or limit the rights of any Lender, Managing
Agent or the Administrative Agent under this Agreement. The Borrowers shall
deliver to the Servicer and the Servicer shall hold for the benefit of the
Borrowers and the Administrative Agent (for the benefit of each Lender Group),
in accordance with their respective interests, all records and documents
(including computer tapes or disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, while an Event of
Default exists or after a Facility Maturity Date has been declared pursuant to
Section 9.1, the Administrative Agent may direct the Servicer (whether Herc or
any other Person) to commence or settle any legal action to enforce the
collection of any Pool Receivable or to foreclose upon or repossess Related
Security. The Servicer shall have no liability hereunder for following any such
directions in good faith. In no event, however, shall the Servicer be entitled
to make or authorize any Person to make the Administrative Agent, any Managing
Agent, any Lender or any other Affected Person a party to any legal action
without such Person’s, as the case may be, express prior written consent.
(b)    The Servicer shall, as soon as practicable following actual receipt of
collected funds, turn over to the Borrowers the collections of any indebtedness
that is not a Pool Receivable, less, if Herc or an Affiliate thereof is not the
Servicer, all reasonable and appropriate out-of-pocket costs and expenses of
such Servicer of servicing, collecting and administering such collections. The
Servicer, if other than Herc or an Affiliate thereof, shall, as soon as
practicable upon demand, deliver to the Borrowers all records in its possession
that evidence or relate to any indebtedness that is not a Pool Receivable, and
copies of records in its possession that evidence or relate to any indebtedness
that is a Pool Receivable.
(c)    Unless terminated earlier in accordance with the terms of this Agreement,
the Servicer’s obligations hereunder shall terminate on the Final Termination
Date.
After such termination, if Herc or a Subsidiary thereof was not the Servicer on
the date of such termination, the Servicer shall promptly deliver to the
Borrowers all books, records and related materials that any Originator or the
Borrowers previously provided to the Servicer, or that have been obtained by the
Servicer, in connection with this Agreement.

Section 7.3.    Lock-Box and Bank Account Arrangements.
(a)    The Borrowers (i) shall deliver to the Administrative Agent an Account
Control Agreement in respect of each Concentration Account and each Collection
Account - Class A identified on Schedule II within 30 days after the Closing
Date (together with a legal opinion of Jones Walker LLP satisfactory to the
Administrative Agent as to perfection of the security interest in the accounts
covered thereby), and (ii) may, in their discretion, deliver to the
Administrative Agent an Account Control Agreement in respect of any Collection
Account - Class B identified on Schedule II and, in each case, shall have
delivered an original counterpart thereof to the Administrative Agent. The
Account Control Agreements delivered pursuant to the preceding sentence for the
Collection Accounts in the United States and for each Concentration Account
shall provide the Administrative Agent with “control” within the meaning of
Section 9-104 of the UCC over such Collection Accounts and each Concentration
Account. Any Collection Accounts in Canada shall each be subject to Blocked
Account Agreements. The Account Bank for each Collection Account shall have been


-21-
162989721

--------------------------------------------------------------------------------




instructed (whether pursuant to the applicable Account Control Agreement or
Blocked Account Agreements or pursuant to a separate writing acknowledged by
such Account Bank) to perform (i) an automatic daily sweep with respect to any
Collection Account – Class A or (ii) an automatic sweep twice each week for any
Collection Account – Class B of all available funds therein to the applicable
Concentration Account. New accounts may be added to Schedule II by written
notice of the applicable Borrower (accompanied by a new Schedule II) and
acknowledged in writing by the Administrative Agent, and receives a fully
executed Account Control Agreement with each new Account Bank or with respect to
each new Collection Account or Concentration Account, or evidence that such new
Collection Account or Concentration Account, as applicable, is subject to an
existing Account Control Agreement, within 30 days after the creation thereof.
Neither the Borrowers nor the Servicer shall, nor shall the Borrowers or the
Servicer permit any other Person to, attempt to terminate such automatic sweep
feature or attempt to close any Collection Account unless the Collections
directed to such Collection Account are redirected to another Collection Account
that is subject to the same automatic sweep of all available funds to the
applicable Concentration Account. Any new Collection Account that is not already
subject to an Account Control Agreement shall, in the case of a Collection
Account - Class A, be made subject to an Account Control Agreement within 30
days after the creation of such account. Neither the Borrowers nor the Servicer
shall, nor shall the Borrowers or the Servicer permit any other Person to,
attempt to close any Concentration Account. Each such Bank Account located in
the United States shall be a “deposit account,” as such term is used in the UCC.
Such Bank Accounts may be interest-bearing, but funds in such Bank Accounts
shall not otherwise be invested.
(b)    At any time following the occurrence and during the continuation of an
Event of Default, the Administrative Agent may (and at the direction of the
Majority Managing Agents, shall) give notice to each Account Bank (in respect of
any Bank Account that is not already under the exclusive control of the
Administrative Agent) the Administrative Agent is exercising its rights to
exclusive control under the Account Control Agreements with respect to the
Collection Accounts and the Concentration Accounts (an “Account Control
Agreement Activation Notice”). Each of the Borrowers and the Servicer hereby
agrees that if the Administrative Agent (either directly or at the direction of
the Majority Managing Agents) exercises its rights under an Account Control
Agreement, the Administrative Agent shall have exclusive control of the proceeds
(including Collections) of all Pool Receivables and the Borrowers hereby further
agree to take any other action that the Administrative Agent may reasonably
request in connection therewith. Any proceeds of Pool Receivables received by
the Borrowers or the Servicer thereafter shall be sent immediately to the
applicable Concentration Account or to such other account as may be identified
by the Administrative Agent.
(c)    If at any time an Account Bank (i) related to a Concentration Account or
a Collection Account - Class A has a short term unsecured debt rating lower than
A-1 by Standard & Poor’s or P-1 by Moody’s, or (ii) related to a Collection
Account - Class B that has a short term unsecured debt rating from Standard &
Poor’s and/or Moody’s is rated lower than A-2 by Standard & Poor’s or P-2 by
Moody’s (each a “Low Ratings Account Bank”), the Servicer and the Borrowers
shall notify the Administrative Agent in writing and the Administrative Agent
may (and at the direction of the Majority Managing Agents, shall) require that
the Borrowers open a new Concentration Account, Collection Account - Class A, or
Collection Account - Class B, as applicable, with a new Account Bank having
ratings equal to or better than A-1 by Standard & Poor’s and P-1 by Moody’s (for
any new Concentration Account or Collection Account - Class A), or having
ratings equal to or better than A-2 by Standard & Poor’s and P-2 by Moody’s (for
any new Collection Account - Class B). Such establishment of new deposit
accounts and the execution and delivery of appropriate Account Control
Agreements (in respect of any new Concentration Account or Collection Account -
Class A) shall be completed promptly but in any event no later than forty-five
(45) days following the Administrative Agent’s notice. The Servicer shall
promptly instruct all Obligors previously paying into a previous Collection
Account to remit future payments to the new Collection Account. If
Administrative Agent becomes aware of any downgrade of the short term unsecured
debt rating from Standard & Poor’s and/or Moody’s of any


-22-
162989721

--------------------------------------------------------------------------------




Account Bank that would trigger the operation of this provision, Administrative
Agent shall promptly give notice thereof to the Servicer and Borrower.
(d)    At no time shall the Borrowers or Servicer permit the aggregate amount of
Collections received during any Settlement Period in all Collection Accounts -
Class B to exceed five percent (5%) of all Collections received on Pool
Receivables in all Bank Accounts during that same Settlement Period, and shall
cause Obligors to be instructed to make payments on account of Collections into
the applicable Collection Accounts to ensure that the aggregate amount of
Collections received during any Settlement Period in all Collection Accounts -
Class B will not exceed five percent (5%) of all Collections received on Pool
Receivables in all Bank Accounts during that same Settlement Period; provided,
however, if the aggregate amount of such Collections in all Collection Accounts
- Class B at any time exceeds five percent (5%) during any Settlement Period, in
addition to any other remedies the Administrative Agent may have for such
breach, the Administrative Agent shall have the right, upon notice to the
Borrowers, to require that all Collection Accounts - Class B be swept
automatically on a daily basis.

Section 7.4.    Enforcement Rights.
(a)    At any time while an Event of Default exists or after a Facility Maturity
Date has been declared pursuant to Section 9.1:
(i)    the Administrative Agent may direct the Obligors that payment of all
amounts payable under any Pool Receivable is to be made directly to the
Administrative Agent or its designee into a deposit account for the benefit of
the Lenders;
(ii)    the Administrative Agent may instruct the Borrowers or the Servicer to
give notice of the Lender Groups’ interest in the Pool Receivables to each
Obligor, which notice shall direct that payments be made directly to the
Administrative Agent or its designee (for the benefit of each Lender Group), and
the Borrowers or the Servicer, as the case may be, shall give such notice at the
expense of the Borrowers or the Servicer, as the case may be; provided, that if
the Borrowers or the Servicer, as the case may be, fails to so notify each
Obligor within ten (10) days after receipt of such instruction, the
Administrative Agent (at the Borrowers’ or the Servicer’s, as the case may be,
expense) may so notify the Obligors;
(iii)    the Administrative Agent may request the Servicer to, and upon such
request the Servicer shall, (A) assemble all of the records necessary or
desirable to collect the Pool Receivables and the Related Security, and transfer
or license (to the extent permitted under applicable contracts) to a successor
Servicer the use of all software necessary or desirable to collect the Pool
Receivables and the Related Security, and make the same available to the
Administrative Agent or its designee (for the benefit of each Lender Group) at a
place selected by the Administrative Agent; and (B) segregate all cash, checks
and other instruments received by it from time to time constituting Collections
in a manner acceptable to the Administrative Agent and, promptly upon receipt,
remit all such cash, checks and instruments, duly endorsed or with duly executed
instruments of transfer, to the Administrative Agent or its designee; and
(iv)    the Borrowers and the Servicer shall enforce any and all covenants and
obligations of each Originator contained in the Purchase and Contribution
Agreements or any other Transaction Document as shall be instructed by the
Administrative Agent.
(b)    Each of the Borrowers and the Servicer hereby authorizes the
Administrative Agent (for the benefit of each Lender Group), and irrevocably
appoints the Administrative Agent (for the benefit of each


-23-
162989721

--------------------------------------------------------------------------------




Lender Group) as its attorney-in-fact with full power of substitution and with
full authority in the place and stead of the Borrowers or the Servicer, as
applicable, which appointment is coupled with an interest, to take any and all
steps in the name of the applicable Borrower or the Servicer, as applicable, and
on behalf of such Borrower or the Servicer, as applicable, as may be necessary
or desirable, in the reasonable determination of the Administrative Agent to
collect any and all amounts or portions thereof due under any and all
Collateral, including endorsing the name of the applicable Borrower or the
Servicer, as applicable, on all checks and other instruments representing
Collections and enforcing such Collateral. Notwithstanding anything to the
contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such attorney-
in- fact to any liability if any action taken by it shall prove to be inadequate
or invalid, nor shall they confer any obligations upon such attorney-in-fact in
any manner whatsoever. The Administrative Agent shall only be entitled to act as
contemplated in this Section 7.4(b) while an Event of Default exists or after a
Facility Maturity Date has been declared pursuant to Section 9.1. Each Borrower
shall provide the Agent with a separate power of attorney with respect to this
Section 7.4(b), but such power of attorney shall be used by the Administrative
Agent only subject to, and in a manner consistent with, this Section 7.4(b).

Section 7.5.    Responsibilities of the Servicer.
(a)    Anything herein to the contrary notwithstanding, the Servicer shall (or
shall cause the applicable Originator to): (i) perform all of its obligations,
if any, under the Contracts related to the Pool Receivables to the same extent
as if interests in such Pool Receivables had not been transferred to the
Borrowers or the Lenders hereunder, and the exercise by the Administrative
Agent, the Managing Agents or the Lenders of their respective rights hereunder
shall not relieve the Servicer from such obligations; and (ii) pay out of
Collections or other cash owned by the Borrowers, on behalf of the Borrowers (or
cause the Borrowers to pay) when due any taxes, energy surcharges and other
governmental charges payable by the Borrowers, if any, in connection with any of
the Pool Receivables or this Agreement. None of the Administrative Agent, the
Managing Agents and the Lenders shall have any obligation or liability with
respect to any Pool Receivable, nor shall any of them be obligated to perform
any of the obligations of the Borrowers, the Servicer or any Originator
thereunder.
(b)    Herc hereby irrevocably agrees that if at any time it shall cease to be
the Servicer hereunder, it shall act (if the then-current Servicer so requests)
as the data-processing agent of the then-current Servicer and, in such capacity,
Herc shall conduct the data-processing functions of the administration of the
Pool Receivables and the Collections thereon in substantially the same way that
Herc conducted such data-processing functions while it acted as the Servicer. So
long as no Event of Default is existing, as consideration for performing such
services, the Servicer shall be entitled to a portion of the Servicing Fee equal
to the portion of the servicing duties that Herc continues to perform.

Section 7.6.    Servicing Fee.
The Servicer shall, on each day, be paid a fee (the “Servicing Fee”) daily in
arrears, as contemplated in Section 2.4, equal to the product of (i) 1.25% per
annum (the “Servicing Fee Rate”), (ii) aggregate Outstanding Balance of the Pool
Receivables owned by the US Borrower and, solely if neither Herc nor any other
Affiliate of the Borrowers acts as Servicer, Pool Receivables owned by the
Canadian Borrower as of the start of the day immediately preceding such day, and
(iii) a fraction, the numerator of which is 1 and the denominator of which is
360.


-24-
162989721

--------------------------------------------------------------------------------





ARTICLE VIII
PERFORMANCE GUARANTY    



Section 8.1.    Guaranty. The Performance Guarantor hereby unconditionally
guarantees the punctual payment and performance when due, whether at stated
maturity, by acceleration or otherwise, of all obligations of the Servicer and
each Originator in all capacities in which any such party acts under the
Transaction Documents, now or hereafter existing under the Transaction
Documents, and the obligations of the Borrower to indemnify pursuant to Sections
6.1 and 6.3 (such obligations of the Servicer, the Originators and the Borrower
being the “Guaranteed Obligations”), and agrees to pay any and all reasonable
and properly documented out-of-pocket expenses (including Attorney Costs) in
enforcing any rights under this Performance Guaranty, together with interest on
such expenses (from the time when such amounts were incurred, based on a three
hundred and sixty-five (365) day year) at a rate per annum for each day equal to
the Base Rate on such day plus two percent (2.00%). Without limiting the
generality of the foregoing, the Performance Guarantor’s liability shall extend
to all amounts which constitute part of the Guaranteed Obligations and would be
owed by any Person to the Borrowers or any Beneficiary under any Transaction
Document but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such Person as debtor. Except for provisions which by their terms survive
termination of this Agreement or another Transaction Document, the liability of
the Performance Guarantor under this Performance Guaranty with respect to the
Guaranteed Obligations is subject to termination on the Final Termination Date.
Expiry of this Performance Guaranty shall not reduce or diminish the liability
of the Performance Guarantor to the Beneficiaries in respect of any Guaranteed
Obligation incurred on before the Facility Maturity Date. NOTWITHSTANDING THE
FOREGOING, THIS GUARANTEE IS NOT A GUARANTEE OF THE PAYMENT OR COLLECTION OF ANY
OF THE POOL RECEIVABLES, AND THE PERFORMANCE GUARANTOR SHALL NOT BE RESPONSIBLE
FOR ANY GUARANTEED OBLIGATIONS TO THE EXTENT THE FAILURE TO PERFORM SUCH
GUARANTEED OBLIGATIONS BY ANY ORIGINATOR OR SERVICER RESULTS FROM SUCH POOL
RECEIVABLES BEING UNCOLLECTIBLE ON ACCOUNT OF THE INSOLVENCY, BANKRUPTCY OR LACK
OF CREDITWORTHINESS OF THE RELATED OBLIGOR; PROVIDED THAT NOTHING HEREIN SHALL
RELIEVE ANY ORIGINATOR OR SERVICER FROM PERFORMING IN FULL ITS GUARANTEED
OBLIGATIONS OR RELIEVE THE PERFORMANCE GUARANTOR OF ITS UNDERTAKINGS HEREUNDER
WITH RESPECT TO THE FULL PERFORMANCE OF SUCH DUTIES AS PROVIDED HEREIN.

Section 8.2.    Guaranty Absolute. The Performance Guarantor guarantees that the
Guaranteed Obligations will be performed or paid strictly in accordance with the
terms of the applicable Transaction Documents, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of any Beneficiary with respect thereto. The obligations of
the Performance Guarantor under this Performance Guaranty are independent of the
Guaranteed Obligations, and a separate action or actions may be brought and
prosecuted against the Performance Guarantor to enforce this Performance
Guaranty, irrespective of whether any action is brought against the Servicer or
any Originator or whether the Servicer or such Originator is joined in any such
action or actions. The liability of the


-25-
162989721

--------------------------------------------------------------------------------




Performance Guarantor under this Performance Guaranty shall be absolute and
unconditional irrespective of:
(a)    any lack of validity or enforceability of any Transaction Document, or
any agreement or instrument relating thereto;
(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Transaction Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
additional Advances or otherwise and any increase in the Guaranteed Obligations
resulting from the exercise by the Borrowers of the right to request an increase
in the Aggregate Commitment pursuant to Section 2.1(d);
(c)    any failure or omission to enforce any right, power or remedy with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof;
(d)    any waiver of any right, power or remedy or of any default with respect
to the Guaranteed Obligations or any part thereof or any agreement relating
thereto;
(e)    any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;
(f)    any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other assets
of the Servicer, any Originator or any of their Subsidiaries;
(g)    the existence of any claim, setoff or other rights which any Beneficiary
may have at any time against the Servicer, any Originator or any of their
Subsidiaries in connection herewith or any unrelated transaction;
(h)    any assignment or transfer of the Guaranteed Obligations or any part
thereof permitted under the Purchase and Contribution Agreements, this Agreement
or any other Transaction Document;
(i)    any change, restructuring or termination of the corporate structure or
existence of Herc or any of its Subsidiaries; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of the Servicer, any Originator or any of their
Subsidiaries or a guarantor.


-26-
162989721

--------------------------------------------------------------------------------





Section 8.3.    Waiver. (a)  The Performance Guarantor hereby waives promptness,
diligence, notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Performance Guaranty and any requirement that
any Beneficiary protect, secure, perfect or insure any security interest or lien
or any property subject thereto or exhaust any right or take any action against
the Servicer, any Originator or any other Person or entity or any collateral.
(b)    The Performance Guarantor hereby waives any right to revoke this
Performance Guaranty, and acknowledges that this Performance Guaranty is
continuing in nature and applies to all Guaranteed Obligations incurred from the
date of this Agreement up to and including the Final Termination Date.
(c)    The Performance Guarantor acknowledges that it will receive direct and
indirect benefits from the financing arrangements contemplated by the
Transaction Documents and that the waivers set forth in this Section 8.3 are
knowingly made in contemplation of such benefits.

Section 8.4.    Subrogation. The Performance Guarantor will not exercise any
rights which it may acquire by way of subrogation under this Performance
Guaranty, by any payment made hereunder or otherwise, until the Final
Termination Date shall have occurred. If any amount shall be paid to the
Performance Guarantor on account of such subrogation rights at any time prior to
the Final Termination Date, such amount shall be held in trust for the benefit
of the Beneficiaries and shall forthwith be paid to the Administrative Agent to
be credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the applicable Transaction Document
or to be held by the Administrative Agent as collateral security for any
Guaranteed Obligations thereafter existing.

ARTICLE IX
EVENTS OF DEFAULT     

Section 9.1.    Events of Default. If any of the Events of Default set forth in
Exhibit V shall occur, the Administrative Agent may or, at the direction of the
Majority Managing Agents, shall, by notice to the Borrowers, declare the
Facility Maturity Date to have occurred (in which case the Facility Maturity
Date shall be deemed to have occurred); provided, that upon the occurrence of
any event described in paragraph (f) or paragraph (h) of Exhibit V, the Facility
Maturity Date shall occur automatically. Upon any such declaration, occurrence
or deemed occurrence of the Facility Maturity Date, the Administrative Agent, on
behalf of the Managing Agents and the Lenders, shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies of a secured party provided after default under the applicable UCC
and under other applicable Law, which rights and remedies shall be cumulative.

ARTICLE X
REMEDIES    

Section 10.1.    Actions Upon an Event of Default    . If an Event of Default
shall have occurred and be continuing, then (upon direction of the
Administrative Agent in its sole discretion) the Administrative Agent may
exercise in respect of the Collateral all of the rights and remedies of a
secured party upon default under the UCC (such rights and remedies to be
cumulative and nonexclusive), in addition to any and all other rights and
remedies otherwise available to it, and, in addition, may take the following
remedial actions:


-27-
162989721

--------------------------------------------------------------------------------




(a)    The Administrative Agent may with the consent of, or shall at the
direction of, the Majority Managing Agents in their sole discretion, without
notice to the Borrowers except as required by law and at any time or from time
to time, charge, set-off and otherwise apply all or any part of the Secured
Obligations against amounts payable to the Borrowers from the Bank Accounts or
any part thereof.
(b)    The Administrative Agent may with the consent of, or shall at the
direction of, the Majority Managing Agents in their sole discretion, without
notice except as specified below, solicit and accept bids for and sell the
Collateral or any part of the Collateral in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. The Borrowers agree that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to the applicable Borrower of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification. The Administrative Agent
shall not be obligated to make any sale of Collateral regardless of notice of
sale having been given. The Administrative Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed for
such sale, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Every such sale shall operate to divest all
right, title, interest, claim and demand whatsoever of the applicable Borrower
in and to the Collateral so sold, and shall be a perpetual bar, both at law and
in equity, against the Borrowers, any Person claiming the Collateral sold
through the Borrowers and their respective successors or assigns.
(c)    Upon the completion of any sale under Section 10.1(b), the applicable
Borrower will deliver or cause to be delivered all of the Collateral sold to the
purchaser or purchasers at such sale on the date of sale, or within a reasonable
time thereafter if it shall be impractical to make immediate delivery, but in
any event full title and right of possession to such property shall pass to such
purchaser or purchasers forthwith upon the completion of such sale.
Nevertheless, if so requested by the Administrative Agent or by any purchaser,
such Borrower shall confirm any such sale or transfer by executing and
delivering to such purchaser all proper instruments of conveyance and transfer
and releases as may be designated in any such request.
(d)    At any sale under Section 10.1(b), the Lenders, the Administrative Agent
or any Secured Party may bid for and purchase the property offered for sale and,
upon compliance with the terms of sale, may hold, retain and dispose of such
property without further accountability therefor.
(e)    The Administrative Agent may exercise at the Borrowers’ expense any and
all rights and remedies of the Borrowers under or in connection with the
Borrower Assigned Agreements or the other Collateral, including any and all
rights of the Borrowers to demand or otherwise require payment of any amount
under, or performance of any provisions of, the Borrower Assigned Agreements.

Section 10.2.    Receipt of Payments in Trust. All payments received by the
Borrowers or the Servicer under or in connection with the Collateral shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such party and shall be forthwith paid over to
the Administrative Agent or deposited in the applicable Concentration Account in
the same form as so received (with any necessary endorsement).

Section 10.3.    Application of Proceeds. Upon the occurrence of an Event of
Default which has not been waived, any cash held by or on behalf of the
Administrative Agent as Collateral, whether from Pool Receivables or otherwise,
and all cash proceeds received by the Administrative Agent in respect of any
sale of, collection from or other realization upon all or any part of the
Collateral, shall be applied (i) prior to


-28-
162989721

--------------------------------------------------------------------------------




acceleration of the Final Maturity Date pursuant to Section 9.1, as set forth in
Section 2.4(d)(ii)., and (ii) after acceleration of the Final Maturity Date
pursuant to Section 9.1, as the Administrative Agent may direct. The Borrowers
shall remain liable for any deficiency if the proceeds of the Collateral are
insufficient to repay the Secured Obligations in full. Any surplus of such cash
or cash proceeds held by or on behalf of the Administrative Agent shall be
disposed of in accordance with Section 2.4(d)(ii), whether or not such
acceleration has occurred.

Section 10.4.    Exercise of Remedies. No failure or delay on the part of the
Administrative Agent or any Lender to exercise any right, power or privilege
under this Agreement and no course of dealing between the Borrowers or the
Servicer, on the one hand, and the Administrative Agent or the Lenders, on the
other hand, shall operate as a waiver of such right, power or privilege, nor
shall any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies expressly provided in this Agreement are cumulative and not exclusive
of any rights or remedies which the Administrative Agent or the Secured Parties
would otherwise have pursuant to law or equity. No notice to or demand on any
party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances, or constitute a waiver of the right of
the other party to any other or further action in any circumstance without
notice or demand.

Section 10.5.    Severability of Remedies. The invalidity of any remedy in any
jurisdiction shall not invalidate such remedy in any other jurisdiction. The
invalidity or unenforceability of the remedies herein provided in any
jurisdiction shall not in any way affect the right of the enforcement in such
jurisdiction or elsewhere of any of the other remedies herein provided.

Section 10.6.    Waiver of Agreement. The Borrowers agree, to the full extent
that it may lawfully so agree, that neither of them nor anyone claiming through
or under either of them will set-off, claim or seek to take advantage of any
appraisement, valuation, stay, extension or redemption law now or hereafter in
force in any locality where any Collateral may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of the security interests granted
pursuant to this Agreement, or the absolute sale of any of the Collateral or any
part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and the Borrower, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such Laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshalled upon any such sale, and agrees that the Administrative
Agent or any court having jurisdiction to foreclose the security interests
granted in this Agreement may sell the Collateral as an entirety or in such
parcels as the Administrative Agent or such court may determine.

Section 10.7.    Power of Attorney. Each Borrower hereby irrevocably appoints
the Administrative Agent its true and lawful attorney (with full power of
substitution) in its name, place and stead and at its expense, which appointment
is coupled with an interest, in connection with the enforcement of the rights
and remedies provided for in this Article X, including with the following
powers: (a) to give any necessary receipts or acquittance for amounts collected
or received hereunder, (b) to make all necessary transfers of the Collateral in
connection with any sale or other disposition made pursuant hereto, (c) to
execute and


-29-
162989721

--------------------------------------------------------------------------------




deliver for value all necessary or appropriate bills of sale, assignments and
other instruments in connection with any such sale or other disposition, (d) to
sign any agreements, orders or other documents in connection with or pursuant to
any Transaction Document, and (e) to take and perform any applicable foreclosure
action (including notifying and communicating with all relevant Obligors) with
respect to any Related Security for any Pool Receivable financed hereunder, and
such Borrower and the Servicer hereby ratifying and confirming all that such
attorney (or any substitute) shall lawfully do hereunder and pursuant hereto.
Nevertheless, if so requested by the Administrative Agent or a purchaser of
Collateral, each Borrower shall ratify and confirm any such sale or other
disposition by executing and delivering to the Administrative Agent or such
purchaser all proper bills of sale, assignments, releases and other instruments
as may be designated in any such request. Each Borrower shall provide the Agent
with a separate power of attorney with respect to this Section 10.7 (which may
be included as part of the power of attorney required under Section 7.4(b)) but
such power of attorney shall be used by the Administrative Agent only subject
to, and in a manner consistent with, such Sections.

ARTICLE XI
THE AGENTS    

Section 11.1.    Appointment and Authorization. (a) Each Lender and Managing
Agent hereby irrevocably designates and appoints CACIB as the “Administrative
Agent” hereunder and authorizes the Administrative Agent to take such actions
and to exercise such powers as are delegated to the Administrative Agent hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrative Agent shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrative Agent shall be mechanical and administrative in
nature. At no time shall the Administrative Agent have any duty or
responsibility to any Person to investigate or confirm the correctness or
accuracy of any information or documents delivered to it in its role as
Administrative Agent hereunder or any obligation in respect of the failure of
any Person (other than the Administrative Agent) to perform any obligation
hereunder or under any other Transaction Document. The Administrative Agent
shall not have, by reason of this Agreement, a fiduciary relationship in respect
of any Managing Agent, Lender, the Borrowers, the Servicer, the Performance
Guarantor or any Originator. Nothing in this Agreement or any of the Transaction
Documents, express or implied, is intended to or shall be construed to impose
upon the Administrative Agent any obligations in respect of this Agreement or
any of the Transaction Documents except as expressly set forth herein or
therein. The Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or any Managing
Agent with any credit or other information with respect to the Borrowers, any
Originator, the Servicer, the Performance Guarantor or their Affiliates, whether
coming into its possession before the Closing Date or at any time thereafter.
(b)        Each Lender hereby irrevocably designates and appoints the respective
institution identified as the Managing Agent for such Lender’s Lender Group on
the signature pages hereto or in the Assumption Agreement or Transfer Supplement
pursuant to which such Lender becomes a party hereto, and each authorizes such
Managing Agent to take such action on its behalf under the provisions of this
Agreement and to exercise such powers and perform such duties as are expressly
delegated to such Managing Agent by the terms of this Agreement, if any,
together with such other powers as are reasonably incidental thereto.


-30-
162989721

--------------------------------------------------------------------------------




Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Managing Agent shall have any duties or responsibilities, except those expressly
set forth herein, or any fiduciary relationship with any Lender or other
Managing Agent or the Administrative Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such
Managing Agent shall be read into this Agreement or otherwise exist against such
Managing Agent.
(c)        Except as otherwise specifically provided in this Agreement, the
provisions of this Article XI are solely for the benefit of the Managing Agents,
the Administrative Agent and the Lenders, and none of the Borrowers, the
Servicer or the Performance Guarantor shall have any rights as a third party
beneficiary or otherwise under any of the provisions of this Article XI, except
that this Article XI shall not affect any obligations which any Managing Agent,
the Administrative Agent or any Lender may have to the Borrowers, the Servicer
or the Performance Guarantor under the other provisions of this Agreement.
Furthermore, no Lender shall have any rights as a third-party beneficiary or
otherwise under any of the provisions hereof in respect of a Managing Agent
which is not the Managing Agent for such Lender.
(d)        In performing its functions and duties hereunder, the Administrative
Agent shall act solely as the agent of the Lenders and the Managing Agents and
does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for the Borrowers, the Servicer or the
Performance Guarantor or any of their successors and assigns. In performing its
functions and duties hereunder, each Managing Agent shall act solely as the
agent of its respective Lender and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for the
Borrowers, the Servicer, the Performance Guarantor, any other Lender, any other
Managing Agent or the Administrative Agent, or any of their respective
successors and assigns.

Section 11.2.    Delegation of Duties. The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

Section 11.3.    Exculpatory Provisions. None of the Managing Agents, the
Administrative Agent or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted (i) with the consent
or at the direction of the Majority Managing Agents (or in the case of any
Managing Agent, the Lenders within its Lender Group that have a majority of the
aggregate Commitments of such Lender Group) or (ii) in the absence of such
Person’s gross negligence or willful misconduct. The Administrative Agent shall
not be responsible to any Lender, Managing Agent or other Person for (i) any
recitals, representations, warranties or other statements made by the Borrowers,
the Servicer, the Performance Guarantor, any Originator or any of their
Affiliates, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any Transaction Document, (iii) any failure of the Borrowers,
the Servicer, the Performance Guarantor, any Originator or any of their
Affiliates to perform any obligation hereunder or under the other Transaction
Documents to which it is a party (or under any Contract), or (iv) the
satisfaction of any condition specified in Exhibit II. The Administrative Agent
shall not have any obligation to any Lender or Managing Agent to ascertain or
inquire about the observance or performance of any agreement


-31-
162989721

--------------------------------------------------------------------------------




contained in any Transaction Document or to inspect the properties, books or
records of the Borrowers, the Servicer, the Performance Guarantor, any
Originator or any of their respective Affiliates.

Section 11.4.    Reliance by Agents. (a) Each Managing Agent and the
Administrative Agent shall in all cases be entitled to rely, and shall be fully
protected in relying, upon any document or other writing or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. Each Managing Agent and the Administrative Agent shall
in all cases be fully justified in failing or refusing to take any action under
any Transaction Document unless it shall first receive such advice or
concurrence of the Majority Managing Agents (or in the case of any Managing
Agent, the Lenders within its Lender Group that have a majority of the aggregate
Commitment of such Lender Group), and assurance of its indemnification, as it
deems appropriate.
(b)        The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Majority Managing Agents or the Managing Agents, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all Lenders, the Administrative Agent and Managing Agents.
(c)        The Lenders within each Lender Group with a majority of the
Commitments of such Lender Group shall be entitled to request or direct the
related Managing Agent to take action, or refrain from taking action, under this
Agreement on behalf of such Lenders. Such Managing Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of such Majority Managing Agents, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
such Managing Agent’s Lenders.
(d)        Unless otherwise advised in writing by a Managing Agent or by any
Lender on whose behalf such Managing Agent is purportedly acting, each party to
this Agreement may assume that (i) such Managing Agent is acting for the benefit
of each of the Lenders in respect of which such Managing Agent is identified as
being the “Managing Agent” in accordance with the definition of “Managing Agent”
hereto, as well as for the benefit of each assignee or other transferee from any
such Person, and (ii) each action taken by such Managing Agent has been duly
authorized and approved by all necessary action on the part of the Lenders on
whose behalf it is purportedly acting. Each Managing Agent and its Lender(s)
shall agree amongst themselves as to the circumstances and procedures for
removal, resignation and replacement of such Managing Agent.

Section 11.5.    Notice of Events of Default. Neither any Managing Agent nor the
Administrative Agent shall be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default unless the
Administrative Agent and the Managing Agents have received notice from any
Lender, the Servicer or the Borrowers stating that an Event of Default or an
Unmatured Event of Default has occurred hereunder and describing such Event of
Default or Unmatured Event of Default. In the event that the Administrative
Agent receives such a notice, it shall promptly give notice thereof to each
Managing Agent whereupon each such Managing Agent shall promptly give notice
thereof to its related Lenders. In


-32-
162989721

--------------------------------------------------------------------------------




the event that a Managing Agent receives such a notice (other than from the
Administrative Agent), it shall promptly give notice thereof to the
Administrative Agent. The Administrative Agent shall take such action concerning
an Event of Default or an Unmatured Event of Default as may be directed by the
Majority Managing Agents (unless such action otherwise requires the consent of
all Lenders), but until the Administrative Agent receives such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, as the Administrative Agent deems advisable and
in the best interests of the Lenders and the Managing Agents.

Section 11.6.    Non-Reliance on Administrative Agent and Managing Agents. Each
Lender expressly acknowledges that none of the Administrative Agent, the
Managing Agents nor any of their respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent, or any Managing
Agent hereafter taken, including any review of the affairs of the Borrowers, the
Performance Guarantor, the Servicer or any Originator, shall be deemed to
constitute any representation or warranty by the Administrative Agent or such
Managing Agent, as applicable. Each Lender represents and warrants to the
Administrative Agent and the Managing Agents that, independently and without
reliance upon the Administrative Agent, Managing Agents or any other Lender and
based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of an investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Borrowers, the Performance Guarantor, the Servicer or
any Originator, and the Receivables and its own decision to enter into this
Agreement and to take, or omit, action under any Transaction Document. Except
for items specifically required to be delivered hereunder, the Administrative
Agent shall not have any duty or responsibility to provide any Managing Agent
with any information concerning the Borrowers, the Performance Guarantor, the
Servicer or any Originator or any of their Affiliates that comes into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

Section 11.7.    Administrative Agent, Lenders, Managing Agents and Affiliates.
Each of the Administrative Agent, the Lenders and the Managing Agents and any of
their respective Affiliates may extend credit to, accept deposits from and
generally engage in any kind of banking, trust, debt, equity or other business
with the Borrowers, the Performance Guarantor, the Servicer or any Originator or
any of their Affiliates. With respect to the pledge of the Eligible Receivables
pursuant to this Agreement, each of the Managing Agents and the Administrative
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not such an agent, and the terms
“Lender” and “Lenders” shall include, to the extent applicable, each of the
Managing Agents and the Administrative Agent in their individual capacities.

Section 11.8.    Indemnification. Each Committed Lender shall indemnify and hold
harmless the Administrative Agent (but solely in its capacity as Administrative
Agent) and its respective officers, directors, employees, representatives and
agents (to the extent not reimbursed by the Borrowers, the Servicer, the
Performance Guarantor or any Originator and without limiting the obligation of
the Borrowers, the Servicer, the Performance Guarantor or any Originator to do
so), ratably (based on its Commitment) from and against any and all liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
and disbursements of any kind whatsoever (including in connection with any
investigative or threatened


-33-
162989721

--------------------------------------------------------------------------------




proceeding, whether or not the Administrative Agent or such Person shall be
designated a party thereto) that may at any time be imposed on, incurred by or
asserted against the Administrative Agent or such Person as a result of, or
related to, any of the transactions contemplated by the Transaction Documents or
the execution, delivery or performance of the Transaction Documents or any other
document furnished in connection therewith (but excluding any such liabilities,
obligations, losses, damages, penalties, judgments, settlements, costs, expenses
or disbursements resulting solely from the gross negligence or willful
misconduct of the Administrative Agent or such Person as determined by final
non-appealable judgment of a court of competent jurisdiction).

Section 11.9.    Successor Administrative Agent. The Administrative Agent may,
upon at least thirty (30) days prior written notice to the Borrowers, each
Lender and Managing Agent, resign as Administrative Agent. Such resignation
shall not become effective until (x) a successor Administrative Agent is
appointed by the Majority Managing Agents and has accepted such appointment and
(y) so long as no Event of Default has occurred and is continuing, the Borrowers
shall have consented to such successor Administrative Agent (such consent not to
be unreasonably withheld or delayed). Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents. After any retiring Administrative Agent’s resignation
hereunder, the provisions of Sections 2.5 and 2.7 and Articles VI, VIII and XI
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent.

ARTICLE XII
MISCELLANEOUS     

Section 12.1.    Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Transaction Document, or consent to any departure by
the Borrowers, any Originator, the Performance Guarantor or the Servicer
therefrom, shall be effective unless in a writing signed by the Administrative
Agent, the Majority Managing Agents, and, in the case of an amendment, by the
Borrowers, the Servicer and the Performance Guarantor; provided, however, that
no such amendment or waiver shall, (a) without the consent of each affected
Lender, (i) extend the date of any payment or deposit of Collections by the
Borrowers or the Servicer or decrease the outstanding amount of or rate of
Accrued Interest or extend the repayment of or any scheduled payment date for
the payment of any Accrued Interest in respect of any portion of Advance
Principal Balance or any fees owed to a Lender; (ii) reduce any fees payable to
any Managing Agent or any Lender pursuant to the Lender Group Fee Letter, (iii)
forgive or waive or otherwise excuse any repayment of Advance Principal Balance
or change either the amount of Advance Principal Balance of any Lender; (iv)
increase the Commitment of any Lender; (v) amend or modify the provisions of
this Section 12.1 or the definition of “Aggregate Advance Principal Balance”,
“Advance Principal Balance”, “Change in Control,” “Eligible Receivable”,
“Facility Maturity Date”, “Final Termination Date”, “Majority Managing Agents”,
“Net Receivables Pool Balance”, “Advance Principal Balance”, “Event of Default”,
“Borrowing Base”, “Excess Concentration Amount” or “Total Reserves”; (vi)
release all or substantially all of the Collateral from the security interest
granted by the Borrowers to the Administrative Agent hereunder; (vii) terminate
the Performance Guaranty and/or release the Performance Guarantor from its
obligations thereunder; or (viii) amend or modify any defined term (or any term
used directly or indirectly in such defined term) used in clauses (i) through
(vii) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses, (b) without the consent of the Majority Managing
Agents, amend,


-34-
162989721

--------------------------------------------------------------------------------




waive or modify any provision expressly requiring the consent of the Majority
Managing Agents and (c) without the consent of the Administrative Agent and each
Managing Agent and Lender amend, waive or modify paragraph (h) of Exhibit V or
waive any Event of Default arising from such paragraph (h). Notwithstanding the
foregoing, Schedule II may be amended as provided in Section 7.3. Each such
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given. No failure on the part of
any Managing Agent, any Lender or the Administrative Agent to exercise, and no
delay in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. Notwithstanding
the foregoing, it is agreed that any Administrative Agent Fee Letter may be
amended, supplemented or otherwise modified solely with the consent of the
parties thereto.

Section 12.2.    Notices, Etc. All notices, demands and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including email communications) and shall be personally delivered or sent by
email, or by overnight mail, to the intended party at the mailing or email
address of such party set forth on Schedule V hereto (or in any other document
or agreement pursuant to which it is or became a party hereto), or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective when
received.

Section 12.3.    Successors and Assigns; Participations; Assignments.
(a)    Participations. Except as otherwise specifically provided herein, any
Lender may sell to one or more Persons (each a “Participant”) participating
interests in the interests of such Lender hereunder; provided, that no Lender
shall grant any participation under which the Participant shall have rights to
approve any amendment to or waiver of this Agreement or any other Transaction
Document. Such Lender shall remain solely responsible for performing its
obligations hereunder, and the Borrowers, the Servicer, the Performance
Guarantor, each Managing Agent and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations hereunder. A Lender shall not agree with a Participant to
restrict such Lender’s right to agree to any amendment hereto, except amendments
that require the consent of all Lenders. Any such Participant shall not have any
rights hereunder or under the Transaction Documents. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.7 and 6.3
(subject to the requirements and limitations therein and subject to such
Participant’s compliance with the requirements of Section 12.6; it being
understood that the documentation required under Section 12.6 shall be delivered
to the participating Lender) to the same extent as if it were a Lender and
acquired its interest by assignment pursuant to Section 12.3(b); provided that
such Participant shall not be entitled to receive any greater payment under
Sections 2.7 or 6.3, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a change in law that
occurs after the Participant acquired the applicable participation.
Each Lender (or its Managing Agent on its behalf) that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of its Participants
and the principal amounts (and stated interest) of each such Participant’s
interest in any Advance Principal Balance, Commitments or other rights or
obligations under the Transaction Documents (the “Participant Register”);
provided that no Lender or Managing Agent shall have any obligation to disclose
all or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in such
Advance Principal Balance, Commitments or other rights or obligations under any
Transaction Document) to any Person except to the extent that such disclosure is
necessary to establish that such Advance Principal Balance, Commitments or other
rights or obligations is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations or


-35-
162989721

--------------------------------------------------------------------------------




proposed Section 1.163-5 of such regulations and any applicable amended or
successor regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(b)    Assignments by Committed Lenders. Any Committed Lender may assign to one
or more Persons (each a “Purchasing Committed Lender”), reasonably acceptable to
the Administrative Agent and the related Managing Agent in its sole discretion,
any portion of its Commitment pursuant to a supplement hereto, substantially in
the form of Annex F with any changes as have been approved by the parties
thereto (each, a “Transfer Supplement”), executed by each such Purchasing
Committed Lender, such selling Committed Lender, such related Managing Agent and
the Administrative Agent and with the consent of the Borrowers; provided, that
(1) the consent of the Borrowers shall not be unreasonably withheld or delayed,
(2) no such consent shall be required if an Event of Default or Unmatured Event
of Default has occurred and is continuing; and (3) no consent of the Borrowers
shall be required if the assignment is made by any Committed Lender to the
Administrative Agent, to any other Committed Lender, to any Affiliate of the
Administrative Agent or any Committed Lender, which Affiliate is a bank or
similar financial institution or to any Program Support Provider, which Program
Support Provider is a bank or similar financial institution. Any such assignment
by a Committed Lender cannot be for an amount less than $10,000,000. Upon (i)
the execution of the Transfer Supplement, (ii) delivery of an executed copy
thereof to the Borrowers, the Servicer, such related Managing Agent and the
Administrative Agent and (iii) payment by the Purchasing Committed Lender to the
selling Committed Lender of the agreed purchase price, if any, such selling
Committed Lender shall be released from its obligations hereunder to the extent
of such assignment and such Purchasing Committed Lender shall for all purposes
be a Committed Lender party hereto and shall have all the rights and obligations
of a Committed Lender hereunder to the same extent as if it were an original
party hereto. The amount of the Commitment of the selling Committed Lender
allocable to such Purchasing Committed Lender shall be equal to the amount of
the Commitment of the selling Committed Lender transferred regardless of the
purchase price, if any, paid therefor. The Transfer Supplement shall be an
amendment hereof only to the extent necessary to reflect the addition of such
Purchasing Committed Lender as a “Committed Lender” and any resulting adjustment
of the selling Committed Lender’s Commitment.
(c)    Assignments to Liquidity Providers and other Program Support Providers.
Any Conduit Lender may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers, participating interests in its
rights to the Advance Principal Balance, and interests in its Advance Principal
Balance. In the event of any such grant by such Conduit Lender of a
participating interest to a Liquidity Provider or other Program Support
Provider, such Conduit Lender shall remain responsible for the performance of
its obligations hereunder. The Borrowers agree that each Liquidity Provider and
Program Support Provider of any Conduit Lender hereunder shall be entitled to
the benefits of Sections 2.5 and 2.7 and Articles VI and VIII.
(d)    Other Assignments by Conduit Lenders. Each party hereto agrees and
consents (i) to any Conduit Lender’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Advance Principal Balance, and interests in its
Advance Principal Balance (or, in each case, any portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Lender of all
of its rights and obligations hereunder to any other Person, including any
Affiliate of the Administrative Agent, and upon such assignment such Conduit
Lender shall be released from all obligations and duties, if any, hereunder;
provided, that such Conduit Lender may not, without the prior consent of its
Committed


-36-
162989721

--------------------------------------------------------------------------------




Lenders and the Administrative Agent, make any such transfer of its rights
hereunder unless the assignee (x) is a commercial paper conduit that (i) is
principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Managing Agent the Managing Agent of the
assigning Conduit Lender or an Affiliate thereof, (iii) issues commercial paper
or other notes with credit ratings substantially comparable to the ratings of
the assigning Conduit Lender and (iv) has been consented to by the Borrowers;
provided, that (1) the consent of the Borrowers shall not be unreasonably
withheld or delayed, (2) no such consent shall be required if an Event of
Default has occurred and is continuing and (3) no such consent shall be required
if such assignee is another commercial paper conduit administered by the same
Program Administrative Agent or an Affiliate thereof, or (y) is a Committed
Lender, Liquidity Provider or Program Support Provider for such Conduit Lender.
Any assigning Conduit Lender shall deliver to any assignee a Transfer Supplement
with any changes as have been approved by the parties thereto, duly executed by
such Conduit Lender, assigning any portion of its interest in the Advance
Principal Balance, and interests in its Advance Principal Balance, to its
assignee. Such Conduit Lender shall promptly (i) notify each of the other
parties hereto of such assignment and (ii) take all further action that the
assignee reasonably requests in order to evidence the assignee’s right, title
and interest in such interest in the Advance Principal Balance, and interests in
its Advance Principal Balance, and to enable the assignee to exercise or enforce
any rights of such Conduit Lender hereunder. Upon the assignment of any portion
of its interest in the Advance Principal Balance, and interests in its Advance
Principal Balance, the assignee shall have all of the rights hereunder with
respect to such interest (except that the Accrued Interest therefor shall
thereafter accrue at the rate, determined with respect to the assigning Conduit
Lender unless the Borrowers, the related Managing Agent and the assignee shall
have agreed upon a different Accrued Interest).
(e)    Register. The Administrative Agent, acting as non-fiduciary agent for the
Borrowers (such agency being solely for Tax purposes) and each Affected Person
and its successors and assigns, to the extent such Person has Advances, Advance
Principal Balance, or Accrued Interest owing thereto), shall maintain at an
office of the Administrative Agent, a copy of each Assumption Agreement and
Transfer Supplement delivered to and accepted by it hereunder and a register for
the names and addresses of the Lenders, the Commitment of each Lender Group and
the aggregate outstanding Advance Principal Balance, and Accrued Interest owing
to each Lender or other Affected Person from time to time (and such other
Affected Person) (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Servicer, the Lenders,
and such other Affected Persons shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrowers, any Managing Agent and any Lender (and any such other Affected
Person) at any reasonable time and from time to time upon reasonable prior
notice. Each Lender (and each such other Affected Person) that assigns or
transfers all or part of its Advances, and interests in its Advance Principal
Balance, shall be required to provide the Administrative Agent with notice of
such assignment in order for such assignee’s interests in the Advances to be
reflected in the Register. Each assignor may, in connection with any permitted
assignment, disclose to the applicable assignee (that shall have agreed to be
bound by Section 12.5) any information relating to any Originator, the Servicer,
the Borrowers, the Performance Guarantor or the Pool Receivables furnished to
such assignor by or on behalf of such Originator, the Servicer, the Borrowers,
the Performance Guarantor, any Lender or the Administrative Agent.
(f)    Successors and Assigns. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to mean the successors and
assigns of such party; all covenants, promises and agreements by or on behalf of
any parties hereto that are contained in this Agreement shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns.
Notwithstanding the foregoing, except as contemplated in Section 7.1(d), none of
the Borrowers, the Servicer or the Performance Guarantor may assign its rights
or delegate its obligations hereunder or under any other Transaction Document


-37-
162989721

--------------------------------------------------------------------------------




or any interest herein or under any other Transaction Document, in each case,
without the prior written consent of the Administrative Agent and each Managing
Agent.
(g)    Enforcement By Agents. Without limiting any other rights that may be
available under applicable Law, the rights of the Administrative Agent, each
Managing Agent and each Lender may be enforced through it or by its agents.
(h)    Certain Pledges. Without limiting the right of any Lender to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Section 12.3, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement, any
portion of its interest in the Advances, and interests in its Advance Principal
Balance to secure its obligations as a Lender hereunder, including any pledge or
assignment to secure obligations to a Federal Reserve Bank, the United States
Treasury, the Federal Deposit Insurance Corporation or a security trustee in
connection with the funding by such Lender of Advances without notice to or
consent of the Borrowers, the Performance Guarantor or any other Person;
provided that no such pledge or grant of a security interest shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
grantee for such Lender as a party hereto.

Section 12.4.    Costs; Expenses. In addition to the rights of indemnification
granted hereunder (including, without limitation, under Section 6.1), the
Borrowers agree to pay to the Administrative Agent, the Managing Agents and the
Lenders, within ten (10) Business Days of demand (provided that such demand is
accompanied by documentation thereof in reasonable detail), all reasonable costs
and expenses in connection with (i) the preparation, execution, delivery and
administration of this Agreement (including periodic audits and agreed upon
procedures with respect to the Pool Receivables by (or on behalf of) the
Administrative Agent), the other Transaction Documents and the other documents
and agreements to be delivered hereunder (and all reasonable costs and expenses
in connection with any amendment, waiver or modification of any thereof),
including Attorney Costs for the Administrative Agent, Managing Agents, the
Lenders and their respective Affiliates with respect thereto and with respect to
advising the Administrative Agent, the Managing Agents, the Lenders and their
respective agents, Affiliates as to their rights and remedies under this
Agreement and the other Transaction Documents; and (ii) all reasonable costs and
expenses (including Attorney Costs), if any, of the Administrative Agent, the
Managing Agents, the Lenders and their respective agents, Affiliates in
connection with the enforcement of this Agreement and the other Transaction
Documents.

Section 12.5.    Confidentiality. Each of the Borrowers, the Servicer and the
Performance Guarantor agrees (i) not to post to a website or publish or
otherwise distribute to any other Person this Agreement and the other
Transaction Documents and (ii) to maintain the confidentiality of the
information in this Agreement and the other Transaction Documents relating to
upfront fees and pricing in communications with third parties and otherwise;
provided, that the Transaction Documents and such information may be disclosed
(a) to third parties to the extent such disclosure is made pursuant to a written
agreement of confidentiality in form and substance reasonably satisfactory to
the Administrative Agent and each Managing Agent; (b) as required by the rules
of any stock exchange; (c) to legal counsel, accountants and auditors for the
Borrowers, the Servicer and the Performance Guarantor if such counsel,
accountants and auditors agree to hold it confidential or are otherwise under a
professional duty to maintain the confidentiality of such information, (d) as
required or requested by U.S. securities Laws, any other Law, subpoena, or other
legal process (including, without limitation, the filing of this Agreement with
the SEC as an exhibit to any report filed on Form 8-K, 10-K or 10-Q under the
Securities Exchange Act of 1934) and (e) if required in connection with any
litigation or dispute between the parties hereto. For the avoidance of doubt,
Herc Parent may make any public announcement or disclosure which Herc Parent
determines (including, but not limited to, through the


-38-
162989721

--------------------------------------------------------------------------------




advice of its counsel, which may include internal counsel) to be necessary or
advisable under the rules and regulations of the New York Stock Exchange or the
SEC, under Applicable Law and/or industry regulations, or as may be required by
judicial process, without any prior approval of the Administrative Agent, so
long as such disclosure does not include information set forth in the Fee
Letter.
The Administrative Agent, the Managing Agents and the Lenders agree to maintain
the confidentiality of the Transaction Documents (including pricing hereunder
and thereunder) and any other non-public information regarding the Performance
Guarantor, the Borrowers, the Originators, the Servicer and their Affiliates;
provided, that such information may be disclosed (i) to third parties to the
extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the Borrowers
and the Performance Guarantor; (ii) to legal counsel, accountants and auditors
of the Managing Agents, the Lenders or the Administrative Agent if such counsel,
accountants and auditors agree to hold it confidential or are otherwise under a
professional duty to maintain the confidentiality of such information; (iii) to
any assignee or participant or potential assignee or participant (if it agrees
to abide by the terms of this Section 12.5); (iv) to any regulatory or
governmental authorities having jurisdiction, or claiming to have jurisdiction,
over the Administrative Agent, any Managing Agent, any Lender or any
Participant, (v) as required or requested by Law, court order, subpoena, or
other legal process, (vi) as required in connection with any litigation or
dispute or in connection with the exercise of any rights or remedies under the
Transaction Documents, (vii) to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the Securities Exchange Act of
1934, (viii) to investors in Commercial Paper Notes as required by regulatory
authorities and (ix) to any Liquidity Providers, Program Support Providers or
equity investors in any Conduit Lender; provided further that the Administrative
Agent, the Managing Agents and the Lenders shall, unless prohibited by any Law
or court order, (A) notify the Borrower, the Servicer, and the Performance
Guarantor of any disclosure pursuant to clause (iv) or (v) of this paragraph as
far in advance as is reasonably practicable under such circumstances so that
such parties may seek (at their sole cost and expense) an appropriate order or
other remedy as they deem appropriate, and (B) disclose only (x) the information
that legal counsel for the Administrative Agent, the Managing Agents, or the
Lenders, as applicable, advises that such entity is compelled to disclose under
such requirement or request and (y) such additional information that is
disclosed with the Performance Guarantor’s consent.

Section 12.6.    Tax Forms; FATCA.
(a) Each Lender (and each Affected Person, other than the Lenders, that receives
a Payment under any Transaction Document) that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Borrowers and to the Administrative
Agent, at the time or times reasonably requested by the Borrowers, the
Performance Guarantor, the Administrative Agent such properly completed and
executed documentation reasonably requested by the Borrowers, Performance
Guarantor, or the Administrative Agent as will permit the such payments to be
made without withholding or at a reduced rate of withholding In addition, any
such Lender and Affected Person, if reasonably requested by the Borrowers or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender or Affected Person is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding sentence, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 12.6(b)(i),
(b)(ii) and (b)(iv)) shall not be required if in


-39-
162989721

--------------------------------------------------------------------------------




the reasonable judgment of such Lender or Affected Person, such completion,
execution or submission would subject such Lender or Affected Person to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender or Affected Person.


(b)    Without limiting the generality of the foregoing:
(i)    each Lender (and each Affected Person, other than the Lenders, that
receives a payment under any Transaction Document) that is a United States
Person shall deliver to the Borrowers and the Administrative Agent executed
copies of IRS Form W-9 certifying that such Lender or Affected Person is exempt
from United States federal backup withholding tax;
(ii)        each Lender (and each Affected Person, other than the Lenders, that
receives a payment under any Transaction Document) that is a Foreign Lender or
Foreign Affected Party, as applicable, shall deliver to the Borrowers and the
Administrative Agent (in such number of copies as shall be reasonably requested
by the Borrowers or the Administrative Agent) on or prior to the date on which
such Foreign Lender becomes a Lender with respect to this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), or in the case of a Foreign Affected Party, on or prior to receipt of its
first payment under any Transaction Document (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent, but
only if such Foreign Affected Party is legally entitled to do so), whichever of
the following is applicable:


(A)    in the case of a Foreign Lender (or Foreign Affected Party), claiming
eligibility for benefits of an income Tax treaty to which the United States is a
party, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
(B)    executed copies of IRS Form W-8ECI,
(C)    in the case of a Foreign Lender (or Foreign Affected Party) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate (a “U.S. Tax Compliance Certificate”)
substantially in the form contained in Annex D-1 to the effect that such Foreign
Lender (or Foreign Affected Party) is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent
shareholder” of either Borrower within the meaning of section 871(h)(3)(B) of
the Internal Revenue Code, or (C) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Internal Revenue Code, and (y) executed copies of
IRS Form W 8BEN or IRS Form W-8BEN-E, as applicable, or
(D)    to the extent a Foreign Lender (or Foreign Affected Party) is not the
beneficial owner, executed copies of IRS Form W-8IMY and all required supporting
documentation, including, without limitation, IRS Form W-8ECI, IRS Form W-8BEN
or W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Annex D-2 or Annex D-3, IRS Form W-9, and/or other certification
documents from each


-40-
162989721

--------------------------------------------------------------------------------




beneficial owner, as applicable; provided, that if the Foreign Lender (or
Foreign Affected Party) is a partnership and one or more direct or indirect
partners of such Foreign Lender (or Foreign Affected Party) are claiming the
portfolio interest exemption, such Foreign Lender (or Foreign Affected Party)
may provide a U.S. Tax Compliance Certificate substantially in the form of Annex
D-4 on behalf of any direct or indirect partner,
(iii)    any Foreign Lender (or Foreign Affected Party that receives a payment
under any Transaction Document) shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender with respect to this Agreement (and from
time to time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), or in the case of a Foreign Affected Party, on or prior
to receipt of its first payment under any Transaction Document (and from time to
time thereafter upon the reasonable request of the Borrowers or the
Administrative Agent), duly completed executed copies of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States federal withholding Tax together with such
supplementary documentation as may be prescribed by applicable Laws to permit
the Borrowers, the Performance Guarantor or the Administrative Agent to
determine the withholding or deduction required to be made; and.
(iv)    if a payment made hereunder to any Lender (or other Affected Person)
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender (or such other Affected Person) were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender (or
such other Affected Person) shall deliver to the Borrowers, the applicable
Managing Agent and the Administrative Agent at the time or times prescribed by
Law and at such time or times reasonably requested by the Borrowers, the
applicable Managing Agent or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrowers, the Servicer, the applicable Managing Agent or the
Administrative Agent as may be necessary for the Borrowers, the applicable
Managing Agent or the Administrative Agent to comply with its obligations under
FATCA and to determine that such Lender (or such other Affected Person) has
complied with such Lender’s (or such other Affected Person’s) obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the Closing Date.
(c)    Each Lender (and each Affected Person, other than the Lenders, that
receives a payment under any Transaction Document) shall promptly notify the
Borrowers, the applicable Managing Agent and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

Section 12.7.    Tax Treatment.      The Borrowers and each Lender agree that
each Advance, and the transactions contemplated under this Agreement shall be
treated as the issuance of indebtedness for United States federal, state and
local income Tax purposes. Each party to this Agreement or any other Transaction


-41-
162989721

--------------------------------------------------------------------------------




Document agrees to not take any Tax position inconsistent with such Tax
characterization and shall not report the transactions arising under this
Agreement in any manner other than the issuance of debt obligations on all
applicable United States federal, state and local Tax returns unless otherwise
required by applicable Law.

Section 12.8    GOVERNING LAW AND JURISDICTION.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WHICH SHALL APPLY HERETO).
(b)    EACH OF THE PARTIES HERETO HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED WITHIN THE STATE OF NEW YORK.
EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 12.9.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts (including e-mail transmission), each of which, when
so executed, shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same agreement.

Section 12.10.    Survival of Termination; Third Party Beneficiaries. The
provisions of Sections 2.7, 6.1, 6.2, 6.3, Articles VIII and XI, Sections 12.4,
12.5, 12.8, 12.11, 12.14, 12.16, 12.17, 12.18, 12.19 and this Section 12.10
shall survive any termination of this Agreement. Each Liquidity Provider and
each other Program Support Provider not a direct party to this Agreement are
express third party beneficiaries hereof.

Section 12.11.    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES ITS
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WITH RESPECT TO CONTRACT
CLAIMS. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A JUDGE WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH
OF THE PARTIES HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR
OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT.

Section 12.12.    Entire Agreement . This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto, and supersede all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof, except for any prior arrangements made with respect to the payment by
any Lender of (or any indemnification for) any fees, costs or expenses payable
to or incurred (or to be incurred) by or on behalf of the Borrowers, the
Servicer and the Administrative Agent.


-42-
162989721

--------------------------------------------------------------------------------





Section 12.13.    Headings. The captions and headings of this Agreement,
including any Exhibit, Schedule or Annex hereto are for convenience of reference
only and shall not affect the interpretation hereof or thereof.

Section 12.14.    Special Damages. No claim may be made by any party hereto or
its Affiliates against any other party hereto or its respective Affiliates,
directors, officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document, or any act,
omission or event occurring in connection therewith; and each party hereto
hereby waives, releases, and agrees on behalf of itself and its Affiliates not
to sue upon any claim for any such damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

Section 12.15.    Patriot Act. Each Lender hereby notifies the Borrowers, each
Originator, the Servicer and the Performance Guarantor that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each of the Borrowers, each Originator, the Servicer
and the Performance Guarantor, which information includes the name and address
of each of the Borrowers, each Originator, the Servicer and the Performance
Guarantor and other information that will allow such Lender to identify each of
the Borrowers, each Originator, the Servicer and the Performance Guarantor in
accordance with the Patriot Act.

Section 12.16.     No Proceedings. The Borrowers, the Servicer, the Performance
Guarantor, each Managing Agent, the Administrative Agent and each Committed
Lender, each hereby agrees that it will not institute against any Conduit
Lender, or join any other Person in instituting against any Conduit Lender, any
Insolvency Proceeding until one (1) year plus one (1) day following the last day
on which all Commercial Paper Notes and other publicly or privately placed
indebtedness for borrowed money of such Conduit Lender shall have been
indefeasibly paid in full. The foregoing shall not limit any such Person’s right
to file any claim in or otherwise take any action with respect to any Insolvency
Proceeding that was instituted by any Person other than such parties.

Section 12.17.     Limitation of Payments. Notwithstanding any provisions
contained in this Agreement to the contrary, each Conduit Lender shall not, and
shall not be obligated to, pay any amount pursuant to this Agreement unless (i)
such Conduit Lender has received funds which may be used to make such payment
and which funds are not required to repay its commercial paper notes when due
and (ii) after giving effect to such payment, either (x) such Conduit Lender
could issue commercial paper notes to refinance all of its outstanding
commercial paper notes (assuming such outstanding commercial paper notes matured
at such time) in accordance with the program documents governing such Conduit
Lender’s securitization program or (y) all of such Conduit Lender’s commercial
paper notes are paid in full. Any amount which such Conduit Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in §101 of the Bankruptcy Code) against or corporate obligation of
such Conduit Lender for any such insufficiency unless and until such Conduit
Lender satisfies the provisions of clauses (i) and (ii) above.

Section 12.18.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or any
other Transaction Document, each party


-43-
162989721

--------------------------------------------------------------------------------




hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement or any other Transaction Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 12.19.    Limited Liability. Notwithstanding anything to the contrary
contained in this Agreement, the obligations of any Conduit Lender under this
Agreement and all other Transaction Documents are solely the corporate
obligations of such Conduit Lender and shall be payable solely to the extent of
funds received from the Borrowers in accordance herewith or from any party to
any Transaction Document in accordance with the terms thereof in excess of funds
necessary to pay matured and maturing Commercial Paper Notes. No recourse under
any obligation, covenant or agreement of any Conduit Lender contained in this
Agreement shall be had against any Person or entity providing corporate
management services to such Conduit Lender (each a “Corporate Services
Provider”) (or any Affiliate thereof), or any stockholder, employee, officer,
director or incorporator of such Conduit Lender or beneficial owner of any of
them, as such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of such Conduit
Lender, and that no personal liability whatsoever shall attach to or be incurred
by such Corporate Services Provider (or any Affiliate thereof), or the
stockholder, employee, officer, director or incorporator of such Conduit Lender
or beneficial owner of any of them, as such, or any of them, under or by reason
of any of the obligations, covenants or agreements of such Conduit Lender
contained in this Agreement, or implied therefrom, and that any and all personal
liability for breaches by such Conduit Lender of any of such obligations,
covenants or agreements, either at common law or at equity, or by statute or
constitution, of such Corporate Services Provider (or any Affiliate thereof) and
every such stockholder, employee, officer, director or incorporator of such
Conduit Lender or beneficial owner of any of them is hereby expressly waived as
a condition of and consideration for the execution of this Agreement; provided,
however, that this Section 12.19 shall not relieve any such stockholder,
employee, officer, director or incorporator of such Conduit Lender or beneficial
owner of any of them of any liability it might otherwise have for its own
intentional misrepresentation or willful misconduct.


-44-
162989721

--------------------------------------------------------------------------------





Section 12.20.    Judgment Currency.
(a)    If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) to another
currency (the “Other Currency”), the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be the
Spot Rate on the second Business Day preceding that on which judgment is given.
(b)    The obligation of the Borrowers, the Servicer, the Performance Guarantor
or any Originator, as the case may be, in respect of any sum due in the Original
Currency from it to any Lender, any Managing Agent or the Administrative Agent
hereunder shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender, Managing Agent or Administrative Agent (as the case may be) of any sum
adjudged to be so due in such Other Currency, such Lender, such Managing Agent
or the Administrative Agent (as the case may be) may in accordance with normal
banking procedures purchase the Original Currency with such Other Currency; if
the amount of the Original Currency so purchased is less than the sum originally
due to such Lender, such Managing Agent or the Administrative Agent (as the case
may be) in the Original Currency, the Borrowers, the Servicer or the Performance
Guarantor, as the case may be, agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Managing Agent
or the Administrative Agent (as the case may be) against any loss resulting from
such purchase or from the inability to effect such purchase, and if the amount
of the Original Currency so purchased exceeds the sum originally due to any
Lender, any Managing Agent or the Administrative Agent (as the case may be) in
the Original Currency, such lender, such Managing Agent or the Administrative
Agent (as the case may be) agrees to remit to the Borrowers, the Servicer or the
Performance Guarantor, as the case may be, such excess.
(c)    For purposes of this Section 12.20, “Spot Rate” means, as of any date of
determination with respect to the conversion of an amount in the Original
Currency to an Other Currency, the rate of exchange quoted by the Administrative
Agent’s principal office in New York City prior to 4:00 p.m. (New York City
time) on such date of determination to prime banks in New York, New York (or the
other applicable market), as appropriate, for the spot purchase in the foreign
exchange market of such city of such amount of the Original Currency with such
Other Currency.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-45-
162989721

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written,




HERC RECEIVABLES U.S. LLC, as Borrower




By:        /s/ Mustally Hussain    
Name:    Mustally Hussain
Title:     Treasurer    




HERC RENTALS INC., individually and as initial Servicer




By:        /s/ Mark Irion    
Name:    Mark Irion
Title:     Chief Financial Officer




HERC RENTALS INC., as Performance Guarantor




By:        /s/ Mark Irion    
Name:    Mark Irion
Title:     Chief Financial Officer    


[Signature Page to Receivables Financing Agreement]
162989721

--------------------------------------------------------------------------------





CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent




By:        /s/ Sam Pilcer    
Name:    Sam Pilcer
Title:     Managing Director    




By:        /s/ Michael Regan    
Name:    Michael Regan
Title: Managing Director


[Signature Page to Receivables Financing Agreement]
162989721

--------------------------------------------------------------------------------




CACIB LENDER GROUP:


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Managing Agent




By:        /s/ Sam Pilcer    
Name:    Sam Pilcer    
Title:     Managing Director    




By:        /s/ Michael Regan    
Name:    Michael Regan    
Title:     Managing Director    




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Committed Lender




By:        /s/ Sam Pilcer    
Name:    Sam Pilcer    
Title:     Managing Director    




By:        /s/ Michael Regan    
Name:    Michael Regan    
Title:     Managing Director    


Commitment: $175,000,000




ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Lender




By:        /s/ Sam Pilcer    
Name:    Sam Pilcer    
Title:     Managing Director    




By:        /s/ Michael Regan    
Name:    Michael Regan    
Title:    Managing Director




[Signature Page to Receivables Financing Agreement]
162989721

--------------------------------------------------------------------------------




LA FAYETTE ASSET SECURITIZATION LLC,
as Conduit Lender




By:        /s/ Sam Pilcer    
Name:    Sam Pilcer    
Title:     Managing Director    




By:        /s/ Michael Regan    
Name:    Michael Regan    
Title:     Managing Director    






[Signature Page to Receivables Financing Agreement]
162989721

--------------------------------------------------------------------------------






EXHIBIT I
DEFINITIONS; CONSTRUCTION
As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).
“Account Control Agreement Activation Notice” has the meaning set forth in
Section 7.3(b).
“Account Bank” means any of the banks holding one or more Collection Accounts or
a Concentration Account.
“Account Control Agreement” means, with respect to a Bank Account, a deposit
account control agreement (and, if applicable, with lock-box provisions) or,
with respect to a Canadian Account Bank, a Blocked Account Agreement, in form
and substance reasonably satisfactory to the Administrative Agent, among a
Borrower and/or an Originator, the Servicer, the Administrative Agent and an
Account Bank.
“Accrued Interest” means, with respect to any applicable portion of Advance
Principal Balance, for any Interest Calculation Period (or portion thereof), the
sum of, for each day in such Interest Calculation Period (or portion thereof):
AR x C x 1/Year
where:
AR    =    the Accrued Interest Rate for such portion of Advance Principal
Balance for such day,
C    =    the Advance Principal Balance on such day, and
Year
=    if Advance Principal Balance is funded based upon: (i) the LIBO Rate or the
CP Rate, three hundred and sixty (360) days, and (ii) the Base Rate, three
hundred and sixty-five (365)or three hundred and sixty-six (366) days, as
applicable;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Accrued Interest in excess of the maximum permitted by
applicable Law; provided, further, that Accrued Interest shall not be considered
paid by any distribution to the extent that at any time all or a portion of such
distribution is rescinded or must otherwise be returned for any reason.
“Accrued Interest Rate” means for any Advance Principal Balance on any day:
(a)    in the case of any portion of Advance Principal Balance funded by
Commercial Paper Notes, the applicable CP Rate plus the Applicable Margin; and
(b)    in the case of Advance Principal Balance not funded by Commercial Paper
Notes (including under a Liquidity Agreement or any other Program Support
Agreement), the Alternate Rate plus the Applicable Margin.
“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.


Exhibit I-1
162989721

--------------------------------------------------------------------------------




“Administrative Agent Fee Letter” means the fee letter agreement, dated as of
the date hereof, among the Servicer, the Borrowers and the Administrative Agent,
regarding the fees payable to the Administrative Agent for its role as such, as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time.
“Advance” has the meaning set forth in Section 2.1(a).
“Advance Principal Balance” means, with respect to any Lender, the aggregate
amount advanced to the Borrowers in respect of the Pool Receivables by such
Lender pursuant to this Agreement reduced from time to time by the amount of
funds in respect of Advance Principal Balance distributed to such Lender
pursuant to Section 2.4(d) and repaid under Section 2.4(f); provided, that if
such Advance Principal Balance shall have been reduced by any distribution, and
thereafter all or a portion of such distribution is rescinded or must otherwise
be returned for any reason, such Advance Principal Balance shall be increased by
the amount of such rescinded or returned distribution as though it had not been
made.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement, other than rights of setoff and
offset arrangements; provided that none of the foregoing shall constitute an
“Adverse Claim” to the extent in favor of, or assigned to, (a) the Lenders, the
Managing Agents or the Administrative Agent (for the benefit of each Lender
Group) or (b) a depositary institution in respect of deposit accounts
established with it.
“Affected Person” means the Administrative Agent, the Managing Agents, the
Lenders, any Liquidity Provider, any other Program Support Provider, any Program
Administrative Agent or any of their respective Affiliates.
“Affiliate” means, as to any Person, any Person that, directly or indirectly, is
in control of, is controlled by or is under common control with such Person. For
purposes of this definition, a Person shall be deemed to control another Person
if the controlling Person possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the other Person,
whether through the ownership of voting shares or membership interests, by
contract, or otherwise.
“Affiliated Obligor” shall mean any Obligor that is an Affiliate of another
Obligor.
“Aggregate Accrued Interest” at any time, means the sum of the aggregate for
each Lender of the accrued and unpaid Accrued Interest with respect to each such
Lender’s Advance Principal Balance at such time.
“Aggregate Advance Principal Balance” means at any time the aggregate
outstanding Advance Principal Balance of all Lenders at such time.
“Aggregate Commitment” means the aggregate Commitments of all Committed Lenders,
as such amount may be reduced pursuant to Section 2.1(c) or increased pursuant
to Section 2.1(d). References to the unused portion of the Aggregate Commitment
shall mean, at any time, the Aggregate Commitment minus the Aggregate Advance
Principal Balance at such time.
“Aggregate Unpaids” means, at any time, an amount equal to the sum of (i) the
Aggregate Accrued Interest at such time, (ii) the Aggregate Advance Principal
Balance at such time, (iii) all fees accrued and unpaid hereunder or under the
Lender Group Fee Letter or under the Administrative Agent Fee Letter at such
time and (iv) all other amounts owed (whether due or accrued) hereunder by the
Borrowers, the Servicer or


Exhibit I-2
162989721

--------------------------------------------------------------------------------




the Performance Guarantor to the Administrative Agent, and/or any Managing Agent
and/or any Lender at such time.
“Agreement” has the meaning set forth in the preamble hereto.
“Alternate Rate” means, for any day, an interest rate equal to the LIBO Rate
determined as of such day; provided that for any day that is not a Business Day
or for which adequate means do not exist for ascertaining the LIBO Rate, the
most recent LIBO Rate determination shall be used; provided, that the “Alternate
Rate” for any day on which an Event of Default exists shall be an interest rate
equal to the Base Rate in effect on such day plus 2.00% per annum.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and all applicable Laws of the European Union and United Kingdom
applicable to the subject Person from time to time concerning or relating to
bribery or corruption.
“Anti-Money Laundering Laws” means (i) the Uniting and Strengthening of America
by Providing the Appropriate Tools Required to Intercept and Obstruct Terrorism
Act of 2001, (ii) the Trading with the Enemy Act, as amended, (iii) any U.S.
sanctions administered by OFAC and any other enabling legislation or executive
order relating thereto as well as sanctions laws and regulations of the United
Nations Security Council, the European Union or any member state thereof and the
United Kingdom (collectively, the “Sanctions”), (iv) the Special Economic
Measures Act (Canada), the United Nations Act (Canada) and any other applicable
enabling legislation, guidelines or orders relating thereto.
“Applicable Margin” shall have the meaning set forth therefor in the Lender
Group Fee Letter.
“Assumption Agreement” means an agreement substantially in the form set forth in
Annex E to this Agreement.
“Attorney Costs” means all reasonable and documented fees and disbursements of
any law firm or other external legal counsel.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Account” means each Collection Account and Concentration Account.
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.
“Base Rate” means for any day, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate shall be at all times equal to the
highest of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the Wall Street Journal as the “U.S. Prime Rate” or, if such
rate is no longer published by the


Exhibit I-3
162989721

--------------------------------------------------------------------------------




Wall Street Journal, the rate of interest in effect for such day as publicly
announced from time to time by the applicable Managing Agent as its “prime
rate,” which “prime rate” set by such Managing Agent may be based upon various
factors, including the Administrative Agent’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate;
(b)    the Federal Funds Rate plus 0.50% per annum; and
(c)    the LIBO Rate plus 1.00% per annum.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Beneficiaries” means the Administrative Agent, each Lender and each other
Indemnified Party.
“Blocked Account Agreement” means the blocked account agreement dated as of the
date hereof among the Canadian Borrower, the Administrative Agent and the
applicable Account Bank.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrower Assigned Agreements” has the meaning set forth therefor in Section
5.1.
“Borrower Bank Account Collateral” has the meaning set forth therefor in Section
5.1.
“Borrowing Base” means, at any time and date, an amount equal to (i) the Net
Receivables Pool Balance at such time less (ii) the Total Reserves at such time
(as determined pursuant to the most recently delivered Information Package). The
Borrowing Base shall be determined from time to time pursuant to Section 2.3 of
this Agreement.
“Borrowing Base Deficiency” means, at any time, the extent to which the then
Aggregate Advance Principal Balance exceed the Borrowing Base.
“Borrowing Request” has the meaning set forth in Section 2.2(a).
“Business Day” means any day (other than a Saturday or Sunday) on which (a)
banks are not authorized or required to close in New York City, New York and (b)
if this definition of “Business Day” is utilized in connection with the LIBO
Rate, dealings are carried out in the London interbank market.
“CACIB” has the meaning set forth in the preamble to this Agreement.
“CACIB Lender Group” means the Lender Group of which CACIB is the Managing
Agent.
“Canadian Borrower” has the meaning set forth in the Preliminary Statements to
this Agreement.
“Canadian Dollars” or “CAD” shall mean the lawful currency of Canada.
“Canadian Foreign Exchange Reserve” means, at any time, 5.00% times the
aggregate Outstanding Balance of Eligible Receivables payable in Canadian
Dollars.


Exhibit I-4
162989721

--------------------------------------------------------------------------------




“Canadian Insolvency Legislation” means legislation in Canada relating to
insolvency, reorganization insolvency, arrangement, compromise, re-adjustment of
debt, dissolution, liquidation winding-up or similar legislation, including,
without limitation, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) and the Winding-Up and Restructuring Act
(Canada), as such legislation may be amended or replaced from time to time.
“Canadian Originator” shall mean any Originator that is a party to a Purchase
and Contribution Agreement with the Canadian Borrower. It is anticipated that
Matthews Equipment Limited will be the only Canadian Originator at the time the
Canadian Borrower becomes an additional Borrower hereunder.
“Change in Control” means that (a) Herc ceases to own, directly or indirectly,
100% of the ownership interests of each Borrower, free of all Adverse Claims;
(b) Herc ceases to own, directly or indirectly, 100% of the shares or other
ownership interests having ordinary voting power to elect a majority of the
Board of Directors or other Persons performing similar functions of any
Originator (if not Herc itself) or of the Performance Guarantor or the Servicer
(if not Herc itself), in each case free of all Adverse Claims; or (c) a Change
of Control (as defined in the Herc ABL Facility Agreement as in effect on the
Closing Date) occurs. Notwithstanding the foregoing, any Person may pledge,
grant a security interest in, or create a charge over, the shares or other forms
of ownership interest it owns in any Originator, the Servicer, Herc or either
Borrower as long as such pledge, security interest or charge does not result in
Herc, or the applicable Originator or the Servicer, as the case may be, ceasing
to have the power, directly or indirectly, to direct the management and policies
of the entity the ownership interest in which is pledged.
“Closing Date” means September 17, 2018.
“Collateral” has the meaning set forth in Section 5.1.
“Collection Account” means each Collection Account - Class A and each Collection
Account - Class B.
“Collection Account - Class A” means a deposit account of a Borrower maintained
at a bank for the purpose of receiving Collections and identified on Schedule II
as a “Collection Account - Class A” (as such schedule may be modified from time
to time in connection with the transfer, closing or opening of any Collection
Account - Class A in accordance with the terms hereof).
“Collection Account - Class B” means a deposit account of a Borrower or of the
applicable Originator (but held by the Originator for the benefit of the
applicable Borrower pursuant to arrangements satisfactory to the Administrative
Agent) maintained at a bank for the purpose of receiving Collections and
identified on Schedule II as a “Collection Account - Class B” (as such schedule
may be modified from time to time in connection with the closing or opening of
any Collection Account - Class B in accordance with the terms hereof).
“Collections” means, with respect to any Pool Receivable, (a) all funds that are
received (whether in the form of cash, wire transfer, check or otherwise) by any
Originator, the Borrowers or the Servicer in payment of any amounts owed in
respect of such Receivable (including purchase price, finance charges, interest,
Taxes, transmission charges (if any) and all other charges), or applied to
amounts owed in respect of such Receivable (including insurance payments and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the Obligor or any other Person directly or indirectly
liable for the payment of such Pool Receivable and available to be applied
thereon), including, without limitation, all cash proceeds of Related Security
with respect to such Receivable; and (b) all Deemed Collections.


Exhibit I-5
162989721

--------------------------------------------------------------------------------




“Commercial Paper Notes” means short-term or medium-term promissory notes issued
or to be issued by any Conduit Lender to fund its investments in accounts
receivable or other financial assets.
“Commitment” means, with respect to any Committed Lender, the amount set forth
as such Committed Lender’s “Commitment” on its respective signature page to this
Agreement or the Assumption Agreement, Transfer Supplement or other agreement
pursuant to which such Committed Lender became a party hereto, as such amount
may be modified in connection with any subsequent assignment pursuant to
Section 12.3(b) or in connection with a change in the Aggregate Commitment
pursuant to Section 2.1(c) or Section 2.1(d). On the Closing Date, the aggregate
Commitments shall be $175,000,000.
“Commitment Percentage” means, for each Committed Lender in a Lender Group, the
Commitment of such Committed Lender divided by the total of all Commitments of
all Committed Lenders in such Lender Group.
“Committed Lender” means each Person listed as such (and its respective
Commitment) for each Lender Group as set forth on the signature pages of this
Agreement or in any Assumption Agreement or Transfer Supplement.
“Company Note” means the note(s) evidencing the Deferred Purchase Price (as such
term is defined in the applicable Purchase and Contribution Agreement) owing
from a Borrower to an Originator pursuant to such Purchase and Contribution
Agreement.
“Concentration Account” means a deposit account of a Borrower maintained at a
bank for the purpose of receiving Collections from Obligors and from the
Collection Accounts for Pool Receivables owned by such Borrower as identified on
Schedule II.
“Concentration Percentage” means: for each Obligor and its Affiliated Obligors,
the applicable percentage determined by reference to the long-term unsecured
debt rating of such Obligor set forth in the following table:
Rating of Obligor
Percentage
Short-term rating of A-1 or above by Standard & Poor’s and P-1 or above by
Moody’s or, if no short-term rating, a long-term rating of A or above by
Standard & Poor’s and A2 or above by Moody’s
15.00%
Short-term rating of A-2 by Standard & Poor’s and P-2 by Moody’s or, if no
short-term rating, a long-term rating of BBB+ to A- by Standard & Poor’s and
Baa1 to A3 by Moody’s
7.50%
Short-term rating of A-3 or above by Standard & Poor’s and P-3 or above by
Moody’s or, if no short-term rating, a long-term rating of BBB- to BBB by
Standard & Poor’s and Baa3 to Baa2 by Moody’s
5.00%
Non-investment grade/Unrated
3.00%

provided, that for purposes of this definition (i) the long-term and short-term
rating of a parent company shall be imputed to an Obligor and its Affiliated
Obligors to the extent any such Obligor or its Affiliated Obligors does not have
a long-term and/or short-term rating unless the parent company does not support
or guarantee, or the Administrative Agent reasonably believes the parent company
does not support or guarantee and has tangible evidence supporting such belief,
the obligations of such Obligor and/or its Affiliated


Exhibit I-6
162989721

--------------------------------------------------------------------------------




Obligors, (ii) if an Obligor has both short-term and long-term ratings, then
short-term ratings shall be used in preference to the long-term rating, (iii)
subject to the foregoing, if any Obligor has more than one such long-term rating
or more than one such short-term rating, the lowest such rating shall apply,
(iv) if only one rating is available, such rating will be used to determine the
applicable percentage, and (v) subject to the foregoing, if any Obligor and its
Affiliated Obligors have different ratings (and fall into different “Percentage”
categories in the above table), then the Concentration Percentage for that group
of Obligors shall be determined based on the lower of their respective ratings.
“Conduit Lender” means each commercial paper conduit that that becomes a party
to this Agreement, as a lender, pursuant to an Assumption Agreement, a Transfer
Supplement or otherwise in accordance with the terms hereof.
“Contract” means, with respect to any Pool Receivable, any and all contracts,
purchase orders, instruments, agreements, leases, invoices, notes or other
writings pursuant to which such Pool Receivable arises or that evidence such
Pool Receivable or under which an Obligor becomes or is obligated to make
payment in respect of such Pool Receivable.
“Corporate Services Provider” shall have the meaning set forth therefor in
Section 12.19.
“CP Rate” means, for any Conduit Lender, for any period and with respect to any
portion of the Advance Principal Balance funded by Commercial Paper Notes, (a)
(x) if such Conduit Lender is, in its sole discretion, funding or maintaining
such Advance Principal Balance on a pooled basis, the yield or discount accruing
on or in respect of the Commercial Paper Notes supporting such Advance Principal
Balance based on the weighted average discount or yield rate of the Commercial
Paper Notes financing the pool, as determined by the Managing Agent and (y) if
such Conduit Lender, in its sole discretion, is funding or maintaining such
Advance Principal Balance with Commercial Paper Notes issued in specific matched
tranches, the effective discount or yield accrued on such Commercial Paper
Notes, as determined by the Administrative Agent; provided that CP Rate shall
include, in each case, (i) any and all accrued commissions in respect of
placement agents and dealers of the Commercial Paper Notes, and issuing and
paying agent fees incurred, allocated by the Managing Agent in respect of such
Commercial Paper Notes, plus (ii) other costs associated with funding small or
odd-lot amounts, or broken funding costs associated with prepayment of an
investment, as allocated by the Managing Agent in respect of such Commercial
Paper Notes, plus (iii) any and all accrued and unpaid yield or discount
otherwise allocable to the funding or maintenance of such Advance Principal
Balance and (b) any other rate designated as the “CP Rate” for such Conduit
Lender in the Lender Group Fee Letter, an Assumption Agreement or Transfer
Supplement pursuant to which such Person becomes a party as a Conduit Lender to
this Agreement, or any other writing or agreement provided by such Conduit
Lender to the Borrowers, the Servicer and the applicable Managing Agent from
time to time; and provided, further, that if any component of any such rate is a
discount rate, in calculating the “CP Rate”, the related Conduit Lender shall
for such component use the rate resulting from converting such discount rate to
an interest bearing equivalent rate per annum.
“Credit and Collection Guidelines” means, (a) with respect to each Originator,
those receivables credit and collection policies and guidelines in effect on the
Closing Date and described in Schedule I, and (b) with respect to any other
Originator, its receivables credit and collection policies and guidelines on the
date it enters into the applicable Purchase and Contribution Agreement, in each
case as modified in accordance with this Agreement.
“Days Sales Outstanding” means, at any time, an amount equal to (a) the average
of the Outstanding Balance of all Pool Receivables as of the last day of each of
the three (3) most recently ended Settlement


Exhibit I-7
162989721

--------------------------------------------------------------------------------




Periods; divided by (b)(i) the aggregate credit sales made by the Originators
during the three most recently ended Settlement Periods; divided by (ii) ninety
(90).
“Debt” means (a) indebtedness for borrowed money; (b) obligations evidenced by
bonds, debentures, notes, mortgages, indentures or other similar instruments;
(c) obligations to pay the deferred purchase price of property or services
(other than trade accounts payable); (d) all capital lease obligations; and (e)
obligations under guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (a) through (d).
“Deemed Collection” has the meaning set forth in Section 2.4(e)(i) and (ii).
“Default Ratio” means, for any Settlement Period, the ratio (expressed as a
percentage and rounded to the nearest 1/100 of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of such Settlement Period by dividing (a)
the aggregate Outstanding Balance of all Pool Receivables that became Defaulted
Receivables during such Settlement Period, by (b) the aggregate billed sales
made by the Originators during the sixth (6th) Settlement Period before such
current Settlement Period.
“Defaulted Receivable” means a Pool Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for more than
one hundred fifty (150) days from the original invoice due date for such
payment; or
(b)    without duplication (i) as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof, (ii) that has been written off the
applicable Originator’s or applicable Borrower’s books as uncollectible or (iii)
that, consistent with the Credit and Collection Guidelines, should be written
off the applicable Originator’s or the applicable Borrower’s books as
uncollectible.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Settlement Period by dividing (a) the aggregate Outstanding
Balance of all Pool Receivables that became Delinquent Receivables during such
Settlement Period, by (b) the aggregate billed sales made by the Originators
during the third (3rd) Settlement Period preceding such current Settlement
Period.
“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable as to which any payment, or part thereof, remains unpaid for more
than sixty (60) days but less than one hundred fifty-one (151) days from the
original invoice due date for such payment.
“Dilution” has the meaning set forth in Section 2.4(e)(i).
“Dilution Horizon Ratio” means, at any time, the ratio (expressed as a
percentage and rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded
upward) computed as of the last day of the most recently ended Settlement Period
by dividing (a) the sum of (i) the aggregate billed sales made by the
Originators during the most recently ended Settlement Period, plus (ii) fifty
percent (50%) of the aggregate billed sales made by the Originators during the
Settlement period immediately preceding the most recently ended Settlement
Period, by (b) the aggregate Outstanding Balance of all Pool Receivables as of
the last day of such Settlement Period.
“Dilution Ratio” means, for any month, the ratio (expressed as a percentage and
rounded to the nearest 1/100th of 1%, with 5/1000th of 1% rounded upward),
computed by dividing (a) the aggregate amount


Exhibit I-8
162989721

--------------------------------------------------------------------------------




of Dilution during such Settlement Period; by (b) the aggregate billed sales
made by the Originators during the immediately preceding Settlement Period.
“Dilution Spike Factor” means, for any Settlement Period, the product of (a) the
positive difference, if any, between (i) the highest Dilution Ratio for any
Settlement Period during the twelve most recently ended Settlement Periods;
minus (ii) the arithmetic average of the Dilution Ratios for such twelve (12)
months and (b) (i) the highest Dilution Ratio for any Settlement Period during
the twelve most recently ended Settlement Periods; divided by (ii) the
arithmetic average of the Dilution Ratios for such twelve (12) months.
“Direct Taxes” means any sales, use, gross receipts, goods and services, excise
or personal property Taxes imposed on or with respect of any Pool Receivable.
“Dynamic Dilution Reserve Percentage” means, on any date, the product of (i) the
Dilution Horizon Ratio and (ii) the sum of (a) two and one-quarter (2.25) times
the average of the Dilution Ratios for the twelve (12) most recently ended
Settlement Periods and (b) the Dilution Spike Factor.
“Dynamic Loss Reserve Percentage” means, on any date, the product of (i) two and
one-quarter (2.25) and (ii) the highest average of the Default Ratios for any
three (3) consecutive Settlement Periods during the twelve most recently ended
Settlement Periods and (iii) the Loss Horizon.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Receivable” means, at any time, a Pool Receivable:
(a)    the Obligor of which is (i) a resident of, and has a billing address in,
the United States or Canada (including Local Government Obligors and Federal
Government Obligors); (ii) not subject to any action of the type described in
paragraph (f) of Exhibit V; and (iii) not an Affiliate of the Borrowers, Herc or
any Originator;
(b)    that is denominated and payable only in US Dollars or, to the extent any
Originator is located in Canada, Canadian Dollars;
(c)    that does not have a stated due date that is more than one-hundred twenty
(120) days after the original invoice date of such Receivable;
(d)    that arises under a Contract (i) for the sale and delivery of goods or
performance of services in the ordinary course of an Originator’s business, (ii)
that is governed by the law of one of the States of the


Exhibit I-9
162989721

--------------------------------------------------------------------------------




United States or one of the Provinces of Canada; and (iii) that does not require
the consent of the Obligor or any other Person for assignment of the Pool
Receivable;
(e)    that arises under a Contract that is in full force and effect and that is
a legal, valid and binding obligation of an Obligor, enforceable against such
Obligor in accordance with its terms, which Contract contains no confidentiality
provisions that would be breached if (i) customary information were delivered to
a counterparty in connection with an assignment or pledge of such Receivable, or
(ii) such Receivable were pledged and assigned to the Administrative Agent
pursuant to the Transaction Documents;
(f)    that conforms in all material respects with all applicable Law in effect
and with respect to which no part of such Pool Receivable is in violation of any
such Law;
(g)    that is not the subject of any bona-fide dispute, set-off, off-set, claim
or counterclaim, defense, holdback or other Adverse Claim;
(h)    that satisfies all applicable requirements of the applicable Credit and
Collection Guidelines;
(i)    that has not been modified, waived or restructured since its creation,
except as permitted pursuant to Section 7.2;
(j)    in which the applicable Borrower owns good and marketable title, free and
clear of any Adverse Claims, and that is freely assignable by such Borrower;
(k)    for which the Administrative Agent, for the benefit of each Lender Group,
shall have a First Priority Interest to the extent of the Advance Principal
Balance in such Receivable, the Related Security and Collections with respect
thereto;
(l)    that constitutes (i) in the case of a United States Borrower or
Originator, an “account”, “payment intangible” or “general intangible” as
defined in the applicable UCC and that is not evidenced by an “instrument” as
defined in such UCC, and (ii) in the case of a Canadian Borrower or Originator,
an “account” or “intangible” as defined in the applicable UCC (which, for such
purpose, shall be the applicable Personal Property Security Act) as defined in
such UCC;
(m)    that is not a Defaulted Receivable or a Delinquent Receivable;
(n)    to the extent of, if the related Originator thereof, the applicable
Borrower or the Servicer has established any offset arrangement with the
Obligor, the portion thereof that is not subject to an offsetting account
payable from such Originator, such Borrower or the Servicer, as applicable;
(o)    for which Defaulted Receivables of the Obligor do not exceed 50% of the
Outstanding Balance of all such Obligor’s Pool Receivables;
(p)    that represents amounts fully earned and performed by an Originator and
payable by the Obligor, is not subject to performance of additional services by
the applicable Borrower or Originator and is not subject to any progress payment
arrangement;
(q)    that constitutes a legal, valid and binding obligation of the Obligor;
(r)    that is not a note receivable or an amount represented in an Originator’s
general ledger balance as sales Taxes unpaid to taxing authorities;


Exhibit I-10
162989721

--------------------------------------------------------------------------------




(s)    that, if such Receivable is an Unbilled Receivable, (i) no more than
thirty (30) days have elapsed since the date such Receivable was created and
(ii) Herc has (x) a long-term local issuer credit rating from Standard & Poor’s
and (y) a long-term corporate family rating from Moody’s and such rating is
greater than B- by Standard & Poor’s and greater than B3 by Moody’s;
(t)    that is evidenced by a final (and not provisional) invoice with a unique
invoice number that does not correspond to any other Receivable and which
represents amounts not less than the invoiced balance or, if such Receivable is
an Unbilled Receivable, has been individualized in the applicable Originator’s
accounting systems such that such Receivable is easily distinguished from all
other Receivables;
(u)    the payment of which by the applicable Obligor is not subject to any
withholding Tax;
(v)    that is not interest-bearing (except for any late payment charges);
(w)    for which neither the related Originator nor any Affiliate thereof is
holding any deposits received by or on behalf of the related Obligor; provided
that only the portion of such Pool Receivable in an amount equal to such
deposits shall be ineligible; and
(x)    that is not a Receivable of the type described in Schedule VI.
“Equipment Sale Receivable” means a Pool Receivable arising in connection with a
sale of equipment by an Originator.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Person, is treated as a “single employer” under
Section 414(b) or (c) of the Internal Revenue Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a “single employer” under Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) any “reportable event” (as that term is defined in
Section 4043 of ERISA or the regulations issued thereunder (other than an event
for which the thirty (30) day notice period is waived)) with respect to a Plan;
(b) a withdrawal by any Originator or any of its ERISA Affiliates from a Plan
subject to Section 4063 of ERISA during a plan year in which the relevant entity
is a “substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA which could reasonably be expected to give rise to any
liability with respect to such withdrawal; (c) a complete or partial withdrawal
by such Originator or any of its ERISA Affiliates from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate a Plan in a distress termination under Section
4041(c) of ERISA, the treatment of a Plan or Multiemployer Plan amendment as a
termination under Sections 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Plan or Multiemployer Plan or to appoint
a trustee to administer any Plan or Multiemployer Plan; (e) a failure to make
contributions or payments to any Plan or Multiemployer Plan when due or to
comply with the funding rules of section 412 and 430 of the Internal Revenue
Code, or (f) the imposition of any liability under Title IV of ERISA, other than
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Originator or any of its ERISA Affiliates.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


Exhibit I-11
162989721

--------------------------------------------------------------------------------




“Event of Default” has the meaning specified in Exhibit V.
“Excess Concentration Amount” means the sum, without duplication, of (a) the
Excess Obligor Concentration Amount, (b) the Excess Government Concentration
Amount, (c) the Unbilled Receivables Excess Amount and (d) the Excess Long Term
Receivables Amount.
“Excess Government Concentration Amount” means, at any time, the amount, if any,
by which the Outstanding Balance of Eligible Receivables that are Government
Receivables exceeds ten percent (10%) of the Outstanding Balance of all Eligible
Receivables at such time.
“Excess Long Term Receivables Amount” means, at any time, the amount, if any, by
which the Outstanding Balance of Eligible Receivables with a stated maturity
that is more than ninety (90) days after the original invoice date of such
Receivable exceeds five percent (5%) of the Outstanding Balance of all Eligible
Receivables at such time.
“Excess Obligor Concentration Amount” means, at any time, the sum of all amounts
determined as follows: for each Obligor, the amount, if any, by which the
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliated Obligors at such time exceeds an amount equal to the product of (a)
the Concentration Percentage for such Obligor and its Affiliated Obligors and
(b) the Outstanding Balance of all Eligible Receivables at such time.
“Excluded Taxes” means, with respect to an Affected Person, any of the following
Taxes imposed on or with respect to such Affected Person or required to be
withheld or deducted from a payment to such Affected Person: (a) Taxes imposed
on or measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, imposed as a result of such Affected Person being
organized under the Laws of, or having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or that are Other Connection Taxes, (b) in the case of a
Lender, United States federal or Canadian federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to its portion
of the Advance Principal Balance pursuant to a law in effect on the date on
which such Lender first funds a portion of the Advance Principal Balance or
first becomes obligated to fund a portion of the Advance Principal Balance
(other than pursuant to an assignment request by a Borrower under Section
6.3(h)), except to the extent that, pursuant to Section 6.3, amounts with
respect to such Taxes were payable to such Lender’s assignor immediately before
such Lender became a party hereto, (c) any Tax attributable to and which would
not have been imposed but for such Affected Person’s failure to comply with the
requirements contained in Section 12.6, (d) any United States federal
withholding Taxes imposed under FATCA, and (e) any withholding Tax imposed,
charged, levied or payable under Part XIII of the Income Tax Act (Canada) as a
result of an Affected Person not dealing at arm’s length, for the purposes of
the Income Tax Act (Canada), with the Borrowers, other than where the non-arm’s
length relationship arises in connection with or as a result of the Affected
Party having become a party to, received or perfected a security interest under
or received or enforced any rights under, a Transaction Document.
“FACA” means the Federal Assignment of Claims Act, 41 U.S.C. § 15, as
supplemented by the Federal Acquisition Regulations, 48 C.F.R.
“Facility Maturity Date” means the earliest to occur of: (a) September 16, 2020,
(b) any date designated as the Facility Maturity Date by the Administrative
Agent upon the occurrence of an Event of Default pursuant to Section 9.1; and
(c) the date the Aggregate Commitment is reduced to zero pursuant to Section
2.1(c).


Exhibit I-12
162989721

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered in to pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreements, treaties or conventions among
Governmental Authorities entered into in connection with any of the foregoing,
and any legislation, regulations, rules or practices adopted or enacted in
respect of any such intergovernmental agreements, treaties or conventions or
otherwise in connection with any of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Person
acting as Administrative Agent on such day on such transactions as determined by
the Administrative Agent.
“Federal Government Obligor” means the United States or Canada, any territory,
possession or commonwealth of the United States or Canada, or any agency,
department or instrumentality of any of the foregoing.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” means the Lender Group Fee Letter or the Administrative Agent Fee
Letter, as applicable.
“Final Termination Date” means the latest of (x) the Facility Maturity Date; (y)
the date on which no Advance Principal Balance or Accrued Interest shall be
outstanding; and (z) the date on which all other amounts owed by the Borrowers
under this Agreement to each Lender, each Managing Agent, the Administrative
Agent and any other Indemnified Party or Affected Person (other than contingent
indemnification obligations) shall be paid in full.
“First Priority Interest” means a valid and perfected ownership or security
interest, free and clear of Adverse Claims.
“Foreign Affected Party” means an Affected Person, other than a Lender, that is
not a United States Person.
“Foreign Lender” means a Lender that is not a United States Person.
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Government Receivable” means any Receivable the Obligor of which is a Federal
Government Obligor or a Local Government Obligor.


Exhibit I-13
162989721

--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state, province,
territory or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, including any court, and any Person owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing.
“Group Commitment” means, with respect to any Lender Group, the amount set forth
as the related Committed Lender’s “Commitment” in this Agreement or the
Assumption Agreement, Transfer Supplement or other agreement pursuant to which
the members of such Lender Group became a party hereto, as such amount may be
modified in connection with any subsequent assignment pursuant to
Section 11.1(b) or in connection with a change in the Aggregate Commitment
pursuant to Section 2.1(c).
“Group Commitment Percentage” means with respect to any Lender Group, a fraction
(expressed as a percentage) (i) the numerator of which is the Group Commitment
of such Lender Group and (ii) the denominator of which is the aggregate Group
Commitments of all Lender Groups.
“Herc” has the meaning set forth in the preamble to this Agreement.
“Herc ABL Facility Agreement” means the Credit Agreement, dated as of June 30,
2016, among Herc, the U.S. Subsidiary Borrowers identified therein, the Canadian
Borrowers identified therein, the several banks and other financial institutions
from time to time parties thereto, Citibank, N.A., as administrative agent and
collateral agent, Citibank, N.A., as Canadian agent and as Canadian collateral
agent for the Lenders, Bank of America, N.A., as co-collateral agent, Capital
One National Association, ING Capital LLC, and Wells Fargo Bank, as senior
managing agents, Barclays Bank PLC, Bank of Montreal, BNP Paribas, Credit
Agricole Corporate and Investment Bank, Goldman Sachs Bank USA, JPMorgan Chase
Bank, N.A., Royal Bank of Canada and Regions Bank, as co-documentation agents,
as the same may be amended restated or otherwise modified from time to time.
“Herc Group” means Herc Parent and its direct or indirect Subsidiaries from time
to time.
“Herc Group Material Adverse Effect” means, a material adverse effect on (a) the
business, operations, assets, liabilities, properties or financial condition of
the Herc Group taken as a whole, (b) with respect to the Performance Guarantor
only, the ability of the Performance Guarantor to perform its payment
obligations under this Agreement, including the Performance Guaranty, (c) with
respect to any Originator, the ability of such Originator to perform its
obligations under any Transaction Document to which it is a party, (d) with
respect to the Servicer, the ability of the Servicer to perform its obligations
under any Transaction Document to which it is a party or (e) with respect to any
Originator, the Servicer or the Performance Guarantor, the legality, validity or
enforceability of any Transaction Document to which such Person is a party
(including, with respect to the Performance Guarantor, the Performance
Guaranty).
“Herc Parent” means Herc Holdings Inc., a Delaware corporation and ultimate
parent of the Herc Group.
“Indemnified Amounts” has the meaning set forth in Section 6.1.
“Indemnified Party” has the meaning set forth in Section 6.1.
“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Transaction Party under any Transaction Document and (b) to the extent not
otherwise described in (a), Other Taxes.


Exhibit I-14
162989721

--------------------------------------------------------------------------------




“Independent Director” has the meaning set forth in paragraph 4(c) of Exhibit
IV.
“Independent Manager” has the meaning set forth in paragraph 4(c) of Exhibit IV.
“Information Package” means a report, in substantially the form of Annex A.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors; or (b) any general assignment for the benefit of creditors of a Person,
or composition, marshaling of assets for creditors of a Person, or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors, in each of cases (a) and (b) undertaken under any law (foreign or
domestic), including the Bankruptcy Code or any Canadian Insolvency Legislation.
“Interest Calculation Period” means (a)(i) initially the period commencing on
and including the Closing Date and ending on (and including) the fifteenth
(15th) day of October 2018; and (ii) thereafter, each period beginning on (but
excluding) the fifteenth (15th) day of each month and ending on (and including)
the fifteenth (15th) day of the following month, and (b) on and after the
Facility Maturity Date, such other period (including a period of one (1) day) as
shall be selected from time to time by the Administrative Agent.
“Interest Invoice Due Date” means for any Interest Calculation Period, (a) the
first (1st) Business Day after the fifteenth (15th) day of the calendar month in
which such Interest Calculation Period ended, and (b) on and after the Facility
Maturity Date, each other day selected from time to time by the Administrative
Agent (it being understood that the Administrative Agent may select such
Interest Invoice Due Date to occur as frequently as daily).
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time, and any successor statute of similar import,
together with the regulations thereunder, in each case as in effect from time to
time. References to sections of the Internal Revenue Code also refer to any
successor sections.
“IRS” means the United States Internal Revenue Service.
“Joinder Agreement” means an agreement substantially in the form of Annex H
hereto pursuant to which the Canadian Borrower is joined as an additional
Borrower under this Agreement.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
government or political subdivision or any agency, authority, bureau, central
bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic.
“Lender Group” means each Conduit Lender (if any), together with each Committed
Lender and related Managing Agent.
“Lender Group Fee Letter” has the meaning set forth in Section 2.5.
“Lenders” means the Conduit Lenders and the Committed Lenders.
“LIBO Rate” means for each Lender and with respect to any Interest Calculation
Period, the interest rate per annum determined by the Administrative Agent by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (i) the rate per annum for deposits in US Dollars as


Exhibit I-15
162989721

--------------------------------------------------------------------------------




reported by Bloomberg Finance L.P. and shown on US0001M Screen as the composite
offered rate for London interbank deposits for (x) during any Interest
Calculation Period of twenty-five (25) days or greater, one (1) month, or (y)
for any other Interest Calculation Period, with a maturity comparable to such
Interest Calculation Period (or on any successor or substitute page of such
service, or any successor to or substitute for such service, in either case,
providing rate quotations comparable to those currently provided on such page of
such service, as selected by the Administrative Agent for purposes of providing
quotations of interest rates applicable to US Dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Interest Calculation
Period for an amount comparable to the Advance Principal Balance to be funded at
the Alternate Rate determined by reference to the LIBO Rate during such Interest
Calculation Period by (ii) a number equal to one (1.00) minus the LIBO Rate
Reserve Percentage; provided that the calculation of such LIBO Rate may also be
expressed by the following formula:
Composite of London interbank offered rates shown on
Bloomberg Finance L.P. Screen US0001M or
appropriate successor
Euro-Rate =     ________________________________________________
1.00 - Euro-Rate Reserve Percentage,
where “Euro-Rate Reserve Percentage” means the maximum effective percentage in
effect on such day as prescribed by the Federal Reserve Board for determining
the reserve requirements (including without limitation, supplemental, marginal,
and emergency reserve requirements) with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”). The LIBO Rate shall be
adjusted with respect to any portion of the Advance Principal Balance funded at
the Alternate Rate and based upon the LIBO Rate that is outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date. The applicable Managing Agent (or the Administrative Agent, as
applicable) shall give prompt notice to the Borrowers and the Servicer of the
LIBO Rate as determined or adjusted in accordance herewith (which determination
shall be conclusive absent manifest error.
“Liquidity Advance” means a loan, advance, purchase or other similar action made
by a Liquidity Provider pursuant to a Liquidity Agreement.
“Liquidity Agreement” means any agreement entered into, directly or indirectly,
in connection with or related to, this Agreement pursuant to which a Liquidity
Provider agrees to make loans or advances to, or purchase assets from, a Conduit
Lender (directly or indirectly) in order to provide liquidity or other
enhancement for such Conduit Lender’s Commercial Paper Notes or other senior
indebtedness.
“Liquidity Provider” means each bank, other financial institution or other
Person that is at any time party to a Liquidity Agreement as a lender (or any
participant thereof).
“Local Government Obligor” shall mean any state, provincial or local government,
including counties, cities and towns, any political subdivision of any of the
foregoing, or any agency, department or instrumentality of any the foregoing.
“Lock-Box” means each lock-box maintained by an Account Bank for the purpose of
processing Collections, as listed on Schedule III hereto (as such schedule may
be modified from time to time in connection with the closing or opening of any
Lock-Box in accordance with the terms hereof).


Exhibit I-16
162989721

--------------------------------------------------------------------------------




“Loss and Dilution Reserve” means, at any time, the product of (i) the Loss and
Dilution Reserve Percentage at such time and (ii) the Net Receivables Pool
Balance at such time.
“Loss and Dilution Reserve Percentage” means, at any time, the greater of (i)
the sum of (x) the Dynamic Loss Reserve Percentage as of the most recently ended
Settlement Period and (y) the Dynamic Dilution Reserve Percentage as of the most
recently ended Settlement Period and (ii) the sum of (x) the Reserve Floor
Percentage as of the most recently ended Settlement Period and (y) the product
of the Expected Dilution Ratio and the Dilution Horizon Ratio.
“Loss Horizon” means, on any date, (A) the aggregate billed sales made by the
Originators during the three (3) most recently ended Settlement Periods plus
9/30 times the billed sales made by the Originators during the fourth (4th)
preceding month, divided by (B) the aggregate Outstanding Balance of all Pool
Receivables as of the last day of such month.
“Low Ratings Account Bank” has the meaning set forth in Section 7.3(c).
“Majority Managing Agents” means, at any time, the Managing Agents for the
Lender Groups with Group Commitments that aggregate more than 50% of the
Aggregate Commitment; provided, however, that so long as the Group Commitment of
any single Lender Group is greater than fifty percent (50%) of the Aggregate
Commitment, then “Majority Managing Agents” shall mean a minimum of two Managing
Agents for Lender Groups with Group Commitments that aggregate more than fifty
percent (50%) of the Aggregate Commitment.
“Managing Agent” means each Person acting as agent on behalf of a Lender Group
and designated as a Managing Agent for such Lender Group on the signature pages
to this Agreement or any other Person who becomes a party to this Agreement as a
Managing Agent pursuant to an Assumption Agreement or a Transfer Supplement or
otherwise in accordance with this Agreement.
“Mandatory Prepayment” shall have the meaning set forth therefor in Section
2.4(f).
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, results of operations or properties of either Borrower; (b)
the ability of the Borrowers to perform their obligations under any Transaction
Document to which it is a party; (c) the legality, validity or enforceability of
any Transaction Document; (d) the collectability of a material portion of the
Pool Receivables; or (e) the status, perfection, priority or enforceability of
the Lenders’ or the applicable Borrower’s interest in the Collateral
contemplated hereunder.
“Moody’s” means Moody’s Investors Service, Inc.
“Most Recent Four Quarter Period” means the four fiscal quarter period of Herc
ending on the last date of the most recently completed fiscal year or quarter
for which financial statements of Herc have been (or have been required to be)
delivered under Section 3(f) of Exhibit III.
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) of ERISA to which any Originator or any of its ERISA Affiliates makes or
is obligated to make contributions or with respect to which any Originator or
any of its ERISA Affiliates has any obligation or liability.
“Net Receivables Pool Balance” means, at any time, (a) the Outstanding Balance
of Eligible Receivables at such time minus (b) the Excess Concentration Amount
at such time.


Exhibit I-17
162989721

--------------------------------------------------------------------------------




“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable or, to the extent
payment was made by use of a credit card, the bank or other financial
institution required to make payment to the vendor in respect of transactions
pursuant to such Contract.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Financial Statements” has the meaning set forth in Section 3(f)(i) of
Exhibit III.
“Originator” means each Person from time to time party to a Purchase and
Contribution Agreement as an Originator. As of the Closing Date, Herc and
Cinelease, Inc. are the only Originators that are parties to a Purchase and
Contribution Agreement with the US Borrower. To the extent the Canadian Borrower
shall be added as a Borrower hereunder, the term “Originator” will include any
Canadian Originator.
“Other Connection Taxes” shall mean with respect to any Affected Person, Taxes
imposed as a result of a present or former connection between such Affected
Person and the jurisdiction imposing such Tax (other than connections arising
from such Affected Person having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Transaction Document, or sold or assigned an interest in any
portion of any Advance Principal Balance or Transaction Document.
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Transaction Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 6.3(h)).
“Outstanding Balance” means, with respect to any Receivable, at any time, (i)
for Pool Receivables payable in US Dollars, the outstanding principal balance
thereof at such time, and (ii) for Pool Receivables payable in Canadian Dollars,
the US Dollar Equivalent of the then outstanding principal balance thereof.
“Participant” has the meaning set forth in Section 12.3(a).
“Participant Register” has the meaning set forth in Section 12.3(a).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 (commonly known as the USA PATRIOT Act).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor entity performing similar
functions.
“Performance Guarantor” has the meaning set forth in the preamble to this
Agreement.
“Performance Guaranty” means the unconditional guaranty set forth in Article
VIII by the Performance Guarantor, in favor of the Beneficiaries, of the
performance of the Servicer and each Originator under the Transaction Documents.


Exhibit I-18
162989721

--------------------------------------------------------------------------------




“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to the
provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code or
Section 302 of ERISA, and in respect of which Herc or any of its ERISA
Affiliates contributes or has an obligation to contribute (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to contribute or have an
obligation to contribute).
“Pool Receivable” means a Receivable in the Receivables Pool.
“Program Administration Agreement” means that certain administration agreement
between any Conduit Lender and Program Administrative Agent governing certain
aspects of the administration of such Conduit Lender’s commercial paper facility
or any other agreement having similar purposes, as in effect from time to time.
“Program Administrative Agent” means the Administrative Agent designated for
Lender under the Program Administration Agreement.
“Program Limit” means $250,000,000.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for: (a)
the issuance of one or more letters of credit for the account of any Conduit
Lender, (b) the issuance of one or more surety bonds for which the such Conduit
Lender is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by such Conduit Lender to any Program Support
Provider of the Advance Principal Balance (or portions thereof) maintained by
such Conduit Lender and/or (d) the making of loans and/or other extensions of
credit to any Conduit Lender in connection with such Conduit Lender’s
securitization program contemplated in this Agreement, together with any letter
of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes with respect to each Conduit
Lender any Liquidity Provider and any other Person (other than any customer of
such Conduit Lender) now or hereafter extending credit or having a commitment to
extend credit to or for the account of, or to make purchases from, such Conduit
Lender pursuant to any Program Support Agreement.
“Purchase and Contribution Agreement” means each of (i) the Purchase and
Contribution Agreement, dated as of the date hereof, between the US Borrower, as
“purchaser”, the Originator(s) named therein as “seller(s)”, and the collection
agent named therein, and (ii) to the extent the Canadian Borrower is added as an
additional Borrower hereunder, the Purchase and Contribution Agreement, dated as
of the date such Canadian Borrower becomes an additional Borrower hereunder,
between the Canadian Borrower, as “purchaser”, the Originator(s) named therein
as “seller(s)”, and the collection agent named therein, in each case as amended,
restated, supplemented or otherwise modified from time to time.
“Purchasing Committed Lender” has the meaning set forth in Section 12.3(b) of
this Agreement.
“Receivable” means any indebtedness and other obligations of any Obligor arising
under a Contract, whether constituting an account, chattel paper, instrument or
general intangible, arising from the non-


Exhibit I-19
162989721

--------------------------------------------------------------------------------




wholesale sale of goods and/or the rendering of services by any Originator to
such Obligor, and includes the obligation of the Obligor thereon to pay any
finance charges, fees and other charges with respect thereto, including, without
limitation, with respect to any Unbilled Receivables, 100% of the amount to be
or thereafter invoiced to the Obligor.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
purchased by the Borrowers pursuant to the Purchase and Contribution Agreements.
“Register” has the meaning set forth in Section 12.3(e).
“Regulatory Change” means any treaty, law, rule, regulation or guideline of any
jurisdiction or any directive or request of any Governmental Authority (whether
or not having the force of law).
“Related Security” means, with respect to any Pool Receivable, each of the
following:
(a)    all instruments and chattel paper that may evidence such Receivable;
(b)    all of the applicable Borrower’s interest in any merchandise (including
returned merchandise) relating to any sale giving rise to such Receivable
(c)    all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with any UCC
financing statements filed against an Obligor describing any collateral securing
such Receivable or similar filings relating thereto;
(d)    all of the applicable Borrower’s rights, interests and claims under the
Contract(s) with respect to such Receivable and all guaranties, indemnities,
insurance and other agreements (including the related Contract), supporting
obligations (as defined in the UCC) or arrangements of whatever character from
time to time supporting or securing payment of such Receivable or otherwise
relating to such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise;
(e)    the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor; and
(f)    all of the applicable Borrower’s right, title and interest in and to each
Purchase and Contribution Agreement, including (i) all monies due or to become
due thereunder to such Borrower from any Originator and (ii) all rights,
remedies, powers, claims and privileges of such Borrower against any Originator
thereunder or in connection therewith; and
(g)    all proceeds of the foregoing.
“Reserve Floor Percentage” means, for any date, the sum of (a) fifteen percent
(15%) plus (b) the product of (i) the average of the Dilution Ratios for the
twelve (12) most recently ended Settlement Periods, multiplied by (ii) the
Dilution Horizon Ratio computed as of the last day of the most recently ended
Settlement Period.
“Sanctioned Jurisdiction” means any country or territory that is the subject of
a comprehensive embargo under Sanctions (currently, Iran, Cuba, Syria, North
Korea and the Crimea region of Ukraine).


Exhibit I-20
162989721

--------------------------------------------------------------------------------




“Sanctioned Person” means any Person subject or target of any Sanctions.
“Sanctions” has the meaning set forth in the definition of “Anti-Money
Laundering Laws”.
“SEC” means the U.S. Securities and Exchange Commission.
“Secured Obligations” means the Advances and all other payment obligations to
the Secured Parties pursuant to this Agreement and the other Transaction
Documents.
“Secured Parties” means the Lenders, the Managing Agents and the Administrative
Agent.
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicing Fee” shall mean the fee referred to in Section 7.6.
“Servicing Fee Rate” shall mean the rate referred to in Section 7.6.
“Settlement Date” means for any Settlement Period, (a) the third (3rd) Business
Day after the fifteenth (15th) day of the following calendar month, and (b) on
and after the Facility Maturity Date, each other day selected from time to time
by the Administrative Agent (it being understood that the Administrative Agent
may select such Settlement Date to occur as frequently as daily).
“Settlement Period” means (a)(i) initially the period commencing on and
including the Closing Date and ending on (and including) the last day of
September 2018; and (ii) thereafter, each period beginning on the first (1st)
day of each calendar month and ending on (and including) the last day of such
calendar month and (b) on and after the Facility Maturity Date, such other
period (including a period of one (1) day) as shall be selected from time to
time by the Administrative Agent.
“Specified Matter” means this Agreement, any other Transaction Document, the
ownership, maintenance or financing of the Advance Principal Balance, any
portion of Advance Principal Balance, the Pool Receivables, the payment of any
amount due thereunder, or any obligation to advance or otherwise remit funds
hereunder or to or for the benefit of a Lender under a Liquidity Agreement or
other Program Support Agreement.
“Spot FX Conversion Rate” means, with respect to any day, the end of day spot
rate quoted on the second Business Day immediately preceding such day on
Bloomberg FX screen page “FIXI” (or such other comparable screen page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate) for the provision of US Dollars in exchange for Canadian
Dollars on such day (or, if applicable, the next succeeding Business Day).
“Standard & Poor’s” means Standard & Poor’s Global Ratings and any successor
thereto.
“Sub-Servicer” has the meaning set forth therefor in Section 7.1(d).
“Subsidiary” means, as to any Person, (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
capital stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and
(ii) any


Exhibit I-21
162989721

--------------------------------------------------------------------------------




partnership (a) the sole general partner or the managing general partner of
which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are that Person or one or more Subsidiaries of that Person (or
any combination thereof).
“Tangible Net Worth” has the meaning specified in the Purchase and Contribution
Agreement.
“Taxes” means any all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Total Reserves” means, at any time, the sum of (i) the Loss and Dilution
Reserve, (ii) the Yield and Servicing Fee Reserve and (iii) the Canadian Foreign
Exchange Reserve.
“Tranched Advance Lender” has the meaning set forth therefor in Section 2.2(e).
“Transaction Documents” means this Agreement (including the Performance Guaranty
contained herein), each Purchase and Contribution Agreement, each Fee Letter,
each Account Control Agreement, each lien release agreement, each Beneficial
Ownership Certification and all other material certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered from time to time under or in connection with this Agreement, in each
case as the same may be amended, supplemented or otherwise modified from time to
time in accordance with their respective terms.
“Transaction Party” means each Borrower, each Originator and the Performance
Guarantor.
“Transfer Supplement” has the meaning set forth in Section 12.3(b) of this
Agreement.
“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions; provided, that, with respect to the Canadian
Borrower or any Canadian Originator, the term shall include the Personal
Property Security Act in force in the applicable province (other than the
Province of Quebec) or territory of Canada or, for the Province of Quebec, the
Civil Code of Quebec in force in such province.
“Unbilled Receivable” means a Pool Receivable which is fully earned (that, as to
which all services which are the subject of such Pool Receivable have been
rendered in full and/or all goods which are the subject of such Pool Receivable
have been delivered to the Obligor) and is accounted for on the Originator’s
books and records as unbilled revenue in accordance with its then current
financial accounting practices but for which, at the time of determination, an
invoice or any other evidence of the obligation of such Obligor thereunder has
not been duly submitted to such Obligor for payment of the amount thereof; it
being understand that a Pool Receivables ceases being an “Unbilled Receivable”
once it is invoiced.
“Unbilled Receivables Excess Amount” means, at any time, the amount by which the
Outstanding Balance of Unbilled Receivables that are Eligible Receivables
exceeds 27.50% of the aggregate Outstanding Balance of all Eligible Receivables.
“United States” means the United States of America.
“United States Person” means any Person that is a “United States person” within
the meaning of Section 7701(a)(30) of the Internal Revenue Code.


Exhibit I-22
162989721

--------------------------------------------------------------------------------




“Unmatured Event of Default” means an event that, with the giving of notice or
lapse of time, or both, would constitute an Event of Default.
“Unused Fee” shall have the meaning set forth in the Lender Group Fee Letter.
“Upfront Fee” shall have the meaning set forth in the Administrative Agent Fee
Letter.
“US Dollar” means the lawful currency of the United States of America.
“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in US Dollars, such amount, and (b) with respect to any
amount denominated in Canadian Dollars, the equivalent amount in US Dollars
determined by the Administrative Agent, on the basis of the Spot FX Conversion
Rate.
“Voluntary Prepayment” shall have the meaning set forth therefor in Section
2.4(f).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield and Servicing Fee Reserve” means, at any time, the product of (i) the
Yield and Servicing Reserve Percentage as of the most recently ended Settlement
Period and (ii) the Net Receivables Pool Balance at such time.
“Yield and Servicing Reserve Percentage” means, at any time:
(2.25 x (BR + SFR) x DSO)/360
where:
BR    =    the Base Rate as of the last day of the most recent Interest
Calculation Period,
DSO    =    the Days Sales Outstanding as of the last day of the most recent
                Settlement Period and
SFR     =     Servicing Fee Rate.
Other Terms; Construction. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. Unless the context otherwise requires, (i)
“or” means “and/or,” the singular of any word includes the plural and vice
versa, (ii) the word “including” (and with correlative meaning “include” and
“includes”) means including without limitation, (iii) references to any Law
refer to that applicable Law as amended from time to time and include any
successor Law; (iv) references to any agreement refer to that agreement as from
time to time amended, restated, supplemented or modified or as the terms of such
agreement are waived in accordance with its terms and (v) references to any
Person mean such Person or, if applicable, that Person’s permitted successors
and assign. Unless otherwise indicated, all Section, Annex, Exhibit and Schedule
references in this Exhibit I are to Sections of and Annexes, Exhibits and
Schedules to this Agreement. As used in this Agreement, the terms “herein,”
“herewith,” “hereof” and similar are references to this Agreement, taken as a
whole; and the words “shall” and “will” have identical meanings.


Exhibit I-23
162989721

--------------------------------------------------------------------------------




Material Changes in GAAP. The Performance Guarantor and the Borrowers shall
procure that each set of financial statements delivered by it pursuant to
Exhibit IV is prepared using GAAP, accounting practices and financial reference
periods consistent with those applied in the preparation of the Original
Financial Statements (and without giving effect to any “Accounting Change” (as
defined below), unless otherwise provided in an amendment entered into as
contemplated below). In the event that any Accounting Change shall occur and
such change has a material impact on any of the calculations of financial
covenants, standards or terms in this Agreement, then Herc, the Borrowers, the
Servicer and the Administrative Agent agree to enter into negotiations in order
to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
financial conditions of Herc and the Borrowers shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by Herc, the
Borrowers, the Servicer and the Administrative Agent, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.




Exhibit I-24
162989721

--------------------------------------------------------------------------------






EXHIBIT II
CONDITIONS PRECEDENT
1.    Conditions Precedent to Effectiveness. The effectiveness of this Agreement
is subject to the Administrative Agent’s having received, on or before the date
hereof, each of the following items, each of which must be in form and substance
(including the date thereof) reasonably satisfactory to the Administrative
Agent:
(a)Fully-executed copies of this Agreement, the Purchase and Contribution
Agreement for the US Borrower, an Account Control Agreement for each
Concentration Account and each Collection Account - Class A, the Powers of
Attorney required pursuant to Sections 7.4(b) and 10.7, and each Fee Letter,
each duly executed and delivered by the parties thereto;
(b)A certificate of an appropriate officer, director or manager, as applicable,
of the US Borrower, each Originator, the Performance Guarantor and the Servicer,
dated as of the date hereof, each certifying (i) the resolutions of the Board of
Directors or Managers or other appropriate body of the US Borrower, such
Originator, the Performance Guarantor or the Servicer, as applicable,
authorizing the execution, delivery and performance by it of the Transaction
Documents to which it is a party; (ii) the occurrence of any other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the other Transaction Documents; and (iii) the certificate of
incorporation or formation, by-laws, limited liability company agreement or
other applicable organizational documents of the US Borrower, such Originator,
the Performance Guarantor or the Servicer, as applicable;
(c)A certificate of an appropriate officer, director or manager, as applicable,
of the US Borrower, each Originator, the Performance Guarantor and the Servicer,
dated as of the date hereof, certifying (i) the names and true signatures of its
officers who are authorized to sign the Transaction Documents, (ii) as to the
truth and correctness in all material respects of the representations and
warranties made by the US Borrower, such Originator, the Performance Guarantor
or the Servicer, as applicable, in the Transaction Documents, and (iii) as to
the absence of any Unmatured Events of Default or Events of Default;
(d)Completed UCC search reports, dated a date prior to, but reasonably near the
date hereof, listing all financing statements filed in all jurisdictions
referred to in subsection (e) below that name an Originator or the US Borrower
as debtor, together with copies of such financing statements showing no Adverse
Claims on any Pool Receivables other than the Receivables listed on Schedule VI;
(e)Acknowledgment copies of proper termination statements (Form UCC-3), any
other relevant filings and such other documentation necessary or desirable to
evidence the release of all security interests, ownership and other rights of
any Person previously granted by any Originator in the Pool Receivables or any
Related Security (other than the Receivables listed on Schedule VI);
(f)Proper financing statements, suitable for filing under the UCC of all
jurisdictions necessary in order to perfect the interests of the US Borrower and
the Administrative Agent, for the benefit of the Lenders, contemplated by this
Agreement and the Purchase and Contribution Agreement executed by the US
Borrower;
(g)Legal opinions of counsel for the Borrowers, the Servicer, each Originator
and the Performance Guarantor, each dated as of the date hereof and addressed to
the Lenders and the Administrative Agent, from: (i) Jones Walker LLP, counsel to
the Borrowers, the Servicer, the Performance Guarantor and the Originators, as
to (A) creation and perfection of security interests, (B) certain corporate
matters (including enforceability, non-contravention of organizational
documents, material agreements and laws, and


Exhibit II-1
162989721

--------------------------------------------------------------------------------




Investment Company Act matters), and (C) certain true sale and non-consolidation
matters; and (ii) Childs Watson & Gallagher, PLLC, special Nevada counsel to
Cinelease, Inc., as to perfection of security interests and certain corporate
matters;
(h)The results of an audit or field exam (performed by representatives of the
Administrative Agent) of the Servicer’s collection, operating and reporting
systems, the Credit and Collection Guidelines, historical receivables data and
accounts, including satisfactory results of a review of the Servicer’s operating
location(s);
(i)Evidence of payment by the Borrowers of all accrued and unpaid fees
(including those contemplated by each Fee Letter), costs and expenses to the
extent due and payable on or prior to the Closing Date;
(j)Good standing (or comparable) certificates with respect to each of the
Borrowers, the Servicer, the Performance Guarantor and the Servicer issued by
the Secretary of State (or a comparable official) of the jurisdiction of each
such Person’s organization or formation, each dated as of a date prior to, but
reasonably near the date hereof;
(k)With respect to any of the US Borrower, the Servicer, the Performance
Guarantor or any Originator that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to such Person delivered at least five (5) days prior to the date
hereof;
(l)Documentation and other information reasonably requested by any Lender in
connection with applicable “know your customer” and anti-money laundering rules
and regulations, delivered at least five (5) days prior to the date hereof;
(m)Any necessary third party (including any Governmental Authority) consents to
the closing of the transactions contemplated by this Agreement and the other
Transaction Documents on behalf of the US Borrower, the Servicer, the
Performance Guarantor and the Originators;
(n)Audited consolidated statements of operations and cash flows and consolidated
balance sheet of Herc Parent and its Subsidiaries for the fiscal year ended on
December 31, 2017, audited by a nationally recognized accounting firm, setting
forth in each case figures for the corresponding period in the preceding fiscal
year (if any), and all annual, quarterly and periodic reports filed by Herc
Parent with the SEC since such date (it being understood that such SEC reports
shall be deemed delivered on the date of posting of such reports on Herc
Parent’s investor relations website or by Herc Parent providing a link to such
reports on its investor relations website);
(o)Evidence, satisfactory to the Administrative Agent, that (i) each
Concentration Account and each Collection Account - Class A has been established
in the name of the US Borrower or has been duly assigned to the US Borrower, and
is subject to an Account Control Agreement, (ii) each Collection Account - Class
B has been established in the name of one of the Originators or the US Borrower
or has been duly assigned to one of the Originators or to the US Borrower and,
if such Collection Account - Class B is in the name of an Originator, that such
Collection Account - Class B is being held by such Originator for the benefit of
the US Borrower pursuant to arrangements satisfactory to the Administrative
Agent, and (iii) each Collection Account is subject to an automatic sweep as
required pursuant to Section 7.3(a);
(p)A pro forma settlement statement prepared with respect to the initial
Advance;


Exhibit II-2
162989721

--------------------------------------------------------------------------------




(q)A certified copy (in form and substance reasonably acceptable to the Agent)
of a policy of insurance covering crime, fraud, dishonesty, fidelity and forgery
by employees of Herc and its Subsidiaries, in an amount at least equal to $1
million and in any event customary for companies in the same industry and
business as Herc and its Subsidiaries; and
(r)Such other information with respect to the Pool Receivables and such other
approvals or documents, in each case, as the Administrative Agent or any Lender
may reasonably request.
2.    Conditions Precedent to All Advances and Releases of Funds. Each Advance
and each release of funds to the Borrowers pursuant to Section 2.4(b) shall be
subject to satisfaction of the further conditions precedent that:
(a)    In the case of each Advance (i) the Servicer shall have delivered to the
Administrative Agent and each Managing Agent on or before the date of such
Advance, in form and substance reasonably satisfactory to the Administrative
Agent, the most recently completed Information Package, as applicable,
supplemented to reflect the level of Aggregate Advance Principal Balance and
related reserves and the calculation of the Aggregate Advance Principal Balance
and the Advance Principal Balance of each Lender after giving effect to such
Advance and (ii) the Borrowers shall have delivered to the Administrative Agent
a completed Borrowing Request in accordance with Section 2.2;
(b)    In the case of each Advance or release of funds from a Concentration
Account pursuant to Section 2.4(b), on the date of such Advance or release of
funds, the following statements shall be true and correct (and both delivery of
the Borrowing Request and acceptance of the proceeds of such Advance or the
direction to release funds from the Concentration Account pursuant to Section
2.4(b) shall be deemed to be a representation and warranty by the Borrowers and
the Servicer that such statements are then true and correct):
(i)    the representations and warranties contained in Exhibit III to this
Agreement are true and correct in all material respects on and as of the date of
such Advance as though made on and as of such date (except to the extent that
such representations and warranties relate expressly to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided, that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty that itself contains a materiality threshold;
(ii)    no Event of Default or Unmatured Event of Default exists or would result
from such Advance or release of funds, as applicable;
(iii)    no Borrowing Base Deficiency currently exists or would result from such
Advance or release of funds pursuant to Section 2.4(b); and
(iv)    each Borrower, each Originator, the Performance Guarantor and the
Servicer are each in compliance with its covenants set forth herein and in each
of the other Transaction Documents to which it is a party;
(c)    In the case of each Advance, on the date of such Advance, the following
statements shall be true and correct (and both delivery of the Borrowing Request
and acceptance of the proceeds of such Advance shall be deemed to be a
representation and warranty by the Borrowers that such statements are then true
and correct):


Exhibit II-3
162989721

--------------------------------------------------------------------------------




(i)    before and after giving effect to such Advance, (1) the Aggregate Advance
Principal Balance does not exceed the Aggregate Commitment and (2) there is no
Borrowing Base Deficiency;
(ii)    before and after giving effect to such Advance, the outstanding
aggregate Advance Principal Balance of each Lender Group will not exceed such
Lender Group’s Group Commitment; and
(iii)    the Facility Maturity Date has not occurred;
(d.)No claim has been asserted or proceeding commenced challenging any of the
Transaction Documents;
(e.)There shall have been no Material Adverse Effect since the preceding Advance
(or, in the case of the first Advance, since the Closing Date);
(f.)Prior to making such Advance, the Borrowers shall have satisfied all of the
conditions therefor set forth in Section 3.1 of the Agreement and Part 1 of this
Exhibit II; and
(g.)All terms and conditions of the Purchase and Contribution Agreements
required to be satisfied in connection with such sale, if any, of each Pool
Receivable being pledged hereunder on such Borrowing Date, including, without
limitation, the perfection of the applicable Borrower’s interests therein, shall
have been satisfied and all filings (including, without limitation, real
property and UCC filings, if any) required to be made by any Person and all
actions required to be taken or performed pursuant to the terms of the Purchase
and Contribution Agreements in any jurisdiction to give the applicable Borrower
a first priority perfected security interest in such Pool Receivable (subject to
the security interests on Schedule VI) and the proceeds thereof shall have been
made, taken or performed.
3.    Conditions Precedent to Addition of Canadian Borrower. The addition of the
Canadian Borrower as an additional Borrower under this Agreement is subject to
the Administrative Agent’s having received, on or before the date of such
addition, each of the following items, each of which must be in form and
substance (including the date thereof) reasonably satisfactory to the
Administrative Agent:
(a)Fully-executed copies of a Joinder Agreement in the form of Annex H hereto, a
Purchase and Contribution Agreement between the Canadian Borrower and the
Originator with respect thereto, an Account Control Agreement (which, for each
Canadian bank Account, shall be a Blocked Account Agreement) for any new
Concentration Account and any new Collection Account - Class A, Powers of
Attorney for the Canadian Borrower required pursuant to Sections 7.4(b) and
10.7, and any amendment to the Fee Letter as may be required by the Agent and
the Lenders, each duly executed and delivered by the parties thereto;
(b)A certificate of an appropriate officer, director or manager, as applicable,
of the Canadian Borrower and each Canadian Originator, dated as of the date of
the addition of the Canadian Borrower hereto, each certifying (i) the
resolutions of the Board of Directors or Managers or other appropriate body of
the Canadian Borrower or such Originator, as applicable, authorizing the
execution, delivery and performance by it of the Transaction Documents to which
it is a party; (ii) the occurrence of any other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, such Joinder
Agreement and the other Transaction Documents; and (iii) the certificate of
incorporation or formation, by-laws, limited liability company agreement or
other applicable organizational documents of the Canadian Borrower or such
Canadian Originator, as applicable;


Exhibit II-4
162989721

--------------------------------------------------------------------------------




(c)A certificate of an appropriate officer, director or manager, as applicable,
of the Canadian Borrower and each Canadian Originator, dated as of the date of
the addition of the Canadian Borrower hereto, certifying (i) the names and true
signatures of its officers who are authorized to sign the Transaction Documents,
(ii) as to the truth and correctness in all material respects of the
representations and warranties made by the Canadian Borrower or such Originator,
as applicable, in the Transaction Documents, and (iii) as to the absence of any
Unmatured Events of Default or Events of Default;
(d)Completed UCC search reports, dated a date prior to, but reasonably near the
date hereof, listing all financing statements filed in all jurisdictions
referred to in subsection (e) below that name the Canadian Borrower or each
Canadian Originator as debtor, together with copies of such financing statements
showing no Adverse Claims on any Pool Receivables other than, if applicable, the
Receivables listed on Schedule VI;
(e)Acknowledgment copies of proper termination statements (Form UCC-3), any
other relevant filings and such other documentation necessary or desirable to
evidence the release of all security interests, ownership and other rights of
any Person previously granted by such Originator in the Pool Receivables or any
Related Security (other than the Receivables listed on Schedule VI);
(f)Proper financing statements, suitable for filing under the UCC of all
jurisdictions necessary in order to perfect the interests of the Canadian
Borrower and the Administrative Agent, for the benefit of the Lenders,
contemplated by this Agreement and the Purchase and Contribution Agreement
entered into by the Canadian Borrower;
(g)Legal opinions of counsel for the Canadian Borrower and each Canadian
Originator, each dated as of the date of the addition of the Canadian Borrower
hereto and addressed to the Lenders and the Administrative Agent, from: (i)
McMillian LLP, special Canadian counsel to the Canadian Borrower and each
Canadian Originator to (A) creation and perfection of security interests and (B)
certain corporate matters, and (ii) Jones Walker LLP, counsel to Herc, as to
certain corporate matters;
(h)Evidence of payment by the Borrowers of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent due and payable on or prior to the date of the addition of the Canadian
Borrower hereto;
(i)Good standing (or comparable) certificates with respect to each of the
Canadian Borrower and each Canadian Originator issued by the Secretary of State
(or a comparable official) of the jurisdiction of each such Person’s
organization or formation, each dated as of a date prior to, but reasonably near
the date of the addition of the Canadian Borrower hereto;
(j)To the extent the Canadian Borrower or any Canadian Originator qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, a Beneficial
Ownership Certification in relation to such Person delivered at least five (5)
days prior to the date of the addition of the Canadian Borrower hereto;
(k)Documentation and other information reasonably requested by any Lender in
connection with applicable “know your customer” and anti-money laundering rules
and regulations insofar as they relate to the Canadian Borrower, any Canadian
Originator or the business of the Servicer in Canada, delivered at least five
(5) days prior to the date of the addition of the Canadian Borrower hereto;
(l)Any necessary third party (including any Governmental Authority) consents to
the addition of the Canadian Borrower hereto or the transactions contemplated by
this Agreement and the other Transaction Documents on behalf of the Canadian
Borrower and the Canadian Originators;


Exhibit II-5
162989721

--------------------------------------------------------------------------------




(m)Evidence, satisfactory to the Administrative Agent, that (i) each new
Concentration Account and each new Collection Account - Class A has been
established in the name of the Canadian Borrower or has been duly assigned to
the Canadian Borrower, and is subject to an Account Control Agreement (which,
for each Canadian Bank Account, shall be a Blocked Account Agreement), (ii) each
new Collection Account - Class B has been established in the name of a Canadian
Originator or the Canadian Borrower or has been duly assigned to one of the
Canadian Originators or the Canadian Borrower and, if such Collection Account -
Class B is in the name of such Originator, that such Collection Account - Class
B is being held by such Originator for the benefit of the Canadian Borrower
pursuant to arrangements satisfactory to the Administrative Agent, and (iii)
each new Collection Account is subject to an automatic sweep as required
pursuant to Section 7.3(a);
(n)A pro forma settlement statement prepared with respect to the initial Advance
following the addition of the Canadian Borrower hereto; and
(o)Such other information with respect to Canadian Borrower, any Canadian
Originator or the related Pool Receivables and such other approvals or
documents, in each case, as the Administrative Agent or any Lender may
reasonably request.








Exhibit II-6
162989721

--------------------------------------------------------------------------------






EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Borrowers. Each of the Borrowers
represents and warrants to each Lender, each Managing Agent and the
Administrative Agent, on and as of the Closing Date and the date of each
subsequent Advance, as follows:
(a)    Each Borrower is duly formed, validly existing and in good standing under
the laws of its jurisdiction of organization, and it is duly qualified to do
business in each jurisdiction where the conduct of its business requires it to
be so qualified, except where the failure to be so qualified would not have a
Material Adverse Effect.
(b)    The execution, delivery and performance by each Borrower of this
Agreement and the other Transaction Documents to which it is a party, including
its use of the proceeds of Advances, (i) are within its powers; (ii) have been
duly authorized by all necessary organizational action; (iii) do not contravene
or result in a default under or conflict with (A) its constitutional documents;
(B) any law, rule or regulation applicable to it except where such
contravention, default or conflict would not have a Material Adverse Effect; (C)
any indenture, loan agreement, mortgage, deed of trust or other material
agreement or instrument to which it is a party or by which it is bound; or (D)
any order, writ, judgment, award, injunction or decree binding on or affecting
it or any of its property; and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties except under the
Transaction Documents. This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by it.
(c)    Except as permitted by this Agreement, the Borrowers have not engaged,
and do not presently engage, in any activity other than the activities
undertaken pursuant to or as contemplated by the Transaction Documents, nor has
either Borrower entered into any agreement other than the Transaction Documents
and any agreement necessary to undertake any activity pursuant to the
Transaction Documents.
(d)    No authorization, approval, consent, order or other action by, and no
notice to or filing with, any Governmental Authority or other Person that has
not been made or obtained is required for the due execution, delivery and
performance by the Borrowers of this Agreement or any other Transaction Document
to which it is a party, other than the filing of the UCC financing statements
and continuation statements.
(e)    Each of this Agreement and the other Transaction Documents to which
either Borrower is a party constitutes its legal, valid and binding obligation
enforceable against such Borrower in accordance with its respective terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(f)    There is no pending or, to the Borrowers’ knowledge, threatened action or
proceeding affecting either Borrower or any of its properties before any
Governmental Authority or arbitrator.
(g)    The applicable Borrower owns all right, title and interest in, to and
under the Pool Receivables, Related Security and Collections, free and clear of
any Adverse Claim (other than any Adverse Claim arising solely as a result of
any action taken by any Lender, any Managing Agent or the Administrative Agent
and other than with respect to the Receivables set forth on Schedule VI). This
Agreement creates a security interest in favor of the Administrative Agent, for
the benefit of each Lender Group, in the Pool Receivables, Related Security,
Collections and other Collateral and the Administrative Agent, for the benefit
of each Lender Group, has a First Priority Security Interest in the Pool
Receivables, Related Security,


Exhibit III-1
162989721

--------------------------------------------------------------------------------




Collections and other Collateral (other than the Receivables set forth on
Schedule VI). No effective financing statement covering any Pool Receivable is
on file in any recording office, except those (i) filed in favor of a Borrower
pursuant to a Purchase and Contribution Agreement and the Administrative Agent
pursuant to this Agreement or (ii) listed on Schedule VI.
(h)    No Information Package (if prepared by the Borrowers or one of its
Affiliates acting as Servicer) or other written information, exhibit, financial
statement, document, book, record or report furnished by or on behalf of the
Borrowers to the Administrative Agent, any Managing Agent or any Lender in
connection with this Agreement or any other Transaction Document to which it is
a party and in each case as modified or supplemented by other information so
furnished when taken as a whole contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Borrowers represent
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time of preparation (it being understood that
such projections may vary from the actual results and that such variances may be
material); provided, further, that, with respect to pro forma financial
information, the Borrowers represent only that such information was prepared in
good faith in accordance with assumptions and requirements of GAAP for pro forma
presentation and based upon such other assumptions that are believed to be
reasonable at the time of preparation and, to the extent material, are disclosed
as part of such pro forma financial information. It is understood that (i) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about the Borrowers and their Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (1) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Borrowers and (2) such assumptions were
believed by such management to be reasonable and (ii) such forecasts, estimates,
pro forma information and statements, and the assumptions on which they were
based, may or may not prove to be correct.
(i)    The “location” (as defined in the UCC) of the US Borrower is Delaware or
such other jurisdiction as notified to the Administrative Agent in accordance
with this Agreement. The principal place of business, chief executive office and
registered office of each Borrower is at the address(es) referred to in Section
1(b) of Exhibit IV or such other location as such Borrower or the Servicer may
notify the Administrative Agent. The office where each Borrower keeps its
records concerning the Pool Receivables is at the address(es) referred to in
Section 1(b) of Exhibit IV or such other location as such Borrower or the
Servicer may notify the Administrative Agent.
(j)    None of the Originators or the Borrowers have granted to any Person,
other than the Administrative Agent, for the benefit of each Lender Group, as
contemplated by this Agreement, dominion and control of any Concentration
Account or any Collection Account, or, in each case, the right to take control
of any such account at a future time or upon the occurrence of a future event.
(k)    Neither Borrower is in violation of any order of any court, arbitrator or
Governmental Authority binding on such Borrower.
(l)    No proceeds of any Advance will be used for any purpose that violates
Regulations T, U or X of the Federal Reserve Board.


Exhibit III-2
162989721

--------------------------------------------------------------------------------




(m)    Each Pool Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance is an Eligible Receivable.
(n)    No event has occurred and is continuing that constitutes Event of Default
or an Unmatured Event of Default, and no event would result from an Advance in
respect of the Pool Receivables or from the application of the proceeds
therefrom that constitutes Event of Default or an Unmatured Event of Default.
(o)    Each Borrower will account for each Advance secured by the Pool
Receivables hereunder in its books and financial statements a debt of the
Borrowers, allocated between the Borrowers as the Borrowers shall determine.
(p)    Each Borrower has complied in all material respects with the applicable
Credit and Collection Guidelines with regard to each Pool Receivable.
(q)    Each Borrower’s complete limited liability company, or unlimited
liability company, as applicable, name is set forth in the preamble to this
Agreement, and it does not use and has not during the last year used any other
company name, trade name, doing-business name or fictitious name, except as set
forth on Schedule IV and except for names first used after the date of this
Agreement and set forth in a notice delivered to the Administrative Agent
pursuant to Section 1(j)(v) of Exhibit IV.
(r)    Neither Borrower (i) is, or is controlled by, a company required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended, or (ii) is a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”). In determining that neither
Borrower is a “covered fund” under the Volcker Rule, each Borrower is entitled
to rely on the exemption from the definition of “investment company” as set
forth in Section 3(c)(5)(A) or (B) of the Investment Company Act of 1940, as
amended (although other exceptions and exclusions may apply).
(s)    No grant of a security interest hereunder constitutes a fraudulent
transfer or conveyance under any United States or Canadian federal or applicable
state or provincial bankruptcy of insolvency Laws or is otherwise void or
voidable under such or similar Laws or principles or for any other reason.
(t)    Each remittance of Collections by or on behalf of the Borrowers pursuant
to the Transaction Documents and any related accounts or amounts owing hereunder
in respect of the Advances will have been (i) in payment of a debt incurred by
the Borrowers in the ordinary course of business or financial affairs of the
Borrowers and (ii) made in the ordinary course of business or financial affairs
of the Borrowers.
(u)    Since its most recent fiscal year end, there has been no change in the
business, operations, financial condition, properties or assets of either
Borrower that would have a Material Adverse Effect.
(v)    The Borrowers have no Debt (whether matured or unmatured) outstanding
other than pursuant to the Transaction Documents (including the Company Notes).
(w)    The US Borrower is treated as an entity that is disregarded as separate
from its owner (as defined in Treasury Regulation Section 301.7701-2(a)) for
United States federal income tax purposes. The entity from which the US Borrower
is disregarded as a separate entity is a United States Person.
(x)    Each Borrower has filed all material Tax returns and reports required by
Law to be filed by it and has timely paid all Taxes, governmental charges and
energy surcharges at any time owing, except for


Exhibit III-3
162989721

--------------------------------------------------------------------------------




Taxes, charges or surcharges that are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
relevant GAAP shall have been set aside on its books.
(y)    (i)    Each Borrower is in compliance with all Laws applicable to it
except where such non-compliance could not reasonably be expected to have a
Material Adverse Effect;
(ii)    To the extent applicable, except as would not reasonably be expected to
have a Material Adverse Effect, each of the Borrowers is, and to the knowledge
of the Borrowers, their directors and managers, as applicable, are, in
compliance with Anti-Corruption Law and Anti-Money Laundering Law; and
(iii)    None of either Borrower or any of their respective Subsidiaries or, to
the knowledge of the Borrowers, any Originator or any of its respective
Subsidiaries or the respective directors or officers of either Borrower, any
Originator or their respective Subsidiaries is (1) a Sanctioned Person, or (2)
except as would not reasonably be expected to have a Material Adverse Effect, is
organized or resident in a Sanctioned Jurisdiction, in each case in violation of
applicable Sanctions.
(z)    As of the Closing Date, the information included in the Beneficial
Ownership Certification for each of the Borrowers, the Servicer, the Performance
Guarantor and each Originator is true and correct in all respects.
(aa)    The Borrowers have given fair consideration and reasonably equivalent
value in exchange for the sale of the Pool Receivables under the Purchase and
Contribution Agreements.
(bb)    The Borrowers have not delivered, in writing or orally, to any
nationally recognized statistical rating organization providing or proposing to
provide a rating to, or monitoring the rating of, any Conduit Lender’s
commercial paper, any transaction information without providing such transaction
information to the Administrative Agent prior to delivery to such nationally
recognized statistical rating organization and have not participated in any oral
communications with respect to transaction information with such nationally
recognized statistical rating organizations without the participation of a Rule
17g-5 representative of the Administrative Agent.
(cc)     The Borrowers shall not amend any Borrower Assigned Agreement without
the consent of the Administrative Agent.
(dd)     (i) None of the Borrowers or any of their ERISA Affiliates sponsors,
maintains, contributes to, or has within the immediately preceding two (2)
calendar years sponsored, maintained or contributed to, any Plans or
Multiemployer Plans, (ii) no ERISA Events have occurred within the immediately
preceding two (2) calendar years, and (iii) no lien has been imposed, or is
reasonably expected to be imposed on any Borrower or any of their ERISA
Affiliates under ERISA or section 430 of the Internal Revenue Code that, in the
case of (i), (ii) or (iii) either individually or in the aggregate, has resulted
or is reasonably expected to result in a Herc Group Material Adverse Effect.  As
of the Closing Date, neither any Borrower nor any of their ERISA Affiliates has
or reasonably expects to have any obligation or liability with respect to Title
IV of ERISA which has resulted in or is reasonably expected to result in a Herc
Group Material Adverse Effect.


Exhibit III-4
162989721

--------------------------------------------------------------------------------




2.    Representations and Warranties of the Servicer. The Servicer represents
and warrants to each Lender, each Managing Agent and the Administrative Agent,
on and as of the Closing Date, the date of each subsequent Advance, as follows:
(a)    The Servicer is a corporation duly formed, validly existing and in good
standing under the laws of its jurisdiction of organization, and it is duly
qualified to do business and is in good standing as a foreign corporation in
every jurisdiction where the nature of its business requires it to be so
qualified, except where the failure to be so qualified would not have a Herc
Group Material Adverse Effect.
(b)    The execution, delivery and performance by the Servicer of this Agreement
and the other Transaction Documents to which it is a party, including any use of
the proceeds by it, (i) are within its powers; (ii) have been duly authorized by
all necessary organizational action except where failure to obtain any such
authorization would not result in a Herc Group Material Adverse Effect; (iii) do
not contravene or result in a default under or conflict with (A) its
constitutional documents; (B) any law, rule or regulation applicable to it
except where such contravention, default or conflict would not have a Herc Group
Material Adverse Effect; (C) any indenture, loan agreement, mortgage, deed of
trust or other material agreement or instrument to which it is a party or by
which it is bound except where such contravention, default or conflict would not
have a Herc Group Material Adverse Effect; or (D) any order, writ, judgment,
award, injunction or decree binding on or affecting it or any of its property
except where such contravention, default or conflict would not have a Herc Group
Material Adverse Effect; and (iv) do not result in or require the creation of
any Adverse Claim upon or with respect to any of its properties except under the
Transaction Documents. This Agreement and the other Transaction Documents to
which it is a party have been duly executed and delivered by it.
(c)    No authorization, approval, consent, order or other action by, and no
notice to or filing with any Governmental Authority or other Person that has not
been made or obtained is required for the due execution, delivery and
performance by the Servicer of this Agreement or any other Transaction Document
to which it is a party other than the filing of the UCC financing statements and
continuation statements.
(d)    Each of this Agreement and the other Transaction Documents to which the
Servicer is a party constitutes the legal, valid and binding obligation of the
Servicer enforceable against the Servicer in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws from time to time in effect affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)    Other than as disclosed in the Herc Parent’s annual, quarterly and
periodic filings with the SEC filed on or prior to the Closing Date as
referenced in Section 1(n) of Exhibit II, there is no pending or, to its
knowledge, threatened action or proceeding affecting it or any of its
Subsidiaries before any Governmental Authority or arbitrator that would
reasonably be expected to have a Herc Group Material Adverse Effect.
(f)    No Information Package (if prepared by the Servicer) or other written
information, exhibit, financial statement, document, book, record or report
furnished by or on behalf of the Servicer to the Administrative Agent, any
Managing Agent or any Lender in connection with this Agreement, in each case as
modified or supplemented by other information so furnished, when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Servicer represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time of preparation (it being understood that such


Exhibit III-5
162989721

--------------------------------------------------------------------------------




projections may vary from the actual results and that such variances may be
material); provided, further, that, with respect to pro forma financial
information, the Servicer represents only that such information was prepared in
good faith in accordance with assumptions and requirements of GAAP for pro forma
presentation and based upon such other assumptions that are believed to be
reasonable at the time of preparation and, to the extent material, are disclosed
as part of such pro forma financial information. It is understood that (i) no
representation or warranty is made concerning the forecasts, estimates, pro
forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about Servicer and its Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (1) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Servicer and (2) such assumptions were
believed by such management to be reasonable and (ii) such forecasts, estimates,
pro forma information and statements, and the assumptions on which they were
based, may or may not prove to be correct.
(g)    The office(s) where the Servicer keeps its records concerning the Pool
Receivables is at the address(es) referred to in Section 2(b) of Exhibit IV or
such other location as the Servicer may notify the Administrative Agent.
(h)    The names and addresses of all the Account Banks, together with the
account numbers of each Collection Account and each Concentration Account at
such Account Banks (and the addresses of any related post office boxes), are
specified in Schedule II, and all Lock-Boxes are specified in Schedule III; each
Collection Account - Class A provides for an automatic daily sweep, and each
Collection Account - Class B provides for an automatic bi-weekly sweep, of funds
in such Collection Account into the related Concentration Account as required
pursuant to Section 7.3(a), and the Account Control Agreement for the
Concentration Account prohibits release of funds from the Concentration Account
without the consent of the Administrative Agent following delivery of an Account
Control Agreement Activation Notice.
(i)    The Servicer is not in violation of any order of any court, arbitrator or
Governmental Authority binding on the Servicer if such violation would have a
Herc Group Material Adverse Effect.
(j)    The Servicer has complied in all material respects with the applicable
Credit and Collection Guidelines with regard to each Pool Receivable and
Contract.
(k)    The Servicer’s complete corporate name is set forth in the preamble to
this Agreement, and it does not use and has not during the last five (5) years
used any other corporate name, trade name, doing-business name or fictitious
name, except as set forth on Schedule IV.
(l)    The Servicer is not required to register as an “investment company” under
the Investment Company Act of 1940, as amended.
(m)    (i)    The Servicer is in compliance with all Laws applicable to it
except where such non-compliance could not reasonably be expected to have a Herc
Group Material Adverse Effect;
(ii)    To the extent applicable, except as would not reasonably be expected to
have a Herc Group Material Adverse Effect, each of the Servicer and its
Subsidiaries is, and to the knowledge of the Servicer, its directors are, in
compliance with Anti-Corruption Law and Anti-Money Laundering Law; and


Exhibit III-6
162989721

--------------------------------------------------------------------------------




(iii)    None of the Servicer or any of its Subsidiaries or, to the knowledge of
the Servicer, any Originator or any of its respective Subsidiaries or the
respective directors or officers of the Servicer, any Originator or their
respective Subsidiaries is (i) a Sanctioned Person, or (ii) except as would not
reasonably be expected to have a Herc Group Material Adverse Effect, is
organized or resident in a Sanctioned Jurisdiction, in each case in violation of
applicable Sanctions.
(n)    As of the Closing Date, the information included in the Beneficial
Ownership Certification for each of the Borrowers, the Servicer, the Performance
Guarantor and each Originator is true and correct in all respects.
3.    Representations and Warranties of the Performance Guarantor. The
Performance Guarantor represents and warrants to each Lender, each Managing
Agent and the Administrative Agent, on and as of the Closing Date, the date of
each subsequent Advance, as follows:
(a)The Performance Guarantor is a corporation duly formed and validly existing
under the law of its jurisdiction of formation, and it is duly qualified to do
business and is in good standing as a foreign corporation in every jurisdiction
where the nature of its business requires it to be so qualified, except where
the failure to be so qualified would not have a Herc Group Material Adverse
Effect.
(b)The entry into and performance by the Performance Guarantor of, and the
transactions contemplated by, this Agreement do not and will not conflict with
(i) any law or regulation applicable to the Performance Guarantor in a manner or
to an extent which would result in a Herc Group Material Adverse Effect, (ii)
the constitutional documents of the Performance Guarantor or (iii) any agreement
or instrument binding upon the Performance Guarantor or its assets in a manner
or to an extent which would result in a Herc Group Material Adverse Effect.
(c)The Performance Guarantor has the power to enter into, perform and deliver,
and has taken all necessary action to authorize its entry into, performance and
delivery of, this Agreement and the transactions contemplated by this Agreement.
(d)No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the entry
into, performance and delivery of, this Agreement and the transactions
contemplated by this Agreement by the Performance Guarantor.
(e)This Agreement constitutes the legal, valid and binding obligation of the
Performance Guarantor, enforceable against the Performance Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws from time to time
in effect affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(f)(i)    The audited consolidated financial statements of Herc Parent, as
ultimate parent of Performance Guarantor and the Herc Group, for the financial
year ended December 31, 2017 (the “Original Financial Statements”) were prepared
in accordance with GAAP consistently applied, except to the extent expressly
disclosed in such financial statements.
(ii)    The Original Financial Statements fairly represent the consolidated
financial condition and operations of Herc Parent, including the Herc Group as
at the end of and for the relevant financial year except to the extent expressly
disclosed in such financial statements.


Exhibit III-7
162989721

--------------------------------------------------------------------------------




(iii)    As of the Closing Date, since the date of the Original Financial
Statements, there has been no Herc Group Material Adverse Effect.
(g)Other than as disclosed in the Herc Parent’s annual, quarterly and periodic
filings with the SEC filed on or prior to the Closing Date as referenced in
Section 1(n) of Exhibit II, there is no pending or, to its knowledge, threatened
litigation, arbitration or administrative proceeding affecting it or any of its
Subsidiaries of or before any court, arbitral body or agency that would have a
Herc Group Material Adverse Effect.
(h)Subject to any qualification (if applicable) set forth therein, no written
information (excluding financial projections, estimates and forecasts and the
assumptions forming the basis of such projections, estimates and forecasts)
provided by the Performance Guarantor to the Administrative Agent, any Managing
Agent or any Lender, in each case as modified or supplemented by other
information so furnished, when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that, with respect to projected financial information,
Performance Guarantor represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation (it being understood that such projections may vary from the actual
results and that such variances may be material); provided, further, that, with
respect to pro forma financial information, Performance Guarantor represents
only that such information was prepared in good faith in accordance with
assumptions and requirements of GAAP for pro forma presentation and based upon
such other assumptions that are believed to be reasonable at the time of
preparation and, to the extent material, are disclosed as part of such pro forma
financial information. It is understood that (i) no representation or warranty
is made concerning the forecasts, estimates, pro forma information, projections
and statements as to anticipated future performance or conditions, and the
assumptions on which they were based or concerning any information of a general
economic nature or general information about Performance Guarantor and its
Subsidiaries’ industry, contained in any such information, reports, financial
statements, exhibits or schedules, except that, in the case of such forecasts,
estimates, pro forma information, projections and statements, as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (1) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Performance Guarantor and (2) such assumptions were believed
by such management to be reasonable and (ii) such forecasts, estimates, pro
forma information and statements, and the assumptions on which they were based,
may or may not prove to be correct.
(i)    (i)    The Performance Guarantor is in compliance with all Laws
applicable to it except where such non-compliance could not reasonably be
expected to have a Herc Group Material Adverse Effect;
(ii)     To the extent applicable, except as would not reasonably be expected to
have a Herc Group Material Adverse Effect, each of the Performance Guarantor and
its Subsidiaries is, and to the knowledge of the Performance Guarantor its
directors are, in compliance with Anti-Corruption Law and Anti-Money Laundering
Law; and
(iii)    None of the Performance Guarantor or any of its Subsidiaries or, to the
knowledge of the Performance Guarantor, any Originator or any of its respective
Subsidiaries or the respective directors or officers of the Performance
Guarantor, any Originator or their respective Subsidiaries is (i) a Sanctioned
Person, or (ii) except as would not reasonably be expected to have a Herc Group
Material Adverse Effect, is organized or resident in a Sanctioned Jurisdiction,
in each case in violation of applicable Sanctions.


Exhibit III-8
162989721

--------------------------------------------------------------------------------




(j)    As of the Closing Date, the information included in the Beneficial
Ownership Certification for each of the Borrowers, the Servicer, the Performance
Guarantor and each Originator is true and correct in all respects.




Exhibit III-9
162989721

--------------------------------------------------------------------------------






EXHIBIT IV
COVENANTS
1.    Covenants of the Borrowers. Until the Final Maturity Date:
(a)    Compliance with Laws, Etc. Each Borrower shall comply with all applicable
Laws (other than those specifically relating to any Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions), and preserve and maintain its
existence, rights, franchises, qualifications and privileges, except to the
extent that the failure so to comply with any such Laws or the failure so to
preserve and maintain such rights, franchises, qualifications and privileges
would not have a Material Adverse Effect on the Borrowers.
(b)    Offices, Records and Books of Account, Etc. Each Borrower (i) shall keep
its records concerning the Pool Receivables at the address of such Borrower or
the address of Herc set forth on Schedule V and keep its “location” (as defined
in the UCC) in the State set forth in Section 1(j) of Exhibit III or, upon at
least thirty (30) days prior written notice of a proposed change to the
Administrative Agent, at any other locations in jurisdictions where all actions
reasonably requested by the Administrative Agent to protect and perfect the
ownership and security interest of the Administrative Agent, the Managing Agents
or the Lenders in the Pool Receivables and related items (including the other
Collateral) have been taken and completed; and (ii) shall provide the
Administrative Agent with at least thirty (30) days prior written notice of any
change in either Borrower’s name, organizational structure or jurisdiction of
organization and prior to the effectiveness of any such change the Borrowers
shall take all such actions reasonably requested by the Administrative Agent to
protect and perfect the interest of the Lender Groups in the Pool Receivables
and other Collateral; each notice to the Administrative Agent pursuant to this
sentence shall set forth the applicable change and the effective date thereof.
The Borrowers shall maintain and implement (or cause the Servicer to maintain
and implement) administrative and operating procedures (including an ability to
recreate records evidencing Pool Receivables and related Contracts in the event
of the destruction of the originals thereof), and keep and maintain (or cause
the Servicer to keep and maintain) all documents, books, records, computer tapes
and disks and other information necessary for the collection of all Pool
Receivables (including records adequate to permit the identification of each
Pool Receivable and all Collections of and adjustments to each existing Pool
Receivable).
(c)    Ownership Interest, Etc. The Borrowers shall (or shall cause the Servicer
to) take all action necessary or desirable to establish and maintain a First
Priority Interest in the Pool Receivables, the Related Security and Collections
with respect thereto in favor of the Administrative Agent, for the benefit of
each Lender Group.
(d)    Sales, Liens, Etc. Except as otherwise provided herein, the Borrowers
shall not sell, assign (by operation of law or otherwise) or otherwise dispose
of, or create or suffer to exist any Adverse Claim upon or with respect to, any
or all of its right, title or interest in, to or under any Collateral (other
than an inadvertent Adverse Claim with respect to a Receivable treated as not
qualifying as an Eligible Receivable due to the application of clause (g) of the
definition thereof, and as to which any resulting required adjustment to the
Borrowing Base shall have been made and any actions required to be taken as a
result of any such adjustment shall have been completed), or assign any right to
receive income in respect thereof; .
(e)    Extension or Amendment of Receivables. Except as provided in this
Agreement (including in accordance with the applicable Credit and Collection
Guidelines), the Borrowers shall not extend the maturity or adjust the
Outstanding Balance downward or otherwise modify the payment terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract (which term or condition
relates to payments under such Contract).


Exhibit IV-1
162989721

--------------------------------------------------------------------------------




(f)    Change in Business or Credit and Collection Guidelines. The Borrowers
shall not (i) make any material change in the character of its business or (ii)
make or consent to any change in the Credit and Collection Guidelines that would
materially and adversely affect the collectability of the Pool Receivables, the
credit quality of the Pool Receivables or the enforceability of any Contract
without the prior written consent of the Administrative Agent. The Borrowers
shall provide the Administrative Agent and each Managing Agent with a copy of
any amendment to the Credit and Collection Guidelines.
(g)    Sanctions, Anti-Corruption and Anti-Money Laundering Laws. None of the
Borrowers will knowingly (directly or indirectly) use the proceeds of the
Advances (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in material violation of Anti-Corruption Laws or (ii) for the purpose
of funding or financing any activities or business of or with any Person that at
the time of such funding or financing is a Sanctioned Person or organized or
resident in a Sanctioned Jurisdiction, except as otherwise permitted by
applicable Law.
(h)    Deposits to Collection Accounts. If the Originators have not previously
done so, the Borrowers hereby direct the Servicer to instruct all Obligors to
make payments of all Pool Receivables to one or more Collection Accounts, to a
Concentration Account or to Lock-Boxes. If the Servicer fails to so instruct an
Obligor, or if an Obligor fails to so deliver payments to a Collection Account,
a Concentration Account or Lock-Box, the Borrowers will use all reasonable
efforts to cause such Obligor to deliver subsequent payments on Pool Receivables
to a Collection Account, a Concentration Account or a Lock-Box. The Borrowers
further direct the Servicer to deposit, or cause to be deposited, any
Collections received by it, into a Concentration Account or a Collection Account
subject to an Account Control Agreement not later than two (2) Business Days
after receipt thereof. The Borrowers shall only add a Collection Account to
those listed on Schedule II to this Agreement (or convert an existing Collection
Account - Class B to a new Collection Account - Class A) or add a Lock-Box to
those listed on Schedule III to this Agreement, if the Administrative Agent has
received notice of such addition or conversion and, if applicable, has received
an executed and acknowledged copy of an Account Control Agreement (or an
amendment thereto), in each case in form and substance acceptable to the
Administrative Agent from the applicable Account Bank. The Borrowers shall only
remove a Collection Account from Schedule II to this Agreement or remove a
Lock-Box from Schedule III to this Agreement, if the Administrative Agent has
received advance notice of such proposed removal, has received evidence
satisfactory to the Administrative Agent that Obligors have been instructed to
no longer pay Collections to such Collection Account or Lock-Box and that
Collections are no longer received in such Collection Account or Lock-Box, and
has consented in writing to such removal and the replacement Schedule II or
Schedule III, as applicable.
(i)    Reporting Requirements. The Borrowers will provide to the Administrative
Agent and each Managing Agent (in multiple copies, if requested by the
Administrative Agent) the following:
(i)    as soon as available, but in any event not later than the fifth (5th)
Business Day after the one hundred fifth (105th) day following the end of each
fiscal year of the Herc Parent (or such longer period as may be permitted by the
SEC for the filing of annual reports on Form 10-K) (commencing with the fiscal
year ended December 31, 2018), an unaudited balance sheet of each Borrower as at
the end of such fiscal year and the related statement of operations for such
fiscal year, all in reasonable detail and prepared in accordance with GAAP, and
certified by a financial officer of such Borrower as fairly presenting in all
material respects the financial condition and results of operations of such
Borrower in accordance with GAAP);
(ii)    all financial statements required to be delivered by the Performance
Guarantor pursuant to Section 3(e)(i) and (ii) of this Exhibit IV at the time
and in the manner required to be


Exhibit IV-2
162989721

--------------------------------------------------------------------------------




delivered thereunder, such obligation to be deemed satisfied to the extent
delivered by the Performance Guarantor at the time and in the manner set forth
in such Section 3(e)(i) and (ii);
(iii)    such other information (including nonfinancial information) as any
Lender, the Administrative Agent or any Managing Agent may from time to time
reasonably request in order to assist such persons (or any related Program
Support Provider) in complying with the requirements of Article 409 of
Regulation (EU) No. 575/2013 of the European Parliament as may be applicable to
such Lender, the Administrative Agent or such Managing Agent (or Program Support
Provider). In particular, such persons shall be provided with all materially
relevant data on the credit quality and performance of the Pool Receivables,
cash flows and collateral supporting the Pool Receivables, and such information
that is necessary to conduct comprehensive and well informed stress tests on the
cash flows and collateral values supporting the Pool Receivables;
(iv)    as soon as possible and in any event within five (5) Business Days after
becoming aware thereof, notice of the occurrence of (A) any Event of Default or
Unmatured Event of Default setting forth details of such Event of Default or
Unmatured Event of Default and the actions taken and proposed to be taken with
respect thereto, and (B) any “Event of Termination” or “Unmatured Event of
Termination” (as each such term is defined in the Purchase and Contribution
Agreement), setting forth details of such “Event of Termination” or “Unmatured
Event of Termination” and the actions taken and proposed to be taken with
respect thereto;
(v)    at least thirty (30) days before any change in either Borrower’s name, a
notice setting forth such change and the effective date thereof;
(vi)    promptly after the Borrowers obtain knowledge thereof, notice of any (A)
material litigation, investigation or proceeding that may exist at any time
between either Borrower and any Person; or (B) material litigation or proceeding
relating to any Transaction Document;
(vii)    promptly after the occurrence thereof, notice of any event or condition
would have a Material Adverse Effect;
(viii)    promptly after receipt thereof, copies of any notices sent or received
by Borrower, in its capacity as “Purchaser” pursuant to the Purchase and
Contribution Agreement (including, without limitation, any notice pursuant to
Section 2.02(b) thereof); and
(ix)    such other information respecting the Pool Receivables or the condition
or operations, financial or otherwise, of the Borrowers as the Administrative
Agent or any Managing Agent may from time to time reasonably request.
(j)    Certain Agreements. Without the prior written consent of the
Administrative Agent or except as otherwise permitted under the relevant
Transaction Document, the Borrowers will not amend, modify, waive, revoke or
terminate any Transaction Document to which it is a party or any provision of
either Borrower’s certificate of formation or limited liability company
agreement except to the extent permitted thereby.
(k)    Restricted Payments. The Borrowers will not (A) purchase or redeem any of
their membership interests; (B) declare or pay any dividend or other
distribution in respect of its membership or shareholder interests or set aside
any funds for any such purpose; (C) prepay, purchase or redeem any Debt; (D)
lend or advance any funds; or (E) repay any loans or advances to, for or from
any of its Affiliates (the amounts described in clauses (A) through (E); being
referred to as “Restricted Payments”), except:


Exhibit IV-3
162989721

--------------------------------------------------------------------------------




(i)    Subject to the limitations set forth in clause (ii) below, either
Borrower may make (A) cash payments (including prepayments) on the Company Notes
in accordance with their terms; and (B) if no amounts are then outstanding under
the Company Notes, such Borrower may declare and pay dividends or make other
distributions in respect of its membership interests.
(ii)    The Borrowers may make Restricted Payments only out of the funds it
receives pursuant to Section 2.4(b), Section 2.4(d)(i)(fifth) or Section
2.4(d)(ii)(seventh).
Notwithstanding the foregoing, no Borrowers shall pay, make or declare: (A) any
dividend or other distribution in respect of its membership interests if, after
giving effect thereto, such Borrower’s Tangible Net Worth would be less than
$100,000; or (B) any Restricted Payment (including any dividend) if, after
giving effect thereto, any Event of Default or Unmatured Event of Default shall
have occurred and be continuing.
(l)    Other Business. The Borrowers will not (i) engage in any business other
than the transactions contemplated by the Transaction Documents; (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit or bankers’ acceptances) other than
pursuant to this Agreement and the other Transaction Documents (including the
Company Notes); or (iii) form any Subsidiary or make any investments in any
other Person; provided, that the Borrowers shall be permitted to incur minimal
obligations incidental to the day-to-day operations of the Borrowers (such as
expenses for stationery, audits, maintenance of legal status, etc.).
(m)    Tangible Net Worth. None of the Borrowers will permit its Tangible Net
Worth, at any time, to be less than $100,000.
(n)    Enforcement of Purchase and Contribution Agreements. The Borrowers, on
their own behalf and on behalf of the Lenders, shall promptly enforce all
covenants and obligations of each Originator contained in the Purchase and
Contribution Agreements.
(o)    Taxes. The Borrowers will file all material Tax returns and reports
required by law to be filed by them and will promptly pay all Taxes,
governmental charges and energy surcharges at any time owing, except when
failure to pay would not reasonably be expected to have a Material Adverse
Effect or such Taxes, charges or surcharges are being contested in good faith by
appropriate proceedings and for which appropriate reserves in accordance with
relevant GAAP shall have been set aside on their books. The Borrowers will pay
when due, or at the option of the Administrative Agent timely reimburse it for
the payment of, any Direct Taxes payable in connection with the Pool
Receivables, exclusive of (i) any Taxes imposed on any Lender and (ii) any
Direct Taxes the validity of which are being contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with
relevant GAAP shall have been set aside on its books. Each Borrower shall at all
times be treated as an entity that is disregarded as separate from its owner (as
defined in Treasury Regulation Section 301.7701-2(a)) for United States federal
income tax purposes and shall take all steps necessary to ensure that the entity
from which such Borrower is disregarded as separate is a “United States person”
as defined in Section 7701(a)(30) of the Code.
(p)    Merger. Neither Borrower will merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) to, or acquire all or
substantially all of the assets or capital stock or other ownership interest of,
or enter into any joint venture or partnership agreement with, any Person, other
than as contemplated by the Transaction Documents.


Exhibit IV-4
162989721

--------------------------------------------------------------------------------




(q)    Further Assurances. The Borrowers hereby authorize the Administrative
Agent and hereby agree from time to time, at their own expense, promptly to
execute (if necessary) and deliver all further instruments and documents, and to
take all further actions, that may be necessary or reasonably desirable, or that
the Administrative Agent or any Managing Agent may reasonably request, to
perfect, protect or more fully evidence the security interests granted pursuant
to this Agreement or any other Transaction Document, or to enable the
Administrative Agent, for the benefit of each Lender Group, any Managing Agent
or the Lenders to exercise and enforce their respective rights and remedies
under this Agreement or any other Transaction Document. Without limiting the
foregoing, the Borrowers hereby authorize, and will, upon the request of the
Administrative Agent or any Managing Agent, at their own expense, execute (if
necessary) and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable, or that the Administrative Agent or any Managing Agent may reasonably
request, to perfect, protect or evidence any of the foregoing. The Borrowers
authorize the Administrative Agent to file financing or continuation statements,
and amendments thereto and assignments thereof, relating to the Pool Receivables
and the Related Security, the related Contracts and the Collections with respect
thereto and the other collateral subject to a lien under any Transaction
Document without the signature of either Borrower. A photocopy or other
reproduction of this Agreement shall be sufficient as a financing statement
where permitted by Law.
(r)    Notice of Change in Beneficial Ownership. The Borrowers will promptly
notify the Administrative Agent and each Managing Agent of any change in the
information provided in the Beneficial Ownership Certification for any of either
Borrower, the Servicer, the Performance Guarantor or any Originator that would
result in a change to the list of beneficial owners identified therein.
(s)    Know Your Customer. The Borrowers will deliver to the Administrative
Agent and each Lender, promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable Anti-Money Laundering Laws and
Anti-Corruption Laws.
2.    Covenants of the Servicer. Until the Final Termination Date:
(a)    Compliance with Laws, Etc. The Servicer shall comply with all applicable
Laws applicable to it (other than those specifically relating to any
Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions), except to the
extent that the failure so to comply with such applicable Laws would not have a
Herc Group Material Adverse Effect.
(b)    Offices, Records and Books of Account, Etc. The Servicer shall keep the
office where it keeps its records concerning the Receivables at the address of
the Servicer or the address of either Borrower set forth in Schedule III of this
Agreement or, following written notice of a proposed change to the
Administrative Agent, at any other locations in jurisdictions where all actions
reasonably requested by the Administrative Agent to protect and perfect the
interest of each Lender Group in the Receivables and related items (including
the other Collateral) have been taken and completed. The Servicer will, so long
as it is acting as Servicer, maintain and implement administrative and operating
procedures (including an ability to recreate records evidencing Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain all documents, books, records, computer tapes and disks and
other information reasonably necessary or advisable for the collection of all
Receivables (including records adequate to permit the daily identification of
each Receivable and all Collections of and adjustments to each existing
Receivable).


Exhibit IV-5
162989721

--------------------------------------------------------------------------------




(c)    Extension or Amendment of Receivables. Except as provided in this
Agreement (including in accordance with the applicable Credit and Collection
Guidelines), the Servicer shall not extend the maturity or adjust the
Outstanding Balance downward or otherwise modify the payment terms of any Pool
Receivable in any material respect, or amend, modify or waive, in any material
respect, any term or condition of any related Contract (which term or condition
relates to payments under such Contract).
(d)    Change in Business or Credit and Collection Guidelines. The Servicer
shall not (i) make any material change in the character of its business which
change would impair the collectability of any Pool Receivable or (ii) make any
change in the Credit and Collection Guidelines that would materially and
adversely affect the collectability of the Pool Receivables, the credit quality
of the Pool Receivables or the enforceability of any Contract without the prior
written consent of the Administrative Agent and each Managing Agent.
(e)    Audits; Annual Agreed Upon Procedures. (i) The Servicer shall, from time
to time upon at least two (2) Business Days’ prior notice and during regular
business hours as reasonably requested in advance by the Administrative Agent
(unless an Event of Default or Unmatured Event of Default exists) or any
Managing Agent, permit the Administrative Agent, such Managing Agent, or, in
each case, its agents or representatives (x) to examine and make copies of and
abstracts from all books, records and documents (including computer tapes and
disks) in its possession or under its control relating to Pool Receivables and
the Related Security, including the related Contracts; and (y) to visit its
offices and properties for the purpose of examining such materials described in
clause (x) above, and to discuss matters relating to Pool Receivables and the
Related Security or its performance hereunder or under the Contracts with any of
its officers, employees, agents or contractors having knowledge of such matters;
provided that representatives of the Servicer may be present during any such
visits, inspections and discussions.
(ii)    The Servicer, shall cause a firm selected by the Administrative Agent
and reasonably acceptable to the Servicer, to furnish a report to the
Administrative Agent and each Managing Agent pursuant to procedures agreed upon
by the Servicer and the Administrative Agent as follows: (x) no more than once
per calendar year as long as no Event of Default or Unmatured Event of Default
has occurred and is continuing, and (y) if an Event of Default as occurred and
is continuing or an Unmatured Event of Default has occurred and is continuing,
at any time upon request of the Administrative Agent or any Managing Agent. The
Administrative Agent shall assist the Servicer in preparing for each agreed upon
procedures review and addressing any recommendations made in the related report.
(f)    Deposits to Collection Accounts. If it has not previously done so, the
Servicer shall (on behalf of the Borrowers) instruct all Obligors to make
payments of all Pool Receivables to one or more Collection Accounts, to a
Concentration Account or to Lock-Boxes and, if an Obligor fails to so deliver
payments to a Collection Account, a Concentration Account or a Lock-Box, the
Servicer will use all reasonable efforts to cause such Obligor to deliver
subsequent payments on Pool Receivables to a Collection Account, a Concentration
Account or a Lock-Box. The Servicer shall further (on behalf of the Borrowers)
deposit, or cause to be deposited, any Collections received by it into a
Concentration Account or a Collection Account subject to an Account Control
Agreement not later than two (2) Business Days after receipt thereof.  The
Servicer will not permit funds other than Collections and other Collateral to be
deposited into any Collection Account or a Concentration Account.  If such funds
are nevertheless deposited into any Collection Account or a Concentration
Account, the Servicer, will promptly identify such funds for segregation.  The
Servicer will not commingle Collections with any other funds except as permitted
by this Agreement, including, without limitation, as permitted by Section 2.4.
The Servicer shall only add a Collection Account to those listed on Schedule II
to this Agreement (or convert an existing Collection Account - Class B to a new
Collection Account - Class A) or add a Lock-Box to those listed on Schedule III
to this Agreement, if


Exhibit IV-6
162989721

--------------------------------------------------------------------------------




the Administrative Agent has received notice of such addition or conversion and,
if applicable, has received an executed and acknowledged copy of an Account
Control Agreement (or an amendment thereto), in each case in form and substance
acceptable to the Administrative Agent from the applicable Account Bank. The
Servicer shall only remove a Collection Account from Schedule II to this
Agreement or remove a Lock-Box from Schedule III to this Agreement, if the
Administrative Agent has received advance notice of such proposed removal, has
received evidence satisfactory to the Administrative Agent that Obligors have
been instructed to no longer pay Collections to such Collection Account or
Lock-Box and that Collections are no longer received in such Collection Account
or Lock-Box, and has consented in writing to such removal and the replacement
Schedule II or Schedule III, as applicable.
(g)    Reporting Requirements. The Servicer shall provide to the Administrative
Agent and each Managing Agent the following:
(i)(x) as soon as available and in any event not later than the tenth (10th)
Business Day of each calendar month, an Information Package as of the most
recently completed Settlement Period;
(ii)as soon as possible and in any event within five (5) Business Days after
becoming aware of the occurrence of (A) any Event of Default or Unmatured Event
of Default, a statement of a financial officer of the Servicer setting forth
details of such Event of Default or Unmatured Event of Default and the actions
taken and proposed to be taken with respect thereto, and (B) any “Event of
Termination” or “Unmatured Event of Termination” (as each such term is defined
in the Purchase and Contribution Agreement), a statement of a financial officer
of the Servicer setting forth details of such “Event of Termination” or
“Unmatured Event of Termination” and the actions taken and proposed to be taken
with respect thereto;
(iii)promptly and in any event within five (5) Business Days after obtaining
knowledge of the occurrence or existence of any ERISA Event which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or a Herc Group Material Adverse Effect, notice of such
ERISA Event setting forth the details of such ERISA Event and the action that it
proposes to take with respect thereto;
(iv)promptly after the Servicer obtains knowledge thereof, notice of any (A)
litigation, or proceeding that may exist at any time between the Servicer or any
of its Subsidiaries and any Governmental Authority that, if not cured or if
adversely determined, as the case may be, would have a Herc Group Material
Adverse Effect; (B) litigation or proceeding adversely affecting such Person or
any of its Subsidiaries in which the amount involved would have a Herc Group
Material Adverse Effect or in which injunctive or similar relief is sought that
would have a Material Adverse Effect or a Herc Group Material Adverse Effect; or
(C) litigation or proceeding relating to any Transaction Document, other than,
with respect to (A) or (B) of this subpart (iv), as disclosed in Herc Parent’s
annual, quarterly or periodic filings with the SEC on or prior to the Closing
Date as referenced in Section 1(n) of Exhibit II;
(v)promptly after the Servicer obtains knowledge thereof, notice of (A) a
material adverse change in the business, operations, property or financial or
other condition of the Servicer or (B) the occurrence of an event that has had a
Material Adverse Effect or a Herc Group Material Adverse Effect;


Exhibit IV-7
162989721

--------------------------------------------------------------------------------




(vi)promptly after receipt thereof, copies of any notices sent or received by
Servicer, in its capacity as a “Seller” or “Collection Agent” pursuant to the
Purchase and Contribution Agreement (including, without limitation, any notice
pursuant to Section 2.02(b) thereof); and
(vii)such other information respecting the Pool Receivables or the condition or
operations, financial or otherwise, of the Servicer as the Administrative Agent
or any Managing Agent may from time to time reasonably request.
(i)    Taxes. The Servicer will file all material Tax returns and reports
required by law to be filed by it and will promptly pay all Taxes and
governmental charges at any time owing, except when failure to do so would not
reasonably be expected to have a Herc Group Material Adverse Effect or such
Taxes are being contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with relevant GAAP shall have been set aside
on its books.
(j)    Merger. The Servicer will not (i) consolidate or merge with or into any
other Person or (ii) sell, lease or otherwise transfer (in one transaction or in
a series of transactions) all or substantially all of its assets to any other
Person; provided, that (x) any Person may consolidate or merge with or into the
Servicer in a transaction in which the Servicer is the surviving Person, and (y)
if at the time thereof and immediately after giving effect thereto no Event of
Default or Unmatured Event of Default shall have occurred and be continuing, any
Person may consolidate or merge with or into the Servicer, and the Servicer may
consolidate or merge with or into any Person, as long as (A) the surviving
entity, if other than the Servicer, assumes each of the obligations of the
Servicer under this Agreement and the other Transaction Documents pursuant to an
agreement executed and delivered to the Administrative Agent in a form
reasonably satisfactory to the Administrative Agent and (B) if the surviving
entity is not the Servicer, the Performance Guarantor expressly ratifies in
writing all of its obligations under this Agreement (including the Performance
Guaranty), after giving effect to such consolidation or merger.
(k)    Sanctions, Anti-Corruption and Anti-Money Laundering Laws. None of the
Servicer and its Subsidiaries will knowingly (directly or indirectly) use the
proceeds of the Advances (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in material violation of Anti-Corruption Laws or (ii) for
the purpose of funding or financing any activities or business of or with any
Person that at the time of such funding or financing is a Sanctioned Person or
organized or resident in a Sanctioned Jurisdiction, except as otherwise
permitted by applicable Law.
(l)    Notice of Change in Beneficial Ownership. The Servicer will promptly
notify the Administrative Agent and each Managing Agent of any change in the
information provided in the Beneficial Ownership Certification for any of the
Borrowers, the Servicer, the Performance Guarantor or any Originator that would
result in a change to the list of beneficial owners identified therein.
(m)    Know Your Customer. The Servicer will deliver to the Administrative Agent
and each Lender, promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable Anti-Money Laundering Laws or
Anti-Corruption Laws.
3.    Covenants of the Performance Guarantor. Until the Final Termination Date:


Exhibit IV-8
162989721

--------------------------------------------------------------------------------




(a)    Compliance with Laws. The Performance Guarantor shall comply with all
applicable Laws (other than those specifically relating to any Anti-Corruption
Laws, Anti-Money Laundering Laws or Sanctions), except to the extent that the
failure so to comply with such applicable Laws would not have a Herc Group
Material Adverse Effect.
(b)    Claims Pari Passu. The Performance Guarantor shall ensure that at all
times the claims of the Beneficiaries against the Performance Guarantor under
the Performance Guaranty rank at least pari passu with the claims of all its
other unsecured and unsubordinated creditors (whether present or future) save
those whose claims are preferred by any bankruptcy, insolvency, liquidation or
other similar laws of general application.
(c)    Merger.
(i)The Performance Guarantor shall not, directly or indirectly: (1) consolidate
or merge with or into another Person (whether or not the Performance Guarantor
is the surviving entity); or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the
Performance Guarantor and its material Subsidiaries, taken as a whole, in one or
more related transactions, to another Person, unless:
(1)
either:

(A)
the Performance Guarantor is the surviving entity; or

(B)
the Person formed by or surviving any such consolidation or merger (if other
than the Performance Guarantor) or to which such sale, assignment, transfer,
conveyance or other disposition has been made is a corporation, partnership or
limited liability company organized or existing under the laws of the United
States, any state of the United States or the District of Columbia;

(2)
the Person formed by or surviving any such consolidation or merger (if other
than the Performance Guarantor) or the Person to which such sale, assignment,
transfer, conveyance or other disposition has been made assumes all the
obligations of the Performance Guarantor under this Agreement pursuant to
joinder agreements or other documents and agreements reasonably satisfactory to
the Administrative Agent; and

(3)
immediately after such transaction, no Unmatured Event of Default or Event of
Default exists.

(ii)In addition, the Performance Guarantor will not, directly or indirectly,
lease all or substantially all of its properties or assets of the Performance
Guarantor and its material Subsidiaries, taken as a whole, in one or more
related transactions, to any other Person.
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Performance Guarantor in a transaction that is subject to, and
that complies with the provisions of, clause (i) of this paragraph (c), the
successor Person formed by such consolidation or into or with which the
Performance Guarantor is merged or to which such sale, assignment, transfer,
lease, conveyance or other disposition is made shall succeed to, and be
substituted for (so that from and after the date of such consolidation, merger,
sale, assignment, transfer, lease, conveyance or other disposition, the
provisions of this Agreement referring to the “Performance Guarantor”


Exhibit IV-9
162989721

--------------------------------------------------------------------------------




shall refer instead to the successor Person and not to the Performance
Guarantor), and may exercise every right and power of the Performance Guarantor
under this Agreement with the same effect as if such successor Person had been
named as the Performance Guarantor herein; provided, however, that the
predecessor Performance Guarantor shall not be relieved from the obligation to
guaranty the Guaranteed Obligations except in the case of a sale of all of the
Performance Guarantor’s assets in a transaction that is subject to, and that
complies with the provisions of, clause (i) of this paragraph (c).
(d)    Change of Business. The Performance Guarantor shall procure that no
substantial change is made to the general nature and scope of the business of
the Performance Guarantor from that carried on at the date hereof which would
result in a Herc Group Material Adverse Effect.
(e)    Reporting Requirements. The Performance Guarantor shall provide to the
Administrative Agent each of the following (which may, to the extent provided
herein, be delivered by making the same available on Herc Parent’s investor
relations website at http://ir.hercrentals.com:
(i)as soon as available, but in any event not later than the fifth (5th)
Business Day after the one hundred fifth (105th) day following the end of each
fiscal year of the Herc Parent (or such longer period as may be permitted by the
SEC for the filing of annual reports on Form 10-K) (commencing with the fiscal
year ended December 31, 2018), a copy of the audited consolidated balance sheet
of the Herc Parent and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of operations and of cash flows
for such year, setting forth in each case in comparative form the figures for
the previous year, reported on without a “going concern” or like qualification
or exception, or qualification arising out of the scope of the audit, by
independent certified public accountants of nationally recognized standing (it
being agreed that the furnishing of the Herc Parent’s annual report on Form 10-K
for such year, as filed with the SEC, will satisfy the Performance Guarantor’s
obligation under this Section with respect to such year including with respect
to the requirement that such financial statements be reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, so long as the report included in such Form 10-K does
not contain any “going concern” or like qualification or exception, and provided
further it being agreed that such annual report shall be deemed delivered on the
date of the posting of such report on the Herc Parent’s investor relations
website or by the Herc Parent providing a link to such report on its investor
relations website;
(ii)as soon as available, but in any event not later than the fifth (5th)
Business Day after the fiftieth (50th) day following the end of each of the
first three quarterly periods of each fiscal year of the Herc Parent (or such
longer period as may be permitted by the SEC for the filing of quarterly reports
on Form 10-Q), commencing with the fiscal quarter ended September 30, 2018, a
copy of the unaudited condensed consolidated balance sheet of Herc Parent and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited condensed consolidated statements of operations of Herc Parent and its
consolidated Subsidiaries for such quarter and the portion of the fiscal year
through the end of such quarter, setting forth in each case, in comparative form
the figures for and as of the corresponding periods of the previous year,
accompanied by a certificate of a financial officer of the Herc Parent, which
certificate shall state that such unaudited condensed consolidated financial
statements fairly present, in all material respects, the consolidated financial
condition and results of operations of the Herc Parent and its consolidated
Subsidiaries, in accordance with GAAP, consistently applied, as at the end of,
and for, such period (it being agreed that the furnishing of the Herc Parent’s
quarterly report on Form 10-Q for such quarter, as filed with the SEC, will
satisfy the Performance Guarantor’s obligations under this Section with respect
to such quarter, and provided further it being agreed that such quarterly report
shall be deemed delivered


Exhibit IV-10
162989721

--------------------------------------------------------------------------------




on the date of the posting of such report on the Herc Parent’s investor
relations website or by the Herc Parent providing a link to such report on its
investor relations website);
(iii)at the time at which the financial statements required pursuant to clauses
3(e)(i) and 3(e)(ii) above are delivered, a statement of a financial officer of
the Performance Guarantor to the effect that to such officer’s knowledge no
Event of Default or Unmatured Event of Default has occurred and is continuing
or, if any Event of Default or Unmatured Event of Default has occurred and is
continuing, specifying the nature and extent thereof;
(iv)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Herc Group, and which might, if adversely
determined, have a Herc Group Material Adverse Effect; and
(v)promptly following request, such other information regarding the financial
condition, business and operations of the Performance Guarantor as the
Administrative Agent or any Managing Agent may reasonably request.
(f)    Sanctions, Anti-Corruption and Anti-Money Laundering Laws. None of the
Performance Guarantor and its Subsidiaries will knowingly (directly or
indirectly) use the proceeds of the Advances (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in material violation of Anti-Corruption
Laws or (ii) for the purpose of funding or financing any activities or business
of or with any Person that at the time of such funding or financing is a
Sanctioned Person or organized or resident in a Sanctioned Jurisdiction, except
as otherwise permitted by applicable Law.
(g)    Taxes. The Performance Guarantor will file all material Tax returns and
reports required by Law to be filed by it and will promptly pay all Taxes and
governmental charges at any time owing, except when failure to do so would not
reasonably be expected to have a Herc Group Material Adverse Effect or such
Taxes are being contested in good faith by appropriate proceedings and for which
appropriate reserves in accordance with relevant GAAP shall have been set aside
on its books
(h)    Notice of Change in Beneficial Ownership. The Performance Guarantor will
promptly notify the Administrative Agent and each Managing Agent of any change
in the information provided in the Beneficial Ownership Certification for any of
the Borrowers, the Servicer, the Performance Guarantor or any Originator that
would result in a change to the list of beneficial owners identified therein.
(i)    Know Your Customer. The Performance Guarantor will deliver to the
Administrative Agent and each Lender, promptly following any request therefor,
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable Anti-Money Laundering
Laws.
4.    Separate Existence. Each of the Borrowers and the Servicer hereby
acknowledges that the Lenders, the Managing Agents and the Administrative Agent
are entering into the transactions contemplated by this Agreement and the other
Transaction Documents in reliance upon each Borrower’s identity as a legal
entity separate from the Servicer, each Originator, Herc and their respective
other Affiliates. Therefore, from and after the date hereof, each of the
Borrowers and the Servicer shall take all steps specifically required by this
Agreement to continue each Borrower’s identity as a separate legal entity and to
make it apparent to third Persons that such Borrower is an entity with assets
and liabilities distinct from those of Herc, the Servicer, each Originator, and
any other Person, and is not a division of Herc, the Servicer, the Originators,
its or their respective other Affiliates or any other Person. Without limiting
the generality of the foregoing


Exhibit IV-11
162989721

--------------------------------------------------------------------------------




and in addition to and consistent with the other covenants set forth herein,
each of the Borrowers and the Servicer shall take such actions as shall be
required in order to ensure each of the following until the Final Maturity Date:
(a)    The US Borrower will be a limited liability company whose primary
activities are restricted in its limited liability company agreement to (i)
purchasing or otherwise acquiring from any Originator, owning, holding, granting
security interests or selling interests in the Collateral; (ii) entering into
agreements for the selling and servicing of the Receivables Pool; and (iii)
conducting such other activities as it deems necessary or appropriate to carry
out its primary activities. The Canadian Borrower will be an unlimited liability
company whose primary activities are restricted in its articles of incorporation
to (i) purchasing or otherwise acquiring from any Originator, owning, holding,
granting security interests or selling interests in the Collateral; (ii)
entering into agreements for the selling and servicing of the Receivables Pool;
and (iii) conducting such other activities as it deems necessary or appropriate
to carry out its primary activities.
(b)    The Borrowers shall not engage in any business or activity, or incur any
indebtedness or liability, other than as expressly permitted by the Transaction
Documents.
(c)    Not less than one independent manager (the “Independent Manager”) or
independent director (the “Independent Director”), as the case may be, shall be
an individual who (i) is not, and has not at any time during the five (5) year
period prior to his or her appointment as Independent Manager or Independent
Director, as applicable, been, a direct, indirect or beneficial owner, officer,
director, employee, affiliate, associate or supplier of Herc, the Servicer or
any of its or their Affiliates (other than his or her service as an independent
manager or director or in a similar capacity of any such Person); and (ii) has
at least three (3) years of employment experience with one or more entities that
provide, in the ordinary course of its businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities. The limited liability company agreement
of the US Borrower, and the constating documents of the Canadian Borrower, shall
at all times provide that (i) such Borrower’s Manager (as defined in its limited
liability company agreement or such Borrower’s Director (as defined in the
constating documents of the Canadian Borrower) shall not approve, or take any
other action to cause the filing of, a voluntary bankruptcy petition with
respect to such Borrower unless the Manager and the Independent Manager or the
Director and the Independent Director, as applicable, shall approve the taking
of such action in writing before the taking of such action; and (ii) such
provision cannot be amended without the prior written consent of the Independent
Manager or Independent Director, as applicable.
(d)    Neither the Independent Manager nor Independent Director of a Borrower
shall at any time serve as a trustee in bankruptcy for either Borrower, Herc,
the Servicer or any Originator or any of their respective other Affiliates.
(e)    Any employee, consultant or agent of the Borrowers will be compensated
from the Borrowers’ funds for services provided to the Borrowers. The Borrowers
will not engage any agents other than their attorneys, auditors, other
professionals, a servicer and any other agent contemplated by the Transaction
Documents for the Receivables Pool.
(f)    The Borrowers will contract with the Servicer, to perform for the
Borrowers all operations required on a daily basis to service the Receivables
Pool. The Borrowers will pay the Servicer the Servicing Fee pursuant to the
Transaction Documents. Except as otherwise permitted by this Agreement, the
Borrowers will not incur any material indirect or overhead expenses for items
shared with Herc or the Servicer (or any other Affiliate thereof) that are not
reflected in the Servicing Fee. To the extent, if any, that the Borrowers (or
any Affiliate thereof) share items of expenses not reflected in the Servicing
Fee or the manager’s fee,


Exhibit IV-12
162989721

--------------------------------------------------------------------------------




such as legal, auditing and other professional services, such expenses will be
allocated to the extent practical on the basis of actual use or the value of
services rendered, and otherwise on a basis reasonably related to the actual use
or the value of services rendered; provided, that the Servicer may pay all (or
any portion of) the expenses relating to the preparation, negotiation, execution
and delivery of the Transaction Documents, including legal, agency and other
fees.
(g)    The Borrowers’ operating expenses will not be paid by Herc, the Servicer,
any Originator or any other Affiliate thereof.
(h)    The Borrowers’ books and records will be maintained separately from those
of Herc, the Servicer or any Originator or any of their respective other
Affiliates.
(i)    The Borrowers’ assets shall not be included in the consolidated financial
statements of Herc, the Servicer or any Originator or any of their respective
other Affiliates unless required in accordance with GAAP and any such
consolidated financial statements shall contain detailed notes clearly stating
that (i) such Affiliates are separate legal entities and the Borrowers’ assets
and credit are not available to satisfy the debts and obligations of such
Affiliates or any other Person and (ii) the Borrowers’ assets shall be listed on
the Borrowers’ own respective separate balance sheets.
(j)    The Borrowers’ assets will be maintained in a manner that facilitates
their identification and segregation from those of Herc, the Servicer or any
Originator or any of their respective other Affiliates.
(k)    The Borrowers will strictly observe corporate formalities in its dealings
with Herc, the Servicer or any Originator or any of their respective other
Affiliates, and ensure that funds or other assets of the Borrowers are not
commingled with those of Herc, the Servicer or any Originator or any of their
respective other Affiliates except as permitted by this Agreement. The Borrowers
shall not maintain joint bank accounts or other depository accounts to which
Herc, the Servicer or any Originator or any of their respective other Affiliates
has independent access.
(l)    The Borrowers will maintain arm’s-length relationships with each of Herc,
the Servicer or any Originator (and any of their other Affiliates). Other than
with respect to certain services to be provided during the continuation of an
Event of Default in accordance with Section 7.5(b), any Person that renders or
otherwise furnishes services to the Borrowers will be compensated by the
Borrowers at market rates for such services it renders or otherwise furnishes to
the Borrowers. Neither Borrower, on the one hand, nor the Servicer or any
Originator, on the other, will be or will hold itself out to be responsible for
the debts of the other or the decisions or actions respecting the daily business
and affairs of the other. The Borrowers and the Servicer will immediately
correct any known misunderstanding with respect to the foregoing, and they will
not operate or purport to operate as an integrated economic unit with respect to
each other or in their dealing with any other entity.
(m)    None of Herc, the Servicer or other Originator shall pay the salaries of
the Borrowers’ employees, if any.
(n)    No Affiliate of the Borrowers shall advance funds to, or guaranty debts
of, the Borrowers, except as otherwise provided herein or in the other
Transaction Documents; provided, that an Affiliate of the Borrowers may provide
funds to the Borrowers in connection with its capitalization.
(o)    The Borrowers shall not guarantee, and shall not otherwise be liable,
with respect to any obligation of any of its Affiliates other than as provided
in this Agreement or the other Transaction Documents.


Exhibit IV-13
162989721

--------------------------------------------------------------------------------




(p)    The Borrowers shall be, at all times, adequately capitalized to engage in
the transactions contemplated in their respective limited liability company
agreements.
(q)    The consolidated financial statements of Herc Parent shall contain notes
clearly stating that the Borrowers are separate legal entities and the
Borrowers’ assets and credit are not available to satisfy the debts and
obligations of Herc Parent, Herc, any Originator, any Servicer or any other
Person.
(r)    Each of the Borrowers and the Servicer will take such other actions as
are necessary on its part to ensure that the facts and assumptions set forth in
the opinions issued by Jones Walker LLP, as counsel for the Borrowers, the
Servicer and the Performance Guarantor, and McMillan LLP, as special Canadian
counsel for the Borrowers, the Servicer and the Performance Guarantor, in
connection with this Agreement relating to substantive consolidation issues, and
in the certificates accompanying such opinion, remain true and correct in all
material respects at all times.




Exhibit IV-14
162989721

--------------------------------------------------------------------------------






EXHIBIT V
EVENTS OF DEFAULT
Each of the following shall be a “Event of Default”
(a)    (i) except as otherwise provided herein, either Borrower, any Originator
or the Servicer shall fail to perform or observe any term, covenant or agreement
under this Agreement or any other Transaction Document and such failure shall
continue for thirty (30) days after knowledge of, or notice thereof to, such
Borrower, such Originator or the Servicer, as applicable; (ii) either Borrower
or the Servicer shall fail to make when due any payment or deposit required to
be made by it under this Agreement and such failure shall continue unremedied
for two (2) Business Days; or (iii) Herc shall resign as Servicer, and no
successor Servicer reasonably satisfactory to the Administrative Agent shall
have been appointed;
(b)    either Borrower shall fail to comply with the requirements of Section 7.3
and such failure shall continue for two (2) Business Days;
(c)    any representation or warranty made or deemed made by either Borrower,
any Originator, the Performance Guarantor or the Servicer (or any of their
respective officers) in this Agreement or any other Transaction Document to
which it is a party, or any information or report delivered by either Borrower,
any Originator, the Performance Guarantor or the Servicer pursuant to this
Agreement or any other Transaction Document to which it is a party shall prove
to have been incorrect or untrue in any material respect when made or deemed
made or delivered, and shall remain incorrect or untrue for thirty (30) days
after notice thereof to the Borrowers, the Performance Guarantor or the
Servicer, as applicable;
(d)    the Servicer shall fail to deliver when due any Information Package
required to be delivered by it pursuant to this Agreement, and such failure
shall remain unremedied for five (5) Business Days;
(e)    the Administrative Agent, for the benefit of each Lender Group, shall for
any reason not have a First Priority Interest in the Pool Receivables, the
Related Security, the Collections, the Collection Accounts and the Concentration
Accounts;
(f)    either Borrower, any Originator, the Performance Guarantor or the
Servicer shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against either Borrower, any Originator, the Performance
Guarantor or the Servicer seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of sixty (60) days, or any of the actions sought in such proceeding
(including the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or either Borrower, any
Originator, the Performance Guarantor or the Servicer shall take any corporate
action to authorize any of the actions set forth above in this paragraph;
(g)    (i) the average for three (3) consecutive Settlement Periods of (A) the
Default Ratio shall exceed six and one-quarter percent (6.25%); (B) the
Delinquency Ratio shall exceed fourteen and three-quarters percent (14.75%); or
(C) the Dilution Ratio shall exceed three and three-quarters percent (3.75%); or
(ii) Days Sales Outstanding shall exceed seventy-five (75) days;


Exhibit V-1
162989721

--------------------------------------------------------------------------------




(h)    a Change in Control shall occur;
(i)    the sum of (i) the Aggregate Advance Principal Balance at any time plus
(ii) the Total Reserves at such time, exceeds the sum of (A) the Net Receivables
Pool Balance at such time plus, without duplication, (B) the amount of
Collections on deposit in the Collection Accounts and the Concentration Accounts
at such time (other than amounts set aside therein representing Accrued Interest
and fees) for two (2) consecutive Business Days;
(j)    (i) either Borrower shall fail to pay any principal or premium or
interest on any of its Debt when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt; or
any other event shall occur or condition shall exist under any agreement,
mortgage, indenture or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement,
mortgage, indenture or instrument (without giving effect to any waiver of such
defaults under the applicable agreement, mortgage, indenture or instrument), if,
in either case: (A) the effect of such non-payment, event or condition is to
give the applicable debtholders the right (whether acted upon or not) to
accelerate the maturity of such Debt; or (B) any such Debt shall be declared to
be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
repay, redeem, purchase or defease such Debt shall be required to be made, in
each case before the stated maturity thereof; or
(ii) (x) the Performance Guarantor, any Originator, the Servicer or any of their
respective Subsidiaries (other than the Borrowers) shall fail to pay any
principal of or premium or interest on any of its Debt that is outstanding in a
principal amount of at least $100,000,000, in the case of the Performance
Guarantor, or $100,000,000, in the case of any Originator or the Servicer, in
each case, in the aggregate, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement, mortgage, indenture or instrument relating to such Debt; or
(y) any other default in the observance or performance of any agreement or
condition under any agreement, mortgage, indenture or instrument relating to any
such Debt and such default shall continue after the applicable grace period, if
any, specified in such agreement, mortgage, indenture or instrument, if, in
either case: (A) the effect of such non-payment or other default is to give the
applicable debtholders, with the giving of notice or lapse of time if required,
the right to accelerate the maturity of such Debt; (B) such time shall have
lapsed and, if any notice shall be required to commence a grace period or
declare the occurrence of an event of default before notice of acceleration may
be delivered, such default notice shall have been given; and (C) such default
shall not have been remedied or waived by or on behalf of such holder or
holders;
(k)    (i) there shall have been filed against any of either Borrower, any
Originator or the Servicer (A) notice of a lien from the PBGC under Section
430(k) of the Internal Revenue Code or Section 303(k) of ERISA for a failure to
make a required installment or other payment to a Plan to which either of such
sections applies and twenty (20) days shall have elapsed without such notice
having been effectively withdrawn or such lien having been released or
discharged, or (B) a notice of any other lien the existence of which could
reasonably be expected to have a Material Adverse Effect or a Herc Group
Material Adverse Effect and twenty (20) days shall have elapsed without such
notice having been effectively withdrawn or such lien having been released or
discharged, or (ii) any ERISA Event occurs which, either alone or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
which is not cured within twenty (20) days after the occurrence of such ERISA
Event or to result in a Herc Group Material Adverse Effect;


Exhibit V-2
162989721

--------------------------------------------------------------------------------




(l)    (i) any Transaction Document shall, in whole or in part, cease to be
effective or to be the legally valid, binding and enforceable obligation of
either Borrower, any Originator, the Servicer or the Performance Guarantor, as
applicable, except in accordance with its terms or with the consent of the
parties thereto and, in the case of the Purchase and Contribution Agreements, of
the Administrative Agent, (ii) either Borrower, any Originator, the Performance
Guarantor or the Servicer, as applicable, shall directly or indirectly contest
such effectiveness, validity, binding nature or enforceability of any such
Transaction Document or (iii) the Performance Guarantor shall fail to perform
any term, covenant or agreement in this Agreement, the Performance Guaranty or
any other Transaction Document to which it is a party and such failure shall
continue for five (5) Business Days after, in the case of a breach of a
covenant, the Performance Guarantor receives notice or has actual knowledge of
such breach;
(m)    (i) one or more judgments or decrees involving a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within sixty (60) days from the entry thereof, or to be received in respect
thereof in the event any appeal thereof shall be unsuccessful) in excess of
$25,000 shall be entered against either Borrower and such judgments or decrees
shall not have been vacated, dismissed, discharged, stayed or bonded pending
appeal within sixty (60) days from the entry thereof, (ii) one or more judgments
or decrees involving a liability (net of any insurance or indemnity payments
actually received in respect thereof prior to or within sixty (60) days from the
entry thereof, or to be received in respect thereof in the event any appeal
thereof shall be unsuccessful) in excess of $50,000,000 shall be entered against
any Originator, the Servicer or any of their Subsidiaries and such judgments or
decrees shall not have been vacated, dismissed, discharged, stayed or bonded
pending appeal within sixty (60) days from the entry thereof;
(n)    any Material Adverse Effect on a Borrower which is not cured within
twenty (20) days after occurrence thereof, any Herc Group Material Adverse
Effect or any material adverse change in the ability of the Servicer to perform
its duties and obligations (including payment obligations) under any Transaction
Document to which it is a party shall occur;
(o)    Herc amends the Herc ABL Facility Agreement in any manner such that the
transactions contemplated by this Agreement are prohibited thereunder or
otherwise in conflict therewith, or such that the terms of the Herc ABL Facility
give rise to, or fail to release, liens on the Collateral hereunder;
(p)    the Servicer fails to cooperate in the Administrative Agent’s assumption
of exclusive control of any Collection Account or any Concentration Account
subject to any Account Control Agreement or the Administrative Agent is unable
to obtain exclusive control of any Collection Account or any Concentration
Account in accordance with Section 7.3(b) or the applicable Account Control
Agreement, or if the Servicer or any Borrower modifies, seeks to modify or
otherwise agrees to the modification of the automatic daily sweep instructions
provided to an Account Bank in respect of any Collection Account without the
prior written consent of Administrative Agent; or
(q)    any party to the Purchase and Contribution Agreement gives notice to the
other parties to the Purchase and Contribution Agreement pursuant to Section
2.02(b) of the Purchase and Contribution Agreement of such party’s intention to
cease selling or purchasing, as applicable, Receivables thereunder.






Exhibit V-3
162989721

--------------------------------------------------------------------------------






EXHIBIT VI
TRANCHED LOANS
The Advances of La Fayette Asset Securitization LLC, as Tranched Advance Lender,
are divided into two Tranches:
Class A with a Class A Percentage of 95%
Class B with a Class B Percentage of 5%.
 


Exhibit VI-1
162989721

--------------------------------------------------------------------------------






SCHEDULE I
CREDIT AND COLLECTION GUIDELINES
[Intentionally omitted.]




Schedule I-1
162989721

--------------------------------------------------------------------------------






SCHEDULE II
ACCOUNT BANKS, COLLECTION ACCOUNTS AND CONCENTRATION ACCOUNTS


Concentration Accounts
Account Bank
Account Number
Related Lock-Box (if any)
 
 
 
Wells Fargo Bank, N.A.
[Intentionally omitted]
[Intentionally omitted]
 
 
 





Collection Accounts - Class A:
Account Bank
Account Number
Related Lock-Box (if any)
 
 
 
Bank of America, N.A.
[Intentionally omitted]
N/A
 
 
 
Wells Fargo Bank, N.A.
[Intentionally omitted]
N/A
 
 
 
Bank of New York
[Intentionally omitted]
[Intentionally omitted]
 
 
 
JPMorgan Chase Bank, N.A.
[Intentionally omitted]
N/A
 
 
 
 
 
 



Collection Accounts - Class B:
Account Bank
Account Number
Related Lock-Box (if any)
 
 
 
Bank of America, N.A.
[Intentionally omitted]
N/A
Bank of Hawaii
[Intentionally omitted]
N/A
JPMorgan Chase Bank, N.A.
[Intentionally omitted]
N/A
PNC Bank
[Intentionally omitted]
N/A
RCB Bank
[Intentionally omitted]
N/A
Regions Bank
[Intentionally omitted]
N/A
US Bank, N.A.
[Intentionally omitted]
N/A





Schedule II-1
162989721

--------------------------------------------------------------------------------






SCHEDULE III
LOCK-BOXES


 
Account Bank
Related Concentration or Collection Account Number into which this Lock-Box
deposits
 
 
 
 
Wells Fargo Bank, N.A.
[Intentionally omitted]
 
Bank of New York
[Intentionally omitted]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Schedule IV-1
162989721

--------------------------------------------------------------------------------






SCHEDULE IV
NAMES


Corporate Name
Prior Corporate Names
Current or Former Trade Names/Fictitious Names
Borrower: Herc Receivables U.S. LLC
None
None
Servicer: Herc Rentals Inc.
Hertz Equipment Rental Corporation


Hertz Equipment Sales (d/b/a in Colorado)


Hertz Equipment Sales (fictitious name in Florida)


Herc Rentals ProSolutions (assumed name in Louisiana)


Hertz Service Pump & Compressor (assumed name in Texas)


Hertz Service Pump & Compressor (fictitious name in Pennsylvania)


Hertz Service Pump & Compressor (fictitious name in Florida)


Hertz


Hertz Equipment Rentals Sales


Service Pump & Compressor















Schedule IV-1
162989721

--------------------------------------------------------------------------------






SCHEDULE V
ADDRESSES FOR NOTICE
If to HERC RECEIVABLES U.S. LLC:
HERC RECEIVABLES U.S. LLC
27500 Riverview Center Blvd., Suite 300
Bonita Springs, FL 34134
Attention: Treasurer
Telephone: (239) 301-1090
Email: Mustally.Hussain@hercrentals.com


With a copy to each of:


Jones Walker LLP
201 St. Charles Avenue, Suite 5000
New Orleans, LA 70170
Attention: Amy Scafidel
Telephone: (504) 582-8462
Email: ascafidel@joneswalker.com


and


HERC RECEIVABLES U.S. LLC
27500 Riverview Center Blvd., Suite 300
Bonita Springs, FL 34134
Attention: Sheri Roberts, Secretary
Telephone: (239) 301-1183
Email: Sheri.Roberts@hercrentals.com
If to the Servicer:


Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Controller
Telephone: (239) 301-1373
Email: Mark.Humphrey@hercrentals.com
With a copy to each of:


Jones Walker LLP
201 St. Charles Avenue, Suite 5000
New Orleans, LA 70170
Attention: Amy Scafidel
Telephone: (504) 582-8462
Email: ascafidel@joneswalker.com


Schedule V-1
162989721

--------------------------------------------------------------------------------




and
Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Chief Legal Officer
Telephone: (239) 301-1125
Email: Maryann.Waryjas@hercrentals.com
If to the Performance Guarantor:
Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Controller
Telephone: (239) 301-1373
Email: Mark.Humphrey@hercrentals.com


With a copy to each of:


Jones Walker LLP
201 St. Charles Avenue, Suite 5000
New Orleans, LA 70170
Attention: Amy Scafidel
Telephone: (504) 582-8462
Email: ascafidel@joneswalker.com
and
Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Chief Legal Officer
Telephone: (239) 301-1125
Email: Maryann.Waryjas@hercrentals.com
If to the Administrative Agent:
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Konstantina Kourmpetis / GMD Securitization
Telephone: (212) 261-7814
Facsimile: (917) 849-5584
Email: tina.kourmpetis@ca-cib.com / transaction.management@ca-cib.com




Schedule V-2
162989721

--------------------------------------------------------------------------------




With a copy to:
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attention: Jonathan Arkins, Esq.
Telephone: (212) 836-7403
Email: jonathan.arkins@arnoldporter.com


CACIB Lender Group: If to any member of the CACIB Lender Group:
Credit Agricole Corporate and Investment Bank, as Managing Agent
1301 Avenue of the Americas
New York, NY 10019
Attention: Konstantina Kourmpetis / GMD Securitization
Telephone: (212) 261-7814
Facsimile: (917) 849-5584
Email: tina.kourmpetis@ca-cib.com / transaction.management@ca-cib.com


With a copy to:
Arnold & Porter Kaye Scholer LLP
250 West 55th Street
New York, New York 10019-9710
Attention: Jonathan Arkins, Esq.
Telephone: (212) 836-7403
Email: jonathan.arkins@arnoldporter.com






Schedule V-3
162989721

--------------------------------------------------------------------------------






SCHEDULE VI
ADDITIONAL INELIGIBLE RECEIVABLES
Each Pool Receivable that meets any of the following criteria shall be deemed
not to be an “Eligible Receivable” pursuant to clause (x) of the definition of
“Eligible Receivable” in Exhibit I; provided, that any Pool Receivable described
below shall be deemed no longer included in this Schedule VI (and accordingly
shall no longer be excluded from the definition of an “Eligible Receivable”
pursuant to the reference hereto in clause (x) of such definition) once the UCC
financing statement related to the secured party of such Pool Receivable
described below shall be terminated:
(i)     to the extent that such Pool Receivable was originated by Herc Rentals
Inc.:
(a)    such Pool Receivable (1) arises from the sale, lease, rental, disposition
or other proceeds of (x) all new and used products, parts, accessories and
attachments manufactured or distributed by Clark Equipment Company, Club Car,
Inc., Blaw-Knox Construction Equipment Corporation, Ingersoll-Rand Company,
Earthforce America, Inc., or any present or future parent, subsidiary, business
unit, division or affiliate of any of the foregoing, or any
successor-in-interest of any of the foregoing, or (y) all other new and used
products, parts, accessories, attachments or other goods of any make or
manufacture upon which indebtedness is now or hereafter owed to the “secured
party” described below, together with all accessories and attachments thereto,
or (2) is otherwise identified as collateral on UCC financing statement
20113304030 filed with the Delaware Secretary of State on August 25, 2011 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Wells Fargo Vendor
Financial Services, LLC as “secured party” (as assignee from GE Capital
Commercial Inc.);
(b)    such Pool Receivable (1) arises from the sale, lease, rental, disposition
or other proceeds of (x) all new and used products, parts, accessories and
attachments manufactured or distributed by Clark Equipment Company, Club Car,
Inc., Blaw-Knox Construction Equipment Corporation, Ingersoll-Rand Company,
Earthforce America, Inc., or any present or future parent, subsidiary, business
unit, division or affiliate of any of the foregoing, or any
successor-in-interest of any of the foregoing, or (y) all other new and used
products, parts, accessories, attachments or other goods of any make or
manufacture upon which indebtedness is now or hereafter owed to the “secured
party” described below, together with all accessories and attachments thereto,
or (2) is otherwise identified as collateral on UCC financing statement
20113304055 filed with the Delaware Secretary of State on August 25, 2011 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Clark Equipment Company
as “secured party”;
(c)    such Pool Receivable arises from the sale, lease, rental, disposition or
other proceeds of equipment identified as collateral on UCC financing statement
20153763314 filed with the Delaware Secretary of State on August 27, 2015 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Komatsu Financial
Limited Partnership as “secured party”;
(d)    such Pool Receivable arises from the sale, lease, rental, disposition or
other proceeds of equipment identified as collateral on UCC financing statement
20153763322 filed with the Delaware Secretary of State on August 27, 2015 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Komatsu Financial
Limited Partnership as “secured party”;
(e)    such Pool Receivable (1) arises from the sale, lease, rental, disposition
or other proceeds of new or used Komatsu construction, utility or mining
equipment and machines and all attachments, related to any of the foregoing (of
any manufacturer), sold and/or specifically financed


Schedule VI-1
162989721

--------------------------------------------------------------------------------




by the “secured party” described below or leased by the “debtor” described below
from the “secured party” described below, including any such equipment, machines
and attachments held by the “debtor” described below as inventory for sale or
lease, and all replacements, substitutions, trade-ins, accessions and repairs of
or to any of the foregoing, or (2) is otherwise identified as collateral on UCC
financing statement 20164164644 filed with the Delaware Secretary of State on
July 11, 2016 (as amended) naming Herc Rentals Inc. as “debtor” and naming
Komatsu Financial Limited Partnership as “secured party”;
(f)    such Pool Receivable (1) arises from the sale, lease, rental, disposition
or other proceeds of (1) all goods or other personal property (including,
without limitation, any equipment, motor vehicles, inventory, accessions or
fixtures comprising the same and any and all related software, embedded therein
or otherwise) which is leased, financed or sold on terms by the “secured party”
described below or any of its affiliates and all other goods of every kind and
description which are manufactured or sold by the “secured party” described
below or any of its affiliates or leased or financed by the “secured party”
described below or any of its affiliates, and any and all replacements,
renewals, repairs, tools, parts, additions, attachments, accessories,
accessions, substitutions, and enhancements to, or used in connection with, the
foregoing property, or (2) is otherwise identified as collateral on UCC
financing statement 20167441403 filed with the Delaware Secretary of State on
December 1, 2016 (as amended) naming Herc Rentals Inc. as “debtor” and naming
Terex Financial Services, Inc. as “secured party”;
(g)     such Pool Receivable (1) arises from the sale, lease, rental,
disposition or other proceeds of new Toyota manufactured industrial,
construction and agricultural equipment and all similar used equipment, that
have been delivered by or on behalf of the “secured party” described below, or
(2) is otherwise identified as collateral on UCC financing statement 20181755608
filed with the Delaware Secretary of State on March 14, 2018 (as amended) naming
Herc Rentals Inc. as “debtor” and naming Toyota Material Handling, U.S.A., Inc.
as “secured party”;
(h)    such Pool Receivable arises from the sale, lease, rental, disposition or
other proceeds of equipment identified as collateral on UCC financing statement
20182041677 filed with the Delaware Secretary of State on March 26, 2018 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Howell Tractor and
Equipment, LLC as “secured party”;
(i)     such Pool Receivable arises from the sale, lease, rental, disposition or
other proceeds of equipment identified as collateral on UCC financing statement
20183223399 filed with the Delaware Secretary of State on May 11, 2018 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Walter Payton Power
Equipment, LLC. as “secured party”; and
(i)    such Pool Receivable arises from the sale, lease, rental, disposition or
other proceeds of equipment identified as collateral on UCC financing statement
20183398373 filed with the Delaware Secretary of State on May 18, 2018 (as
amended) naming Herc Rentals Inc. as “debtor” and naming Walter Payton Power
Equipment, LLC. as “secured party”.
(ii)    to the extent that such Pool Receivable was originated by Cinelease
Inc.:
(a)
such Pool Receivable arises from the sale, rental, disposition or other proceeds
of equipment identified as collateral on UCC financing statement 2018006190-6
filed with the Nevada Secretary of State on March 6, 2018 (as amended) naming
Cinelease Inc. as “debtor” and naming genErgy LLC as “secured party”.



Schedule VI-2
162989721

--------------------------------------------------------------------------------






ANNEX A
Receivables Financing Agreement




FORM OF INFORMATION PACKAGE
[as separately delivered to the parties hereto on the Closing Date]


Annex A-1
162989721

--------------------------------------------------------------------------------






ANNEX B
Receivables Financing Agreement
FORM OF BORROWING REQUEST1 
_______________, [20__]
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: GMD Securitization
Email: transaction.management@ca-cib.com;
conduit.funding@ca-cib.com


[Committed Lender]2 
[ADDRESS]
Attention: [_________]
Email: [___________]




Ladies and Gentlemen:
Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”), among Herc
Receivables U.S. LLC and the additional Canadian Borrower to the extent added as
a party thereto, as Borrowers (the “Borrowers”), Herc Rentals Inc., as initial
Servicer, the various Lenders and Managing Agents from time to time party
thereto, Credit Agricole Corporate and Investment Bank, as Administrative Agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and Herc Rentals Inc., as Performance Guarantor.
Capitalized terms used in this letter and not otherwise defined herein shall
have the meanings assigned thereto in the Receivables Financing Agreement.
This letter constitutes Borrowing Request pursuant to Section 2.2(a) of the
Receivables Financing Agreement. The Borrowers request an aggregate Advance from
all Lenders on _______________, 20___, in the amount of $____________.
Subsequent to this aggregate Advance, the Aggregate Advance Principal Balance
will be $____________.
The Borrowers hereby represent and warrant as of the date hereof, and are deemed
to represent and warrant as of the date of the requested Advance, as follows:
__________________________
1    Addressees shall changed to reflect composition of bank group.
2    To be added to include any additional Committed Lenders


Annex B-1
162989721

--------------------------------------------------------------------------------




(a)    the representations and warranties contained in Exhibit III of the
Receivables Financing Agreement are true and correct in all material respects on
and as of the date hereof as though made on and as of such date (except to the
extent that such representations and warranties relate expressly to an earlier
date, in which case such representations and warranties are true and correct in
all material respects as of such earlier date); provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty that itself contains a materiality threshold;
(b)    no Event of Default or Unmatured Event of Default exists, or would result
from such Advance;
(c)    before and after giving effect to the Advance proposed hereby, the
Aggregate Advance Principal Balance will not exceed the Aggregate Commitment;
(d)     before and after giving effect to such Advance, the outstanding
aggregate Advance Principal Balance of each Lender Group will not exceed such
Lender Group’s Group Commitment; and
(e)    the Facility Maturity Date has not occurred.
IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be
executed by its duly authorized officer as of the date first above written.
HERC RECEIVABLES U.S. LLC




By:            
Name:        
Title:        






[CANADIAN BORROWER]3 




By:            
Name:        
Title:        




















__________________________
3    To be included in the Canadian Borrower has been added as a party ot the
Receivables Financing Agreement.


Annex B-2
162989721

--------------------------------------------------------------------------------






ANNEX C
Receivables Financing Agreement
FORM OF PAYDOWN NOTICE4 
____________________, ____
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: GMD Securitization
Email: transaction.management@ca-cib.com;
conduit.funding@ca-cib.com


[Committed Lender]5
[ADDRESS]
Attention: [_________]
Email: [___________]


Ladies and Gentlemen:
Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”), among Herc
Receivables U.S. LLC and the additional Canadian Borrower to the extent added as
a party thereto as Borrowers (the “Borrowers”), Herc Rentals Inc., as initial
Servicer, the various Lenders and Managing Agents from time to time party
thereto, Credit Agricole Corporate and Investment Bank, as Administrative Agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and Herc Rentals Inc., as Performance Guarantor.
Capitalized terms used in this letter and not otherwise defined herein shall
have the meanings assigned thereto in the Receivables Financing Agreement.
This letter constitutes a Paydown Notice pursuant to Section 2.4(f)(i) of the
Receivables Financing Agreement. The Borrowers desire to reduce the Aggregate
Advance Principal Balance on ________________, ____ in an aggregate amount of
$________. Subsequent to this paydown, the Aggregate Advance Principal Balance
will be $________________.






__________________________
4    Addressees shall be changed to reflect composition of bank group.
5    To be added to include any additional Committed Lenders.


Annex C-1
162989721

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its duly authorized officer as of the date first above written.
HERC RECEIVABLES U.S. LLC




By:            
Name:        
Title:        






[HERC RECEIVABLES CANADA ULC]6 




By:            
Name:        
Title:        


























































____________________________
6
To be included only in the Canadian Borrower has been added as a party
hereto    



Annex C-2
162989721

--------------------------------------------------------------------------------






ANNEX D-1
Receivables Financing Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time through the date hereof, the “Receivables Financing
Agreement”), among Herc Receivables U.S. LLC and the additional Canadian
Borrower to the extent added as a party thereto, as Borrowers (the “Borrowers”);
Herc Rentals Inc., as initial Servicer; the various Lenders and Managing Agents
from time to time party thereto; Credit Agricole Corporate and Investment Bank,
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and Herc Rentals Inc., as
Performance Guarantor. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Receivables Financing Agreement.
Pursuant to the provisions of Section 12.6(b)(ii)(C) of the Receivables
Financing Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the Commitment(s) in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of either Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.




[NAME OF FOREIGN LENDER]




By:            
Name:        
Title:        
Date: __________ __, 20__




Annex D-1-1
162989721

--------------------------------------------------------------------------------






ANNEX D-2
Receivables Financing Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time through the date hereof, the “Receivables Financing
Agreement”), among Herc Receivables U.S. LLC and the additional Canadian
Borrower to the extent added as a party thereto, as Borrowers (the “Borrowers”);
Herc Rentals Inc., as initial Servicer; the various Lenders and Managing Agents
from time to time party thereto; Credit Agricole Corporate and Investment Bank,
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and Herc Rentals Inc., as
Performance Guarantor. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Receivables Financing Agreement.
Pursuant to the provisions of Section 12.6(b)(ii)(D) of the Receivables
Financing Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a bank within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of either Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code, and (iv) it is not a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Internal
Revenue Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar (2) years preceding such payments.






[NAME OF PARTICIPANT]




By:            
Name:        
Title:        
Date: __________ __, 20__


Annex D-2-1
162989721

--------------------------------------------------------------------------------






ANNEX D-3
Receivables Financing Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time through the date hereof, the “Receivables Financing
Agreement”), among Herc Receivables U.S. LLC and the additional Canadian
Borrower to the extent added as a party thereto, as Borrowers (the “Borrowers”);
Herc Rentals Inc., as initial Servicer; the various Lenders and Managing Agents
from time to time party thereto; Credit Agricole Corporate and Investment Bank,
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and Herc Rentals Inc., as
Performance Guarantor. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Receivables Financing Agreement.
Pursuant to the provisions of Section 12.6(b)(ii)(D) of the Receivables
Financing Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the participation in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) neither the undersigned nor any
of its direct or indirect partners/members claiming the interest portfolio
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its Applicable
Partners/Members is a ten percent shareholder of either Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (v) none of
its Applicable Partners/Members is a controlled foreign corporation related to
either Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its Applicable
Partners/Members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such Applicable
Partner’s/Member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two (2) calendar years preceding such payments.




Annex D-3-1
162989721

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]




By:            
Name:        
Title:        
Date: __________ __, 20__


Annex D-3-2
162989721

--------------------------------------------------------------------------------






ANNEX D-4
Receivables Financing Agreement
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
from time to time through the date hereof, the “Receivables Financing
Agreement”), among Herc Receivables U.S. LLC and the additional Canadian
Borrower to the extent added as a party thereto, as Borrowers (the “Borrowers”);
Herc Rentals Inc. as initial Servicer; the various Lenders and Managing Agents
from time to time party thereto; Credit Agricole Corporate and Investment Bank,
as Administrative Agent (in such capacity, together with its successors and
assigns in such capacity, the “Administrative Agent”) and Herc Rentals Inc., as
Performance Guarantor. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Receivables Financing Agreement.
Pursuant to the provisions of Section 12.6(b)(ii)(D) of the Receivables
Financing Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Commitment(s) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Commitment(s), (iii) neither the undersigned nor any
of its direct or indirect partners/members claiming the portfolio interest
exemption (“Applicable Partners/Members”) is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its Applicable
Partners/Members is a ten percent shareholder of either Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (v) none of
its Applicable Partners/Members is a controlled foreign corporation related to
either Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
Applicable Partners/Members: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable,
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as
applicable, from each of such Applicable Partner/Member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.


Annex D-4-1
162989721

--------------------------------------------------------------------------------




[NAME OF FOREIGN LENDER]




By:            
Name:        
Title:        
Date: __________ __, 20__




Annex D-4-2
162989721

--------------------------------------------------------------------------------






ANNEX E
Receivables Financing Agreement
FORM OF ASSUMPTION AGREEMENT
Dated as of [__________ __, 20__]
THIS ASSUMPTION AGREEMENT (this “Agreement”), dated as of [______ __, ____], is
among HERC RECEIVABLES U.S. LLC and [THE ADDITIONAL CANADIAN BORROWER TO THE
EXTENT ADDED AS A PARTY THERETO] (the “Borrowers”), [________], as lender (the
“[_____] Conduit Lender”), [________], as the Committed Lender (the “[______]
Committed Lender”, and together with the Conduit Lender, the “[_____] Lenders”),
and [________], as agent for the [_____] Lenders (the “[______] Managing Agent”
and together with the [_____] Lenders, the “[_______] Lender Group”).
BACKGROUND
The Borrower and various others are parties to that certain Receivables
Financing Agreement, dated as of September 17, 2018 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Financing Agreement”), among Herc Receivables U.S. LLC and the additional
Canadian Borrower to the extent added as a party thereto, as Borrowers (the
“Borrowers”), Herc Rentals Inc., as initial Servicer, the various Lenders and
Managing Agents from time to time party thereto, Credit Agricole Corporate and
Investment Bank, as Administrative Agent (in such capacity, together with its
successors and assigns in such capacity, the “Administrative Agent”) and Herc
Rentals Inc., as Performance Guarantor. Capitalized terms used and not otherwise
defined herein have the respective meaning assigned to such terms in the
Receivables Financing Agreement.    
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1. This agreement constitutes an Assumption Agreement pursuant to the
Receivables Financing Agreement. The Borrower desires [the [_____] Lenders] [the
[______] Committed Lender] to [become Lenders under] [increase its existing
Commitment under] the Receivables Financing Agreement and upon the terms and
subject to the conditions set forth in the Receivables Financing Agreement, the
[________] Lenders agree to [become Lenders thereunder] [increase its Commitment
in an amount equal to the amount set forth as the “Commitment” under the
signature of such [______] Committed Lender hereto].
hereby represents and warrants to the [________] Lenders as of the date hereof,
as follows:
(i)     the representations and warranties of the Borrowers contained in Exhibit
III of the Receivables Financing Agreement are true and correct in all material
respects on and as the date of such purchase as though made on and as of such
date (except for representations and warranties which apply as to an earlier
date, in which case such representations and warranties shall be true and
correct as of such earlier date);
(ii)     no event has occurred and is continuing, or would result from such
purchase, that constitutes an Event of Default or an Unmatured Event of Default;
and
(iii)     the Facility Maturity Date has not occurred.
SECTION 2. Upon execution and delivery of this Agreement by the Borrowers and
each member of the [______] Lender Group, satisfaction of the other conditions
to assignment specified in Section 2.2(d) of the


Annex E-1
162989721

--------------------------------------------------------------------------------




Receivables Financing Agreement (including the written consent of the
Administrative Agent and each Managing Agent) and receipt by the Administrative
Agent and Borrowers of counterparts of this Agreement executed by each of the
parties hereto, [the [_____] Lenders shall become a party to, and have the
rights and obligations of Lenders under, the Receivables Financing
Agreement][the [______] Committed Lender shall increase its Commitment in the
amount set forth as the “Commitment” under the signature of the [______]
Committed Lender hereto].
[INCLUDE REALLOCATION / REBALANCING LANGUAGE AS APPROPRIATE]
SECTION 3. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK) EXCEPT TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF A SECURITY
INTEREST OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK. This
Agreement may not be amended, supplemented or waived except pursuant to a
writing signed by the party to be charged. This Agreement may be executed in
counterparts, and by the different parties on different counterparts, each of
which shall constitute an original, but all together shall constitute one and
the same agreement.
(continued on following page)
 


Annex E-2
162989721

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement by their
duly authorized officers as of the date first above written.


[___________], as a Conduit Lender


By:                        
Name Printed:                    
Title:                        


[Address]


[___________], as a Committed Lender


By:                        
Name Printed:                    
Title:                        


[Address]
[Commitment]


[_____________], as Managing Agent for [_________]
By:                        
Name Printed:                    
Title:                        


[Address]




 


Annex E-3
162989721

--------------------------------------------------------------------------------




HERC RECEIVABLES U.S. LLC, as US Borrower


By:____________________________
Name Printed:____________________
Title:___________________________


[HERC RECEIVABLES CANADA ULC, as Canadian Borrower]7  


By:____________________________
Name Printed:____________________
Title:___________________________




Consented and Agreed:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent


By:____________________________
Name Printed:___________________
Title:___________________________


By:____________________________
Name Printed:___________________
Title:___________________________


[THE MANAGING AGENTS]


By:___________________________
Name Printed:__________________
Title:__________________________




[Address]


____________________________
7    To be included only if the Canadian Borrower has been added as a party
hereto.




Annex E-4
162989721

--------------------------------------------------------------------------------






ANNEX F
Receivables Financing Agreement
FORM OF TRANSFER SUPPLEMENT
Dated as of [__________ __, 20__]


Section 1.
Commitment assigned:            $_________
Assignor’s remaining Commitment:        $_________
Advance Principal Balance allocable to Commitment assigned:    $_________
Assignor’s remaining Advance Principal Balance:        $_________
Accrued Interest (if any) allocable to
Advance Principal Balance assigned:                $_________
Accrued Interest (if any) allocable to Assignor’s
remaining Advance Principal Balance:                $_________


Section 2.
Effective Date of this Transfer Supplement: [__________]
Upon execution and delivery of this Transfer Supplement by transferee and
transferor and the satisfaction of the other conditions to assignment specified
in Section 12.3(b) of the Receivables Financing Agreement (as defined below),
from and after the effective date specified above, the transferee shall become a
party to, and have the rights and obligations of a Committed Lender under, the
Receivables Financing Agreement, dated as of September 17, 2018 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Financing Agreement”), among Herc Receivables U.S. LLC and the
additional Canadian Borrower to the extent added as a party thereto, as
Borrowers, Herc Rentals Inc., as initial Servicer, the various Lenders and
Managing Agents from time to time party thereto, Credit Agricole Corporate and
Investment Bank, as Administrative Agent and Herc Rentals Inc., as Performance
Guarantor.


ASSIGNOR:    
[_________], as a Committed Lender


By:______________________
Name:____________________
Title:_____________________








Annex F-1
162989721

--------------------------------------------------------------------------------




ASSIGNEE:    
[_________], as a Purchasing Committed Lender


By:___________________
Name:_________________
Title:__________________


[Address]




Accepted as of date first above
written:


[___________], as Managing Agent for
the [______] Lender Group




By:_________________________
Name:___________________
Title:____________________




Annex F-2
162989721

--------------------------------------------------------------------------------






ANNEX G
Receivables Financing Agreement
FORM OF REQUEST FOR INCREASE IN AGGREGATE COMMITMENT


____________________, ____
Credit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: GMD Securitization
Email: transaction.management@ca-cib.com;
conduit.funding@ca-cib.com




Ladies and Gentlemen:
Reference is hereby made to the Receivables Financing Agreement, dated as of
September 17, 2018 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”), among Herc
Receivables U.S. LLC and the additional Canadian Borrower to the extent added as
a party thereto as Borrowers (the “Borrowers”), Herc Rentals Inc., as initial
Servicer, the various Lenders and Managing Agents from time to time party
thereto, Credit Agricole Corporate and Investment Bank, as Administrative Agent
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”) and Herc Rentals Inc., as Performance Guarantor.
Capitalized terms used in this letter and not otherwise defined herein shall
have the meanings assigned thereto in the Receivables Financing Agreement.
This letter constitutes a Request for Increase in Aggregate Commitment pursuant
to Section 2.1(d) of the Receivables Financing Agreement. The Borrowers desire
to increase the Aggregate Commitment on ________________, ____ by an amount
equal to $________. Subsequent to this increase, the Aggregate Commitment will
be $________________.
Borrowers hereby represent and warrant that: (i) after giving effect to the
requested increase, the Aggregate Commitment shall not exceed the Program Limit,
(ii) the Borrowers, the Servicer and the Performance Guarantor are, as of the
date hereof, in compliance with all covenants in the Receivables Financing
Agreement and the other Transaction Documents and no Event of Default or
Unmatured Event of Default shall have occurred and be continuing, (iii) the
Borrowers shall not previously have reduced the Aggregate Commitment pursuant to
Section 2.1(c), and (iv) the representations and warranties of the Borrowers
contained in Exhibit III to the Receivables Financing Agreement and in the other
Transaction Documents are true and correct on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date.


Annex G-1
162989721

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Request for Increase in
Aggregate Commitment to be executed by its duly authorized officer as of the
date first above written.
HERC RECEIVABLES U.S. LLC




By:            
Name:        
Title:        






[HERC RECEIVABLES CANADA ULC] 8 




By:            
Name:        
Title:        






















































________________________
8 To be included only if the Canadian Borrower has been added as a party hereto.


Annex G-2
162989721

--------------------------------------------------------------------------------






ANNEX H
Form of Joinder Agreement


[FORM OF ]JOINDER AGREEMENT
The undersigned is executing and delivering this Joinder Agreement pursuant to
Section 3.3 of the Receivables Financing Agreement, dated as of September 17,
2018 (as amended, restated, supplemented or otherwise modified through the date
hereof, the “Receivables Financing Agreement”), among Herc Receivables U.S. LLC,
as a Borrower, Herc Rentals Inc., as initial Servicer, the various Lenders and
Managing Agents from time to time party thereto, Credit Agricole Corporate and
Investment Bank, as Administrative Agent and Herc Rentals Inc., as Performance
Guarantor.
In connection with the addition of the undersigned Canadian Borrower as a party
to the Receivables Financing Agreement, by execution and delivery of this
Joinder Agreement, the undersigned hereby agrees to become party to, to be bound
by and to comply with the provisions of the Receivables Financing Agreement in
the same manner as if the undersigned were and original signatory to such
Receivables Financing Agreement, and in particular, without limitation, assigns
and pledges to the Administrative Agent, as agent for the Secured Parties, and
grants to the Administrative Agent, as agent for the Secured Parties, a security
interest in and lien upon all of its right, title and interest in, to and under
all Collateral in accordance with Section 5.1 of the Receivables Financing
Agreement. In connection therewith, effective as of the date hereof the
undersigned hereby make the representations and warranties contained in Exhibit
III of the Receivables Financing Agreement.
Schedule IV of the Receivables Financing Agreement is hereby amended to replace
Schedule IV thereto with Schedule IV attached hereto.
The following notice address is hereby added to Schedule V of the Receivables
Financing Agreement:
If to [CANADIAN BORROWER]:
[Canadian Borrower]
[address]
Attention: [___]
Telephone: (___)___-____
Email: [____]


With a copy to each of:


Jones Walker LLP
201 St. Charles Avenue, Suite 5000
New Orleans, LA 70170
Attention: Amy Scafidel
Telephone: (504) 582-8462
Email: ascafidel@joneswalker.com




162989721    Annex H-1

--------------------------------------------------------------------------------





and
Herc Rentals Inc.
27500 Riverview Center Blvd.
Bonita Springs, FL 34134
Attention: Chief Legal Officer
Telephone: (239) 301-1125
Email: Maryann.Waryjas@hercrentals.com
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CONFLICTS OF LAW
PROVISIONS (OTHER THAN §5-1401 AND §5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW, WHICH SHALL APPLY HERETO).
This Joinder Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Joinder Agreement by telecopy or electronic mail (as a
Portable Document Format (PDF) file) shall be effective as delivery of a
manually executed counterpart of a signature page of this Joinder Agreement.
[remainder of page intentionally left blank]


61023010_3.DOC    Annex H-2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
executed and delivered, and the certifications and warranties contained herein
to be made, by their respective Responsible Officers this [__] day of
[___________], 20[__].




[Canadian Borrower]
By:    _________________________
Name:
Title:


ACCEPTED AND AGREED
HERC RECEIVABLES U.S. LLC, as Borrower




By:            
Name:            
Title:            




HERC RENTALS INC., individually and as initial Servicer




By:            
Name:            
Title:            




HERC RENTALS INC., as Performance Guarantor




By:            
Name:            
Title:            


[Form of Joinder Agreement]
162989721

--------------------------------------------------------------------------------






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent




By:            
Name:            
Title:            




By:            
Name:            
Title:             


[Form of Joinder Agreement]
162989721

--------------------------------------------------------------------------------





CACIB LENDER GROUP:


CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Managing Agent




By:            
Name:            
Title:            




By:            
Name:            
Title:            




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Committed Lender




By:            
Name:            
Title:            




By:            
Name:            
Title:            




ATLANTIC ASSET SECURITIZATION LLC,
as Conduit Lender




By:            
Name:            
Title:            




By:            
Name:            
Title:            














    




Schedule IV
162989721

--------------------------------------------------------------------------------





LA FAYETTE ASSET SECURITIZATION LLC,
as Conduit Lender




By:            
Name:            
Title:            




By:            
Name:            
Title:            


Schedule IV
162989721

--------------------------------------------------------------------------------







[________] LENDER GROUP:9  


[___________], as Managing Agent




By:            
Name:            
Title:            




[_______________], as Committed Lender




By:            
Name:            
Title:            




By:            
Name:            
Title:            




[_______________], as Conduit Lender


By:            
Name:            
Title:    






































_______________
9 To be added to include any additional Committed Lenders.


Schedule IV
162989721

--------------------------------------------------------------------------------





SCHEDULE IV
NAMES


Corporate Name
Prior Corporate Names
Current or Former Trade Names/Fictitious Names
Borrower: Herc Receivables U.S. LLC
None
None
Borrower: [Canadian Borrower]
None
None
Servicer: Herc Rentals Inc.
Hertz Equipment Rental Corporation


Hertz Equipment Sales (d/b/a in Colorado)


Hertz Equipment Sales (fictitious name in Florida)


Herc Rentals ProSolutions (assumed name in Louisiana)


Hertz Service Pump & Compressor (assumed name in Texas)


Hertz Service Pump & Compressor (fictitious name in Pennsylvania)


Hertz Service Pump & Compressor (fictitious name in Florida)









Schedule IV
162989721